Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 1 of 183

 

AO 106 (Rev. 04/10) Application for a Search Warrant ll : EEE gp
Bug ATEo sy
UNITED STATES DISTRICT COURT MERU IST Yop
; Ey mn
- for the . S £ p f MEXIO O
District of New Mexico 20 19
My TC Hy

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

a Ely
-MR-IQ RE
cou ral ore Tove “FERS
LA-me- 093

APPLICATION FOR A SEARCH WARRANT

See Attachment A for Locations A-1 thru A-20

Nee ee ae Ne re ee”

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the District of New Mexico , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
® contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;

Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC §§ 1962(d), 1959, RICO conspiracy; VICAR; provide contraband to federal inmates; retaliate against
1791, 1513, 1512, 924(c), 922 or tampering with a witness/victim/informant; use of a firearm in drug or violent
(g), 2; 21 USC §§ 846 & 841(a) crime; felon possess firearm; aid & abet: conspiracy to distribute and distribution.

The application is based on these facts: _ oo
Refer to the attached 160-page Affidavit in Support of an Application for Search Warrants by

FBI Special Agent Bryan Acee.

om Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached s yan
A

~

Applicant's signature

Bryan Acee, FBI Special Agent

 

Printed name and title
Sworn to before me and signed in my presence.
Date: _ostonoi9 at Jo 5am Dt ws
J Judge's signature O

City and state: Albuquerque, New Mexico The Honorable Karen B. Molzen, U.S. Magistrate Judge

 

Printed name and title

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 2 of 183

TABLE OF CONTENTS
Page
I. TRAINING AND EXPERIENCE 5
Il. OVERVIEW OF THE INVESTIGATION 7
HI. PURPOSE OF AFFIDAVIT 12

IV. BACKGROUND ALLEGATIONS RE: GANGS AND DRUG TRAFFICKERS 15

V. THESNM CRIMINAL ENTERPRISE 20
VI. THE HISTORY OF THE SNM 24
VU. VIOLENCE TARGETING GOVERNMENT WITNESSES AND AGENTS 29
Vill. SNM MEMBERS MAINTAIN A STEADY SUPPLY OF WEAPONS 35
IX. THE CONFIDENTIAL HUMAN SOURCES 36
X. STATEMENT OF PROBABLE CAUSE 48
A. The Target Subjects 51

B. Reorganization of the SNM Criminal Enterprise 74

C. Drug Distribution in Furtherance of the SNM Criminal Enterprise 89

D. Murders and Attempted Murders in Aid of Racketeering in Las Vegas, NM 129

XI. THE SUBJECT PREMISES 135
XII. SEARCHING FOR GANG TATTOOS 151
XUI. COORDINATION OF THE TAKEDOWN 153
XIV. REQUEST FOR NIGHT TIME SERVICE 153
XV. CONCLUSION 154
XVI. EXHIBIT 1 156

Page | |

 
SUBJECT

   

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 3 of 183

SEARCH WARRANTS

    

  

TARGET SUBJECT

     

AUD One elo

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PREMISES SUBJECT PREMISES
A-1 LARRY MARTINEZ, aka: “PSYCHO” 225 Grand Avenue
Las Vegas, New Mexico
A-2 JOHN F. SALAZAR, aka: “STONER” 1200 Commerce Street #8
Las Vegas, New Mexico
A-3 GEORGE A. SENA, aka: “G DOGG” 832 S. Pacific Street
Las Vegas, New Mexico
A-4 LUIS SANCHEZ, aka: “PAYASO” 749 Dora Celeste Drive
Las Vegas, New Mexico
A-5 REBECCA DURAN, aka “REBECCA 37 County Road AO35
GALLEGOS” Mora, New Mexico
A-6 GILBERT ARAGON, aka: “GEBO” 2321 Romero Street
Las Vegas, New Mexico
A-7 AMANDA SILVA 221 New Mexico Avenue
Las Vegas, New Mexico
A-8 VICTOR VILLALOBOS, aka: “EVIL” 2218 Miguel Chavez Rd, B7, #707
Santa Fe, New Mexico
A-9 FRANK CARABAJAL, aka: “STRANGER” | 1123 Harrison Road
Santa Fe, New Mexico
A-10 FRANKIE HERRERA, aka: “JOKER” 3345 Vista Del Prado Court
Santa Fe, New Mexico
A-11 LEROY E. ROMERO, aka: “SWAMP” 1027 Park Street, #MV-01
Espafiola, New Mexico
A-12 DAVID M. VALDEZ, aka: “DAVESTER” | 638C Fairview Lane, #C
Espafiola, New Mexico
A-13 LEOPOLDO SALAZAR, aka: “SUAVE” 576 County Road 001
Hernandez, New Mexico
A-14 GREG MONTOYA, aka: “JINX” 5606 Cleghorn Road NW
Albuquerque, New Mexico
A-15 RAUL GUZMAN, aka: “SHOTGUN” 1328 Boatright Drive NE
Albuquerque, New Mexico
A-16 JOHNNY RAY GALLEGOS 1104 Mimbres Street SW
Albuquerque, New Mexico
A-17 DAVID CHAVEZ, aka: “WACKY” 2008 Nancy Street SW
Albuquerque, New Mexico
A-18 MICHELLE YVETTE MORALES 1214 Riner Court SW
Albuquerque, New Mexico
A-19 FRANCES MCALLISTER 14204 Sedrev Road NE
Albuquerque, New Mexico
A-20 TIMOTHY ORTEGA 800 Caliche Road
Wagon Mound, New Mexico

 

 

 

 

Page | 2

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 4 of 183

PRISON AND JAIL SEARCHES:

I understand officials from the New Mexico Corrections Department (NMCD),
Santa Fe County Adult Detention Center (SFCADC), Bernalillo County Metropolitan
Detention Center (MDC) and United States Bureau of Prisons (BOP) may be searching
inmates who are believed to be members or associates of the Syndicato de Nuevo
Mexico. The individual inmates and their jail/prison cells will be searched by the
respective agencies, pursuant to the policy and procedure of the correctional facility.

ARREST WARRANT SERVICE:

Contemporaneous with the service of the requested search warrants, agents from
the Federal Bureau of Investigation (FBI), Drug Enforcement Administration (DEA), and
United States Marshals Service (USMS) will attempt to execute federal arrest warrants
around central and northern New Mexico on approximately twenty-five persons for

violations of Title 18 and 21 offenses.

Page | 3

 

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 5 of 183

BOP
Burquefios

Carnal
CHS
Clavo
CNMCF
DACDF
Drop-out

DTO

Eme
Fierro
Greenlight

Hitter

Kite

Los Carnales
MDC
NMCD
NMSP
OCDETF
Paperwork

PNM

Put in work
RICO
Rollo

RPP
SFADC
Shank
Shot-caller
Skina
SNM
SNMCF
SSGTF
STG

STIU
Surefios
UCA
USAO
USP
USPO
Validation

VCTF
VICAR
Wesos
WSL

GLOSSARY OF KEY TERMS AND ENTITIES

United States Bureau of Prisons.

A security threat group, comprised of street gang members from Albuquerque,
who band together for protection in prison and jail.

A term used by the SNM and other Hispanic gangs to mean “brother.”
Confidential Human Source, CHS for both plural and singular.

A hidden compartment or contraband item.

Central New Mexico Correctional Facility in Los Lunas, NM.

Dona Ana County Detention Facility in Las Cruces, NM.

To renounce the gang, which usually includes formal debriefing with corrections
staff or law enforcement.

Drug trafficking organization.

Mexican Mafia or La Eme (“M7”), a California-based prison gang.

A weapon, usually referencing a knife or shank.

A reference to a person or group who have been approved for violent assault or
death by a gang or criminal group.

A person who is able to get drugs into a correctional facility.

Secret message contained on a small piece of paper, also called a wela.

A New Mexico based prison gang.

Bernalillo County Metropolitan Detention Center in Albuquerque, NM.

New Mexico Corrections Department.

New Mexico State Police.

Organized Crime Drug Enforcement Task Force.

Police reports or other discovery documents showing a person cooperated
with law enforcement.

Penitentiary of New Mexico in Santa Fe, NM.

To do something for the gang.

Racketeering Influenced and Corrupt Organizations.

Information or a description of a particular situation (What’s the rollo?).
NMCD?’s Restoration to Prison Population (gang drop-out) program.

Santa Fe Adult Detention Center in Santa Fe, NM.

A clandestine knife or stabbing instrument.

An influential gang leader.

To help out or show support.

Syndicato de Nuevo Mexico, a New Mexico based prison gang.

Southern New Mexico Correctional Facility in Las Cruces, NM.

FBI Safe Streets Gang Task Force in Albuquerque, NM.

Security Threat Group. STG officers monitor prison gangs.

Security Threat Intelligence Unit. STIU officers monitor prison gangs.

A California based street gang. There are Surefios members in NM.
Undercover agent.

United States Attorney’s Office.

United States Penitentiary.

United States Probation Office.

The process used by prison officials to recognize and designate an inmate as a
member of a gang. Not all gang members have been validated.

FBI Violent Crime Task Force.

Violent Crime in Aid of Racketeering.

Spanish for “bones.” Gang members can earn their wesos by putting in work.
Westside Locos street gang.

Page | 4

 
Case 1:19-mr-01074-KBM Document 1 Filed 09/10/19 Page 6 of 183

AFFIDAVIT IN SUPPORT OF AN
APPLICATION FOR SEARCH WARRANTS

I, Bryan M. Acee, being duly sworn, do hereby depose and state as follows:
I. TRAINING AND EXPERIENCE

1, I am a Special Agent with the FBI and am recognized as a “federal law enforcement
officer” within the meaning of Rule 41 of the Federal Rules of Criminal Procedure. I
have been a sworn law enforcement officer for 19 years, serving as a police officer,
detective, task force officer and FBI Special Agent. I have been with the FBI since 2009
and am currently assigned to the FBI Albuquerque Field Office, Violent Crime Task
Force (VCTF),' where I primarily investigate violent repeat offenders and federal drug
and firearm related crimes. Prior to my assignment to the VCTF, I served on the FBI Safe
Streets Gang Task Force (SSGTF) in Albuquerque, New Mexico, and the FBI-DEA
Hybrid Cross Border Drug Violence Squad in Las Cruces, New Mexico. I was the lead
case agent in the government’s 2010-2014 Continuing Criminal Enterprise Drug Kingpin
Act case against the Juarez Cartel, which resulted in extensive seizures of controlled
substances, currency, firearms, and the indictment of multiple cartel leaders.

2. In early 2015, I initiated a gang-racketeering investigation into the illegal activities of the
New Mexico Syndicate, more commonly referred to as the “Syndicato de Nuevo
Mexico” or “SNM.” I continue to serve as the lead case agent in the government’s on-
going Racketeer Influenced and Corrupt Organizations (RICO) Act case against the
SNM, which has focused on the members, associates, and other support elements that

facilitate criminal activities at the direction of the SNM.

 

' The VCTF is an FBI-sponsored task force comprised of investigators from the FBI, New Mexico State
Police, Albuquerque Police Department and Bernalillo County Sheriff's Office. The VCTF primarily
focuses on violent repeat offenders engaged in federal firearm or drug related crimes.

Page | 5
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 7 of 183

To date, approximately 127 SNM members and associates have been arrested as a result
of this investigation. The majority of the defendants were charged federally and most
have been convicted. Over the course of the investigation, I have interviewed more than
100 gang members affiliated with the SNM (including current and former SNM leaders)
regarding the various aspects of the organization.

Over the past 19-years, I have primarily worked investigations pertaining to gangs and
drug trafficking organizations (DTOs). I have interviewed hundreds of gang members
and drug traffickers about the various aspects of their criminal activities. I have
developed and managed numerous informants who have been members of gangs or
DTOs and monitored dozens of wiretaps and electronic surveillance recordings targeting
gang members or drug distributors. I have also worked in an undercover capacity to
infiltrate such criminal organizations.

I have received hundreds of hours of formal training in the area of gang, drug, and
organized crime investigations from federal, state, and local law enforcement agencies.
I’ve participated in hundreds of investigations pertaining to drug distribution, money
laundering, firearms trafficking, gangs and criminal enterprises. My investigative
experience includes: conducting surveillance; interviewing subjects, targets and
witnesses; drafting and executing search and arrest warrants; acting in an undercover
capacity; supervising cooperating sources; managing undercover agents; issuing
subpoenas; analyzing phone records, financial records, telephone tolls, and Title III and
consensual wiretap investigations. Through my training and experience, I am familiar

with the methods and means used by individuals, DTOs, gangs, and criminal enterprises

Page | 6

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 8 of 183

to distribute controlled substances. I am also familiar with how those individuals and
organizations hide the often substantial profits generated from their criminal activities.
I have qualified, in federal and state courts, as an expert witness on drug trafficking and
possession of drugs with intent to distribute. I have qualified in federal court as an expert
witness on the Juarez Cartel and I am an FBI subject matter expert (SME) on the Juarez
Cartel and SNM prison gang.
I have served as an adjunct professor; law enforcement instructor; and presenter on drug
and gang investigations at the California Highway Patrol, Los Angeles Police
Department, New Mexico State Police and Bernalillo County Sheriffs Office
Academies; as well as at training classes and seminars for the Organized Crime Drug
Enforcement Task Force, International Outlaw Motorcycle Gang Investigator’s
Association, California Narcotic Officer’s Association, California Gang Investigator’s
Association, New Mexico Gang Task Force, New Mexico State University, and
University of New Mexico.

Hl. OVERVIEW OF THE INVESTIGATION
The FBI and NMCD have been engaged in the investigation of the ultra-violent SNM
prison gang for the past four-and-a-half years. The SNM is New Mexico’s largest gang
and it has historically controlled the majority of New Mexico’s prisons and Hispanic
street gangs. The SNM was formed in the wake of the deadly 1980 Santa Fe prison riot,
in which thirty-three inmates were murdered and fourteen correctional officers were
taken hostage, beaten, and sexually assaulted. Following the prison riot, the SNM

expanded throughout the New Mexico penal system and bolstered hundreds of members.

Page | 7

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 9 of 183

Over the past thirty years, SNM members have murdered four New Mexico police
officers.”

9. By way of background, the SNM had been on-and-off federal and state law
enforcement’s radar for many years; however, no prior investigations resulted in
substantial prosecutions of SNM members. The 2015 investigation began after leaders of
the gang directed numerous SNM members on the street to locate and murder the then
cabinet secretary of the NMCD. The SNM leaders also called for the murder of two
additional NMCD administrators and their families. The investigation was further
predicated by the fact the SNM had a decades long history of murder, kidnapping,
extortion, drug trafficking, aggravated assault and other violent crimes. The investigation
was subsequently designated a United States Department of Justice Organized Crime
Drug Enforcement Task Force (OCDETF) investigation, titled “Operation Atonement.”

10. | While the investigation remains active, I am able to attest to the fact the FBI was able to
thwart the murder plot directed at the NMCD officials and arrest the conspirators.
Moreover, I believe our investigative actions and prosecutions deeply disrupted the
gang’s criminal activities within the State of New Mexico. Much of the disruption was
accomplished through the implementation of various undercover and advanced
investigative techniques, to include:

a) Ninety-eight undercover drug and firearm buys from SNM members/associates;
b) Forty-two confidential human sources developed within the gang and utilized

operationally;

 

2 Mesilla Marshal’s Office Sergeant Thomas Richmond (1988), Albuquerque Police Sergeant Chery]
Tiller (1998), Bernalillo County Deputy James McGrane (2006) and Rio Rancho Police Officer Nigel
Benner (2015).

Page | 8

 

 
11.

12.

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 10 of 183

c) Nine court-authorized wire intercepts with eleven extension orders, two of which
were deployed within the maximum-security prison in Santa Fe, New Mexico;

d) Eleven pen register/trap and trace orders to locate SNM fugitive ANGEL
DELEON in Mexico;

e) Approximately 450 hours of electronic surveillance recordings of gang meetings
and conversations;

f) Nine “cold-case” homicides solved and charged as RICO Act conspiracy and/or
Violent Crimes in Aid of Racketeering (VICAR), to include a 2001 double-
homicide in Las Cruces, New Mexico; and

g) RICO Act conspiracy charges comprised of 258 overt acts committed by
members of the SNM.

The four-and-a-half year investigation was segmented into separate phases: (1) Phase I, II
and III takedown operations; (2) extensive trial preparation and motions hearings; (3)
three separate racketeering trials in Las Cruces and Albuquerque, New Mexico; (4)
tracking and arresting fugitive SNM member ANGEL DELEON in Mexico; (5) post-trial
hearings; (6) sentencings, which remains on-going; and (7) the continued pro-active
monitoring of the gang by law enforcement and corrections officials.

The Phase I Takedown: In December 2015, forty SNM members and associates were
indicted on federal racketeering, drug, and firearm charges within the District of New
Mexico. Shortly thereafter, multiple FBI Special Weapons and Tactics (SWAT) teams
deployed around the state and executed forty-six federal search warrants.
Contemporaneous with the service of the search warrants, five NMCD prisons around the

state were placed on lock-down and all SNM inmates within the prisons were searched.

Page | 9
 

13.

14.

15.

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 11 of 183

In addition, fifty-five SNM members on state parole or probation were contacted and
searched by NMCD officers and law enforcement. The prison shakedowns and
probation/parole searches yielded additional arrests, interviews, and _ intelligence
information.

In the months that followed the Phase I Takedown, case agents arrested several additional
SNM members and associates via criminal complaints for VICAR homicide; firearm
violations; tampering with and retaliating against a witness, victim, or an informant;
possession with intent to distribute controlled substances; and conspiracy to distribute
controlled substances.

The Phase I] Takedown: In April 2016, FBI agents and federal prosecutors presented
additional evidence to a federal Grand Jury and obtained two supplementary indictments
against thirty-nine additional members and associates of the SNM. The two indictments
incorporated twenty-two counts of RICO Act conspiracy; VICAR (murder, attempt
murder, conspiracy to commit murder, assault with a deadly weapon resulting in serious
bodily injury and conspiracy to commit assault with a deadly weapon resulting in serious
bodily injury); being a felon in possession of a firearm; using or carrying a firearm during
and in relation to a crime of violence; and aiding and abetting. FBI agents arrested dozens
of SNM members and associates during the Phase II takedown.

The Phase III Takedown: In September 2016, FBI agents served twelve federal search
warrants on SNM members believed to be plotting to disrupt the government’s
investigation by murdering witnesses and informants. Case agents also developed
information indicating SNM members had discussed killing FBI agents and federal

prosecutors. Select SNM members in the BOP and NMCD prisons were also searched.

Page | 10
16.

17.

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 12 of 183

During the service of the Phase III search warrants, FBI agents seized twelve firearms
from residences in Albuquerque and arrested several subjects.

As a result of Phases I-III, more than ninety SNM defendants were charged with federal
violations. Forty-four defendants were charged with federal racketeering (VICAR/RICO)
violations, and the majorities of the defendants pled guilty or were convicted. I believe it
noteworthy to mention that although the SNM was deeply entrenched in the New Mexico
prison system, seventy-percent (70%) of the defendants arrested thus far were out-of-
custody (or on the street) at the time of their arrest. Based on my investigation, I believe
the SNM yields considerable power and influence on the street and in prison.

The Present-Day Status of the Investigation: The FBI continues to monitor the SNM
and target certain members for prosecution, based on their relentless commitment to
criminal activity. The United States, through its investigative team, has become aware of
grave threats directed at several government witnesses and cooperating defendants in the
United States’ case against the gang. One such government witness, LEROY LUCERO,
aka “SMURF,” was murdered on July 22, 2019, by armed assailants in the driveway of
his residence in Las Vegas, New Mexico. I believe the murder of LEROY LUCERO was
engineered by leaders within the SNM and perpetrated by members and associates of the
gang, who operate within the District of New Mexico and elsewhere. I have probable
cause to believe similar threats and a conspiracy to murder government witnesses exists. I
am also aware certain members of the SNM have advocated for FBI agents and federal
prosecutors to be harmed. I believe the requested search warrants will yield evidence of
such a plot, as well as an on-going conspiracy by members and associates of the SNM to

distribute controlled substances.

Page | 11

 
18.

19.

20.

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 13 of 183

The requested search warrants are based on two sets of criteria: (1) information from
sixteen confidential human sources, all of whom are members or close associates of the
SNM;? and (2) information derived from my knowledge about the SNM.

I believe all sixteen informants utilized in the present-day investigation to be reliable. |
recognize their cooperation with the FBI is a serious betrayal to the SNM and grounds for
execution by the SNM, should their identities be revealed. My assertion that the SNM
will kill informants, suspected informants, or those who betray the gang, is not grounded
in theory or assumption. Rather, I am aware the SNM has killed such persons, who they
regard as traitors, on numerous occasions and will provide several examples of such
conduct in the pages that follow.

I. PURPOSE OF THE AFFIDAVIT

Based on the evidence obtained in this investigation, and as described herein, I believe
there is probable cause to believe the physical properties associated with the individuals
VICTOR VILLALOBOS, aka: “EVIL; GREG MONTOYA, aka: “JINX;” RAUL
GUZMAN, aka: “SHOTGUN;” DOMINIC GUTIERREZ, aka: “GAGE;” FRANKIE
GALLEGOS, aka: “CUNTE;” SAMUEL SILVA, aka: “RABBS;” SALVADOR
OROZCO HERNANDEZ JR., aka: “TORO;” MICHELLE YVETTE MORALES, aka:
“YVETTE BACA;” FRANCES M. MCALLISTER, aka: “FRANCES BACA;”
MARVIN MCALLISTER, aka: “LOONEY;” JONATHAN GOMEZ, aka “BABY G;”
RUFINO J. MARTINEZ, aka: “MONO;” ROBERT A. TRUJILLO, aka: “SLEEPY;”
FRANK CARABAJAL, aka: “STRANGER;” FRANKIE HERRERA, aka: “JOKER;”

LEROY E. ROMERO, aka: “SWAMP;” DAVID M. VALDEZ, aka: “DAVESTER;”

 

3 Much of the information from the sixteen confidential human sources pertaining to SNM activities in
and around Las Vegas, New Mexico, were corroborated by lawfully intercepted wire communications
collected on multiple DEA wiretaps.

Page | 12

 
21.

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 14 of 183

LEOPOLDO SALAZAR, aka: “SUAVE;” JOHNNY RAY GALLEGOS; DAVID
CHAVEZ, aka: “WACKY;” RUDY D. CHAVEZ, aka: “SNOOPS;” ROBERT
PADILLA; GARY COCA; MARCOS RUIZ; ARTURO RUIZ; LUIS SANCHEZ, aka:
“PAYASO;” REBECCA DURAN, aka: “REBECCA GALLEGOS;” GILBERT
ARAGON, aka: “GEBO;” LARRY R. MARTINEZ, aka: “PSYCHO;” JOHN F.
SALAZAR, aka: “STONER;” GEORGE A. SENA, aka: “G DOGG;” AMANDA SILVA
and TIMOTHY ORTEGA (collectively, the “Target Subjects”) contain evidence of
various forms of federal criminal activity.
This affidavit is submitted in support of search warrants for evidence, fruits, and
instrumentalities of violations of:

a) 18 U.S.C. § 1962(d) RICO Act conspiracy;

b) 18 U.S.C. § 1959 VICAR;

c) 18 U.S.C. § 1791 Providing contraband to a federal prisoner;

d) 18 U.S.C. § 1513 Retaliating against a witness, victim, or an informant;

e) 18 U.S.C. § 1512 Tampering with a witness, victim, or an informant;

f) 18 U.S.C. § 924(c) Use of a firearm in furtherance of a crime of violence or drug

trafficking crime;

g) 18 U.S.C. § 922(g) Prohibited person in possession of a firearm or ammunition;

h) 18 U.S.C. § 2 Aiding and abetting;

i) 21 U.S.C. § 846 Conspiracy to distribute controlled substances; and

j) 210U.S.C. § 841(a)(1) Possession with intent to distribute controlled substances.

22. Hereinafter I will refer to the aforementioned violations as the “Target Offenses.”

Page | 13

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 15 of 183

23,

24.

25.

The specific premises to be searched have been described in Attachment A, which has

been attached hereto and incorporated herein by reference, and are collectively

referred to as the “Subject Premises.” The particular evidence, fruits, and

instrumentalities to be seized by law enforcement are set forth in Attachment B,

which has been attached hereto and incorporated herein by this reference.

This affidavit also seeks the Court’s permission to allow the FBI agents executing the

search warrants to search the bodies of the Target Subjects for tattoos evidencing

membership in or association with the SNM, to include support gangs such as the

Westside Locos, 18 Street, 14" Street, San Jose, Valley Gardens, Brew Town, El

Washe, Barelas and other street gangs, and to photograph those tattoos. I believe such

tattoos may constitute a conspiratorial overt act and have utilized such photographic

evidence during gang-RICO jury trials in the past.

I am submitting this affidavit based upon my experience and familiarity with the

investigation of the SNM. This affidavit does not set forth all of my knowledge or

summarize all of the investigative efforts in the overall investigation; rather, this
affidavit sets forth facts that support probable cause to search the requested locations

and persons, as well as relevant background information. During my investigation, I

have developed information I believe to be reliable from the following sources:

a) Information provided by the FBI, DEA, USMS, BOP, NMCD, U.S. Probation
Office (USPO), and other law enforcement or corrections officials (also referred
to herein as “agents”), including oral and written reports;

b) Results of physical surveillance;

c) Information provided by undercover agents and informants;

Page | 14

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 16 of 183

26.

27.

d) Information derived from consensually recorded conversations;

e) Information provided by cooperating defendants and/or the defense attorneys
representing those persons;

f) Information derived from lawfully intercepted wire communications, to include
telephone, text, email, and video; and

g) Records from the FBI National Crime Information Center (NCIC), U.S. District
Courts, New Mexico Courts, and the New Mexico Motor Vehicle Division.

Where I refer to conversations herein, they are related in substance and, in-part, based

on conversations between fellow agents, task force officers, other law enforcement

personnel, or confidential human sources that assisted law enforcement. Any

observations referenced herein that I did not personally witness were relayed to me in

oral and/or written reports by agents of the FBI or other agencies. All figures, times,

and calculations set forth herein are approximate. Unless otherwise specified, weights

of controlled substances are approximate and are based on gross measurements.

IV. BACKGROUND ALLEGATIONS REGARDING

GANGS AND DRUG TRAFFICKERS

Based upon my training, experience, and participation in the SNM investigation, as

well as the investigation of other gang/criminal enterprises and DTOs, I am aware of

the following information:

a) Individuals engaged in the type of criminal conduct constituting the Target
Offenses (RICO Act conspiracy; VICAR; providing contraband to a federal
prisoner; tampering with or retaliating against a witness, victim, or informant;
use of a firearm in furtherance of a crime of violence or a drug trafficking offense;

being a felon in possession of a firearm or ammunition; aiding and abetting; and

Page | 15

 

 
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 17 of 183

b)

conspiracy and distribution of controlled substances) maintain documents, letters
and records relating to their illegal activities for long periods of time. This
documentary evidence is usually secreted in their place of residence, or the
residences of family members, friends or associates, in their business locations, or
in stash houses. This documentary evidence includes: telephone numbers, address
books, travel receipts, notes referencing aliases or coded names, false
identification, money order receipts, money orders, money remittance receipts,
pre-paid money cards such as, MoneyPak, Wal-Mart, Green Dot, or other debit
cards, bulk U.S currency, money collection logs, such as "tally" sheets, drug load
sheets, shipping/mailing receipts, detention facility inmate number lists or
addresses for inmates or detention facilities.

Individuals engaged in the type of criminal conduct constituting the Target
Offenses maintain regular contact with one another. This contact does not
terminate once an individual is incarcerated. Members of gang/criminal
enterprises routinely send and receive letters from other members of the
organization in which they discuss ongoing criminal activities and request various
forms of assistance, to include financial help and/or witness intimidation or
elimination (as is the case in the instant investigation). Incarcerated members of
gang/criminal enterprises communicate via telephone calls, some of which are
generated via third parties. In addition, incarcerated members often keep
photographs of themselves and other members of the gang/criminal enterprise in

order to impress or intimidate others.

Page | 16

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 18 of 183

c)

d)

Members of the SNM, and the street gangs that support the SNM, such as the
Westside Locos, 18" Street, 14" Street, San Jose, Valley Gardens, Brew Town, El
Washe, Barelas and other street gangs, aggressively pursue informants, suspected
informants, and persons who betray the SNM. I am aware the SNM relays such
information to one another through covert communications, messages, emails,
telephone calls, personal visits, letters, and mail disguised as “legal mail.” SNM
members and associates send controlled substances to inmates disguised as legal
mail. The instruments used to create fictitious and fraudulent legal mail include
letters, writings, envelopes, stamps, labels, printing devices, or markings used to
create such packages.

I know that members and associates of gang/criminal enterprises and DTOs have
access to numerous cellular phones, often at the same time, in an effort to avoid
law enforcement monitoring. I have observed gang members, who are involved in
drug trafficking, routinely use pre-paid phones requiring no subscriber
information, or fictitious subscriber names, to advance their unlawful activities.
These cellular telephones often contain names and phone numbers of other co-
conspirators, text messages utilized to further their illicit activities, photographs
and videos of gang members, controlled substances, drug proceeds, or firearms. I
have observed incarcerated members of gang/criminal enterprises utilize non-
gang member’s personal identification number when making prison/jail telephone
calls to mask their conversations and decrease the likelihood STIU or STG

officers will monitor the call.

Page | 17

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 19 of 183

e)

g)

In addition, I am also familiar with the use of text messaging, instant messaging,
and messaging applications, used by gang/criminal enterprises and DTOs to
advance their unlawful activities. Members of gang/criminal enterprises and
DTOs often use the same strategy to mask their ownership of vehicles, real
property, and utility services, in an effort to avoid detection by law enforcement. I
am aware NMCD and BOP inmates are able to utilize email services while
incarcerated and believe those services are widely used by the inmates.
Individuals involved in the distribution of controlled substances often conceal
evidence of their drug trafficking activities in their residences and businesses, or
the residences of friends or relatives, and in surrounding areas to which they have
ready access, such as garages, carports and outbuildings. They also conceal
evidence in vehicles, including vehicles outside of their residences, so that they
have ready access to it and so that they can hide it from law enforcement officers
executing search warrants at their residences or businesses. I have also observed
individuals involved in drug trafficking bury evidence underground in containers
on their property.

Members of gang/criminal enterprises and DTOs often maintain records of their
transactions in a manner similar to the record keeping procedures of legitimate
businesses. Even after the drugs are sold, documentary records often remain for
long periods of time, even years, to memorialize past transactions, especially
when debts remain open. I have located notes documenting the status of accounts
receivable and accounts payable, and the names and phone numbers of suppliers,

customers, and co-conspirators, and other associates who have assisted drug

Page | 18

 
Case 1:19-mr-01074-KBM Document 1 Filed 09/10/19 Page 20 of 183

traffickers in other ways, such as helping with the cleansing of otherwise “dirty”
money. I am aware such proceeds may be made to appear “clean” through a
variety of means, including investments into legitimate enterprises and structuring
deposits of large amounts of U.S. Currency into financial institutions in such a
way so as to avoid the detection by law enforcement, as well as reporting
requirements of banking institutions. These records can be maintained on paper,
in the form of business and personal ledgers and diaries, calendars, memoranda,
pay-owe sheets, drug ledgers, IOUs, miscellaneous notes, money orders, customer
lists, and phone address books, both in hard copy or electronic form. I have
personally been involved in search warrants which resulted in the discovery of
such records that were more than a year old.

h) Individuals involved in gang/criminal enterprises and DTOs possess items of
identification, including but not limited to, driver’s licenses, rent receipts, bills,
and address books. These items may be relevant to the identity of those involved
in the criminal enterprise, the possessor of the items seized, and occupants of the
premises searched.

i) I am aware that members of the SNM use; possess; and conceal bladed and/or
blunt weapons; such as knives, shanks, razor blades, metal pipes, metal fittings,
edged weapons; and firearms; to include rifles, shotguns, and handguns. These
weapons are used and possessed by members of the gang to commit murders,
attempted murders, assaults, robberies, to protect illicit drug supplies, to avoid
arrest or escape from custody, to intimidate rivals, victims, witnesses, and persons

who have betrayed the SNM, to impose discipline within the gang, and for other

Page | 19
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 21 of 183

28.

29.

violent crimes. I know that firearms are instrumentalities of the crime of drug
trafficking and that firearms are critical “tools of the trade” for the SNM.
Members and associates of the SNM are expected to possess and maintain
weapons and firearms. I am aware members of DTOs often possess firearms to
protect their drug supply and proceeds.

j) The items described above are often stored by members of gang/criminal
enterprises and DTOs on their person, in their businesses, residences and
surrounding garages, outbuildings, and yards, the residences of friends or
relatives, and vehicles.

Vv. THE SNM CRIMINAL ENTERPRISE

The SNM, including its leadership, membership, prospects, and associates, constitutes
an enterprise as defined in 18 U.S.C. § 1959(b)(2), that is, a group of individuals
associated in fact that engaged in, and the activities of which, affect interstate
commerce. The enterprise constitutes an ongoing organization whose members and
associates functioned as a continuing unit for a common purpose of achieving the
objectives of the enterprise.

I am aware that members and associates of the SNM commit, conspire, attempt, and

threaten to commit acts of violence to protect and expand the enterprise’s criminal

operations and reputation. Historically, the SNM generated income by distributing
controlled substances, extorting weaker drug dealers, and participating in robberies
and burglaries. To maintain the SNM criminal enterprise, members of the gang

discuss:

Page | 20
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 22 of 183

30.

a) the membership, rules (which the SNM refer to as “reglas”), and enforcement of
the rules;

b) the status of SNM members and associates;

c) the discipline of SNM members;

d) encounters with law enforcement;

e) the identities of individuals suspected of cooperating with law enforcement and
the proposed actions to be taken against them; and

f) plans and agreements regarding the commission of future crimes, including
murder, assault, robbery, drug distribution, possession of weapons and firearms,
as well as ways to conceal these crimes.

With regard to the possession and concealment of weapons and firearms, I am aware

members of the SNM, and the street gangs that support the SNM, use, possess, and

conceal bladed and/or blunt weapons, such as knives, shanks, razor blades, metal

pipes, metal fittings, and similar weapons when incarcerated. Similarly, SNM

members on the street use, possess, and conceal firearms and edged weapons. These

weapons are used and possessed by members of the gang to commit murders,

attempted murders, assaults, robberies, to protect illicit drug supplies, to avoid arrest

or escape from custody, to intimidate rivals, victims, witnesses, and members or

associates who have betrayed the SNM, to impose discipline within the gang, and for

other criminal activity. I have arrested several SNM members and associates for:

a) murder in aid of racketeering;

b) using and carrying a firearm during and in relation to a crime of violence;

c) assault with a dangerous weapon in aid of racketeering; and

Page | 21
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 23 of 183

31.

32.

33.

34.

d) possession of firearms, or ammunition, by a convicted felon.

I am aware the vast majority of the SNM members are convicted felons, as supported
by the fact the SNM criminal enterprise is a prison gang, comprised primarily of state
or federal inmates, or former inmates.

I am aware the SNM maintains separate, but related, hierarchies within the NUCD
(state) prisons and the BOP (federal) facilities. The majority of the SNM membership
is confined to the NMCD prisons; however, dozens of members are serving time in
the BOP or are on federal supervised release. With the federal convictions of scores
of SNM members, their presence within the BOP will increase.

An SNM member can be considered a “state” or a “fed” member, and those terms are
used to describe where the individual member “earned his bones” or was “made” a
member — that is, performed criminal acts that displayed fidelity to the mission and
interests of the gang. The terms may also describe where the member served the
majority of his time as a member of the gang. I have observed some members to be
proud of the fact they represented the gang in both structures.

Communication between the state and federal SNM members is crucial in order to
relay orders from gang leaders; communicate gang truces or wars; share information
on members and their locations within the prison system, particularly the recruitment
of new members and disavowing of members; inmate release dates; the identity of
suspected informants; money transfers; and the ever present distribution of controlled
substances; as well as other information. Communication between the state and
federal SNM members has increased dramatically, which is not surprising given the

large number of SNM members headed to the BOP. The SNM, like other prison

Page | 22

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 24 of 183

35.

36.

gangs, maintains a tenuous presence within the BOP, and a significant increase, or
decrease, of incarcerated members can impact “prison politics” or the balance of
power among the prison gangs. The influx of SNM members into the BOP will likely
give rise to the SNM’s footprint within the federal prisons. I am aware SNM member
SAMUEL SILVA, aka: “RABBS,” killed a fellow inmate at the United States
Penitentiary (USP) Lee in Virginia, on or about September 14, 2018. I believe the
“hit” had been sanctioned by the powerful Mexican Mafia prison gang* and resulted
in a favorable image for SAMUEL SILVA and the SNM, as the victim is believed to
have been on a “greenlight” list.

I am aware that the federal SNM members have peace treaties with some of the
prison gangs within the BOP. As such, the federal members of the SNM will need to
educate their incoming “brothers” on the proper ways and mechanisms within the
BOP. One potentially disastrous scenario for the SNM would be for the gang to have
informants or cooperators among the ranks of the incoming members. In order to
maintain power within the federal prisons, I believe the SNM will need to remain
organized, dedicated to their mission, and rid themselves of informants and weak
members.

The SNM has long sought to bring all of the New Mexico-based, Hispanic street

gangs under their control, much like the Mexican Mafia prison gang has done with

 

“ The Mexican Mafia, also known as La Eme (Spanish: "M") or The Black Hand, is a highly organized
Mexican American prison gang in the United States. California and U.S. Bureau of Prison officials report
that the Mexican Mafia is the most powerful gang within the California and U.S. prison systems. Nearly
2,400 California Surefios in the BOP take orders from the Mexican Mafia. Source: FBI National Gang
Intelligence Center and U.S. Bureau of Prisons.

Page | 23

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 25 of 183

37.

38.

39,

the California Surefios street gangs.° I believe the SNM’s unification of the street
gangs is needed to enhance the SNM’s presence inside the prisons and counter the
growth of rival prison gangs.
In summary, I believe the SNM exists almost exclusively to engage in racketeering
activity. Generally speaking, it has been my observation that SNM-generated crimes
are not random, SNM members do not act alone, SNM affairs are widespread within
the prison/jail system and on the street, and SNM members engage in criminal
activity for sustained periods of time. I believe the SNM has historically engaged in a
wide variety of crimes; however, I consider the SNM to be most proficient at murder
and smuggling drugs into prison.

VI. THE HISTORY OF THE SNM
The SNM was formed at the Penitentiary of New Mexico after a prison riot in
February 1980. During the prison riot, fourteen correctional officers were taken
hostage and several of them were seriously assaulted and raped by inmates. Thirty-
three inmates were killed during the riot, and more than two hundred were injured.
The majority of inmates killed were perceived to be “rats” or informants.
Following the prison riot, the SNM expanded throughout the New Mexico penal
system and has bolstered more than 500 members since the early 1980s. NMVCD

officials estimated the SNM is currently comprised of at least 250 active members,

 

> Surefios (Spanish: Southerners) Sur 13 or Surefios X3 are groups of affiliated Hispanic gangs that pay
tribute to the Mexican Mafia while in state and federal correctional facilities. The Surefios’ originated in
southern California and that region remains its stronghold, although gang officers in Arizona, New
Mexico, and Nevada report a large presence of Surefios gangs in their regions. Surefios have emerged as a
national gang in the United States. Source: FBI National Gang Intelligence Center and U.S. Bureau of

Page | 24

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 26 of 183

3° ec a9 oes

who were known as “hermanos,” “brothers,” “carnales,” “dons,” “jefes,” “big
homies,” or “Zia manos.”

40. Despite being imprisoned and closely scrutinized by prison officials and the FBI,
SNM leaders still manage to convey their orders to gang members and associates
throughout the prison system and outside the prison system through a variety of
means, including contraband cellular telephones, secret notes called “kites” or
“welas,” coded letters, and messages conveyed by complicit visitors.° When SNM
members or associates complete their sentences and rejoin their communities, they
are expected to remain loyal to the SNM and work to further the goals of the SNM
outside the prison environment. One of the significant goals of the SNM is to control
and profit from drug trafficking inside the penal system and on the street.

41. In addition to exerting its control in the NMCD and BOP, the SNM also operates on
the streets of New Mexico by intimidating and influencing smaller New Mexico
Hispanic gangs for the purpose of establishing a larger network for the SNM’s illegal
activities. If a gang does not accede to the SNM, the SNM will assault or kill the
gang’s members who are not in custody as well as those members who are
incarcerated within the NMCD or county jails. In addition to intimidation through
direct assaults, the SNM is also able to assert control and influence over gang
members outside the prison walls because gangs do not want their members outside
the penal system to be assaulted or killed, and because the gang members know that,
if they are incarcerated, they may encounter SNM members while they serve their

sentences.

 

The SNM utilizes female family members and girlfriends to pass messages to other members of the
gang. Female associates and family members have also been used to smuggle drugs into prison facilities
on behalf of the SNM.

Page | 25

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 27 of 183

42. In years past, the SNM engaged in a violent war with rival prison gangs, to include

43.

the Aryan Brotherhood, Barrio Azteca, Burquefios, and Los Carnales. I believe the
SNM currently maintains peace treaties with the Aryan Brotherhood and Los
Carnales; however, the SNM remains in conflict with the Burquefios and all Texas-
based prison gangs, to include the Barrio Azteca and Texas Syndicate. Within the
prison system, this rivalry manifests itself in beatings and stabbings, which often
result in death. Outside the prison system, the SNM fights for control of territory
in which to conduct narcotics trafficking and other crimes, as well as to recruit and
influence non-gang members. In addition to fighting for control over numerous
illegal activities and using violence and terror for the purpose of enriching
members, the SNM also engages in violence simply to assert its gang identity, to
claim or protect territory, to challenge or respond to a challenge, to retaliate
against a rival gang or member, to gain notoriety, and show superiority over
others. I have heard from numerous SNM members they believe the gang’s greatest
legacy is its reputation as an ultra-violent organization.

The SNM strives to have a reputation for being strong and powerful and must
maintain its membership to continue functioning as an organization in prison and
on the streets. If the SNM is perceived as being weak, then rival gangs could
challenge and assault its members and take over its territory. This could cause the
SNM to lose membership and eventually dissolve. If the SNM maintains a large
membership and a reputation for being dominant, rival gangs may think twice
before they challenge it. Similarly, victims and witnesses may think twice about

assisting authorities with any prosecution attempt against the gang. I have

Page | 26

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 28 of 183

encountered potential witnesses and victims who were too afraid to speak with law
enforcement and much less willing to testify against the SNM.

44, A member of the SNM is expected to seek out and beat, stab, or shoot rival gang
members. Similarly, a member of the SNM is expected to confront and attack
suspected law enforcement informants and sex offenders. Such opportunities are
referred to as “smash on sight.”

45.SNM members identify themselves with the Zia symbol and the letters “SNM”
or “S.” The SNM members also utilize the numbers “19,” which represents
the 19" letter of the alphabet, “S,” and “505,” which corresponds with the area
code for the greater Albuquerque area. The SNM claims the entire state of New
Mexico as its territory, which is broken up by four geographical regions: North,
South, East and West. SNM members display these numbers, letters, and symbols in
tattoos, graffiti, drawings, and on clothing as a way of displaying their affiliation,
loyalty, and commitment to the SNM.

46. Only men can be members of the SNM.’ The term “Zia Lady” is used by the SNM to
describe highly respected and influential female associates of the gang.

47.SNM members frequently commit "branded" criminal acts, in other words, they
commit crimes in the name of the gang. Examples of branded criminal acts include:
gang members shouting references to SNM before or during a crime; gang members

demanding property or services because of their membership; and gang members

 

7 The NMCD has identified some female inmates as suspected members of the SNM; however, I do not
believe a female can be a “suspected” or “validated” (the two classifications NMCD designates gang
members) SNM member. My belief is based on my interviews of more than fifty validated members of
the SNM, to include leaders and founding members of the gang.

Page | 27

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 29 of 183

48.

49.

50.

51.

killing or attempting to kill members of rival gangs. SNM members have been known
to kill or attempt to kill law enforcement officers as well (see footnote 2 for additional
details).

Weapons, to include blunt force and edged weapons, and firearms, to include
handguns, rifles, and shotguns, are important tools of the trade and instrumentalities
of the SNM.

SNM members operate under a “blood in, blood out” philosophy, which prohibits
them from dropping out of the gang. The term “blood in, blood out,” means a
prospective member must assault or kill a person to gain entrance into the gang, and
the only way out is death. A prospective member of the SNM must be sponsored by
at least three SNM members, who “raise their hand,” or vote-in the prospect.
Members who are in “bad standing” within the gang are put on a “greenlight” list,
which means they are to be assaulted or killed by other members of the gang. Ifa
member is to be killed by the gang, the responsibility often falls on the senior
member(s) that sponsored, or brought, that member into the gang. Similarly, if a
leader is put on the greenlight list, then the younger members who were brought in by
that leader may be asked to take out the leader.

SNM members are forbidden to speak with law enforcement officials and to do so
may result in the SNM member’s violent death at the hands of his fellow gang

members, as was the case on multiple occasions in this investigation.

 

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 30 of 183

VII. VIOLENCE TARGETING GOVERNMENT WITNESSES AND AGENTS

52. Over the course of this investigation, I have become aware of several instances in
which members or associates of the SNM have threatened or conducted violent acts
aimed at victims, witnesses, case agents, federal prosecutors, and informants (to
include suspected informants).

53. The FBI refers to its informants as confidential human sources (hereinafter “CHS” for
both plural and singular). Some of the examples of violence targeting victims,
witnesses, agents, attorneys and CHS follow:

54. Example 1: In February 2016, during a recorded telephone call, a CHS, who was a
member of the SNM, spoke with SNM member CARLOS HERRERA, aka: “LAZY,”
and HERRERA’s mother, who was a long-time heroin dealer and prior target of
Operation Atonement. The CHS attempted to order heroin from CARLOS
HERRERA’s mother. CARLOS HERRERA and his mother became suspicious of the
CHS and subsequently declined to sell heroin to the CHS. A few days later, the CHS
was shot several times by a street gang member with family ties to the SNM. It
should be noted the CHS was utilized in the Operation Atonement Phase I takedown
operation, which resulted in the arrest of dozens of SNM members and associates.

55. Example 2: In February 2016, SHAUNA GUTIERREZ, the girlfriend of SNM
member JOE LAWRENCE GALLEGOS, had SNM member PAUL RIVERA, aka:
“OSO,” and SNM associates BRANDY RODRIGUEZ, aka: “WEDA,” and SANTOS
GONZALEZ assault victim J.G. At the time of the assault, J.G had agreed to
cooperate with the Valencia County Sheriff's Office in an aggravated battery

prosecution against JOE LAWRENCE GALLEGOS. The assailants beat J.G. with

Page | 29

 

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 31 of 183

clubs and a machete, and told J.G. the assault was due to the fact J.G. was scheduled
to testify against JOE LAWRENCE GALLEGOS. During the attack, J.G. was struck
in the head with the machete at least two times and suffered serious bodily injuries.

56. Example 3: In March 2016, SNM member CARLOS HERRERA, aka: “LAZY,” was
overheard on a covert FBI recording device, located within a prison facility, talking to
other SNM members about killing FBI agents and blowing up a federal building, due
to the FBI’s investigation of the SNM.

57. Example 4: In March 2016, SNM member CARLOS HERRERA, aka: “LAZY,” was
overheard on a covert FBI recording device, located within a prison facility, talking to
other SNM members about killing informants and anyone else that cooperated with
the FBI.

58. Example 5: In March 2016, the brother of a CHS was shot by suspected members of
the SNM in Dona Ana, New Mexico, and the family of the CHS reported they were
threatened by members of the SNM.

59. Example 6: In April 2016, SNM member ARTURO GARCIA, aka: “SHOTGUN,”
who had been charged with murder in aid of racketeering and RICO conspiracy,
communicated to a cooperating witness, the names of persons who were on the
SNM’s “green light” list. The list included several employees of the NMCD, various
jail staff members, and several cooperating defendants.

60. Example 7: In June 2016, SNM member SAMUEL SILVA, aka: “RABBS”, who was
facing federal carjacking and firearms charges, solicited a CHS to locate and murder
two civilian victims before his federal trial began. SAMUEL SILVA provided the

CHS with the names, addresses, and photos of the victims. Prior to requesting the

Page | 30

 

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 32 of 183

CHS’s assistance, SAMUEL SILVA requested another SNM member to murder his
victims; however, that member was arrested on RICO conspiracy charges during the
Phase II takedown operation.

61. Example 8: In July 2016, a cooperating defendant, who was a member of the SNM
incarcerated with other SNM members, reported several members were trying to get
close to former SNM leader, who had pled guilty to VICAR charges, so they could
murder him.

62. Example 9: In August 2016, SNM leaders called for a meeting among SNM members
(state and federal) on the street, to re-organize the gang and “hit” certain informants
and witnesses that were suspected of cooperating with the FBI. The threat was
mitigated when the FBI executed twelve federal search warrants on suspected
conspirators and recovered twelve firearms during the Phase III takedown operation.

63. Example 10: In August 2016, correctional officers at the Torrance County Detention
Center in Estancia, New Mexico, found three shanks in the SNM pod where several
SNM racketeering defendants were being held. Subsequent cooperating defendants,
who were in the pod at the time, reported the shanks were to be utilized to hit fellow
SNM members who were suspected of cooperating with the FBI.

64. Example 11: In December 2016, an SNM member who had been charged with
murder in aid of racketeering, decided to cooperate and debriefed with the
government. The cooperating defendant had been housed with the other SNM
defendants in the pending RICO cases and related the SNM wanted to hit, ““Acee
(Special Agent Bryan Acee) or Armijo (Assistant U.S. Attorney Maria Armijo)

because they’re the lead agent and prosecutor.” The cooperating defendant went on to

Page | 31
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 33 of 183

65.

66.

67.

68.

say, “but anyone on the team would work” and explained the SNM wanted to hit the
government to “get revenge and to demonstrate the power of the SNM.”

Example 12: In January 2017, an SNM member who was incarcerated in the NMCD
for first degree murder was debriefed by the government. The SNM member was the
highest-ranking member of the SNM at the Southern New Mexico Correctional
Facility in Las Cruces, New Mexico, at the time. During the interview, the SNM
member said the SNM wanted to hit an FBI agent, prosecutor or judge if the
opportunity presented itself, due to the RICO prosecution of the gang.

Example 13: In October 2017, an SNM member who had been charged with murder
in aid of racketeering, agreed to cooperate with the government. The cooperating
defendant, who was in the USMS cell block at the federal courthouse, surrendered
two shanks to case agents. The cooperating defendant had carried both shanks in his
rectum on each prior trip to the courthouse and had sat in the courtroom with them.
The cooperating defendant said he had intended to hit a cooperator(s), if given the
chance.

I am aware at least four other SNM defendants possessed shanks while in the
courtroom, because officials subsequently recovered the weapons or those defendants
ended up cooperating and admitting such.

Example 14: In July 2018, a government witness who was incarcerated at the PNM
North facility received a threatening communication. The witness previously testified
as a witness in all three racketeering trials against the SNM. The government witness
received a sack lunch with his name and prison cell written on the bag. Inside the bag,

the witness discovered a “kite” (a small clandestine note or letter passed from inmate-

Page | 32

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 34 of 183

69.

70.

71.

to-inmate) located between two pieces of sliced cheese. The kite indicated the witness
was a rat and a liar, and threatened the witness and his family. The kite referenced a
violent kidnapping and murder that had occurred in Albuquerque, and the author of
the kite claimed to have photos of the witness’s ex-wife. The author of the kite
referenced taking the witness’s ex-wife and making her their wife, and included a
pornographic image to accompany the threat.

Example 15: In August 2018, an SNM member who had been charged with murder in
aid of racketeering, agreed to cooperate with the government and submitted to a
debrief. Prior to this, the SNM member had been incarcerated with the other SNM
RICO defendants. The SNM member related to the government that SNM leader
ARTURO GARCIA, aka: “SHOTGUN,” “wants to kill Acee (Special Agent Bryan
Acee) or anyone on the prosecution team to make sure he remained good when he
entered the feds (BOP).” ARTURO GARCIA boasted to the other inmates he had
money and resources on the street to “get things done.”

Example 16: On or about January 11, 2019, SNM member DOMINIC SEDILLO,
aka: “SICARIO,” and an SNM associate shot a former member of the SNM, who had
dropped-out of the gang. The shooting took place outside a residence in Albuquerque,
New Mexico, and the victim survived, but did not cooperate with police. DOMINIC
SEDILLO and the other suspect are currently facing aggravated battery charges as a
result of that incident.

Example 17: On February 12, 2019, SNM member CHRISTOPHER CHAVEZ, aka:
“CRITTER,” was assaulted by SNM members DANIEL SANCHEZ, aka: “DAN

DAN,” ARTURO GARCIA, aka: “SHOTGUN,” and CARLOS HERRERA, aka:

Page | 33
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 35 of 183

“LAZY,” at the Otero County Detention Center in Chaparral, New Mexico. I believe
the assault was the result of CHRISTOPHER CHAVEZ having submitted a letter to
USS. District Court Judge James O. Browning stating he wanted to renounce the SNM
and would sit down and debrief with the FBI. The letter was uploaded by the court
into the online court file and visible to all of the other SNM racketeering defendants,

via their attorneys.

72. Example 18: On July 22, 2019, at about 11:30 p.m., former SNM leader LEROY

73.

LUCERO, aka: “SMURF,” was shot and killed in the driveway of his residence in
Las Vegas, New Mexico. LEROY LUCERO had testified in pretrial motions hearings
and as a government witness during one of the government’s lengthy RICO trials. I
was present, as the case agent, during the trial and believe LEROY LUCERO’s
testimony was a significant factor in the conviction of several SNM members. I have
provided additional details about the investigation of LEROY LUCERO’s homicide
in the Probable Cause portion of this affidavit.

In August 2019, SNM member MARVIN MCALLISTER, aka: “LOONEY,”
threatened a former SNM member, who testified for the government, and told the
former member he (MARVIN MCALLISTER) obtained information “on all the
cooperators” from SNM member ARTURO GARCIA, aka: “SHOTGUN.” MARVIN
MCALLISTER said, “you guys will have a welcoming party when you get there
(BOP). Trust me, you guys got it coming.” MARVIN MCALLISTER said he had
reviewed ARTURO GARCIA’s tablet device, which contained all of the discovery
material in the RICO cases. MARVIN MCALLISTER told the witness the SNM had

written the names of all the cooperators and sent the lists to SNM members in the

Page | 34

 
 

Cc

74

75.

76.

 

ase 1:19-mr-01074-KBM Document 1 Filed 09/10/19 Page 36 of 183

state and federal prisons. MARVIN MCALLISTER also said the SNM had copies of

newspaper clippings, which publically identified cooperators utilized during the

various RICO prosecutions.
VI. SNM MEMBERS MAINTAIN A STEADY SUPPLY OF WEAPONS
. 1 am aware members of the SNM use, possess, and conceal firearms and weapons. I
have learned SNM members seek to be armed with weapons at all times, to include
while incarcerated. Firearms are the preferred weapon while on the street. Bladed or
blunt weapons, such as knives, shanks, razor blades and metal fittings are the
weapons often possessed and used in prison or jail settings. | am aware NMCD
officials and Deputy U.S. Marshals recovered shanks from SNM members, to include
within the U.S. District Courthouse, during the earlier trial phase of this investigation.
On June 5, 2019, NMCD officers discovered SNM member DANIEL SANCHEZ,
aka: “DAN DAN,” to have two metal shanks in his rectum. DANIEL SANCHEZ was
placed in a “dry cell” (no toilet) until the shanks passed from his bowels and were
recovered by officers. Prior to his arrival at the NMCD in June 2019, DANIEL
SANCHEZ had been in USMS custody since December 2015, when he was charged
with VICAR and RICO violations. DANIEL SANCHEZ may have possessed those
weapons on/in his person during his, and other defendants, eight week jury trial in
Las Cruces, New Mexico.
To date, FBI agents have seized more than sixty firearms from SNM members and
associates during Operation Atonement. Some of the firearms seized were purchased
from SNM members during undercover buys. During one such incident, SNM

member MATTHEW MARTINEZ, aka: “GOAT,” sold an FBI informant four unused

Page | 35

 

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 37 of 183

77.

78.

79.

80.

ballistic vests. MATTHEW MARTINEZ was found to be in possession of two
firearms when FBI agents subsequently executed a search warrant on his residence.
Over the course of the government’s investigation, several additional SNM members
were charged with being a felon in possession of a firearm or using a firearm in a
crime of violence or drug trafficking offense.
While investigating the SNM, I became aware that on at least three occasions,
different SNM members solicited other members for firearms. In each of those
instances, the SNM members seeking the firearms were multi-time convicted felons
and articulated a need to obtain a firearm to retaliate against someone or to “hit” an
informant. FBI agents were able to utilize undercover FBI agents or CHS to provide
the firearms during reverse-undercover operations.*
In summation, I believe firearms and weapons are critical “tools of the trade” for the
SNM and members of DTOs. I believe SNM members possess weapons to commit
murders; assaults; robberies; to avoid arrest; escape from custody; intimidate rivals,
victims, and witnesses; to impose discipline within the gang; protect drug supplies;
and for other criminal activity.

IX. THE CONFIDENTIAL HUMAN SOURCES
During the course of this investigation, FBI case agents utilized several CHS and
undercover agents to infiltrate and dismantle the SNM. Agents encouraged the
various CHS to maintain contact with SNM members and associates who were

engaged in ongoing criminal activity. Sixteen CHS were utilized to collect

 

8 During all three instances, your affiant obtained anticipatory search warrants prior to the sale of the
firearm(s) to the intended subjects. Once the firearm(s) were delivered to the target SNM member, an FBI
SWAT team surrounded the location and arrested the purchaser of the firearm. FBI agents never “lost” a
firearm, and each time a reverse-undercover operation was employed; the offender was successfully
arrested for a violation of 18 U.S.C § 922(g)(1).

Page | 36
 

Case 1:19-mr-01074-KBM Document 1 Filed 09/10/19 Page 38 of 183

81.

82.

83.

information in the instant investigation. By doing so, the CHS have exposed
themselves to a violent death by the SNM, should their identities become known. I
have sought to provide the Court with some of the underlying circumstances and
background information I relied upon in determining the information from the various
CHS was reliable.

In the paragraphs that follow, I have provided an overview of each CHS, to include:
a) their basis of knowledge concerning the criminal conduct;

b) motivation to assist the FBI;

c) criminal history;

d) any compensation received from the government; and

e) astatement concerning their reliability.

I tried to provide sufficient information to the Court, while balancing the anonymity
and safety of the CHS.

CHS-1 is an SNM gang associate and has been for more than fifteen years. At one
time, CHS-1 distributed heroin for the SNM and later utilized SNM members for
protection when CHS-1 became a multi-pound heroin dealer. I recruited CHS-1 as a
source of information a few years ago because CHS-1 was closely affiliated with
several SNM members. CHS-1 aided me in the collection of evidence against
members of the SNM and other criminal enterprises. Information provided by CHS-1
led to the issuance of at least ten federal search warrants, the arrest of multiple
suspects, and the recovery of firearms, ammunition, U.S. currency and large
quantities of controlled substances. CHS-1 is motivated to assist the FBI to help

reduce violent crime and drugs in the community. CHS-1 has prior felony convictions

Page | 37
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 39 of 183

84.

for heroin trafficking, burglary, receiving a stolen vehicle and larceny. CHS-1 does
not have any pending charges. CHS-1 has received approximately $7,000 in financial
assistance from the FBI. I consider the information CHS-1 provided to be reliable
because much of it was corroborated through law enforcement investigation,
controlled buys, and physical and electronic surveillance. To my knowledge, CHS-1’s
information has not been found to be false or misleading.

CHS-2 is a veteran member of the California Surefios gang with connections to the
Mexican Mafia. CHS-2 has been incarcerated with many SNM members and has
served as a liaison between the SNM and California Surefios gangs. I recruited CHS-2
as a source of information in 2014 because I was investigating criminal activities
perpetrated by the California Surefios and Mexican Mafia in New Mexico. CHS-2
aided me in the collection of evidence against members of the Surefios and SNM
gangs. CHS-2 has assisted the FBI in New Mexico and California with gang
investigations, and spent several months utilizing a consensually monitored cellular
telephone to speak with targets of FBI investigations. CHS-2 has also worn covert
recording devices during meetings with gang members and organized crime figures.
Information provided by CHS-2 has led to the issuance of at least thirteen federal
search warrants, ten state search warrants, the arrest of multiple suspects, and the
recovery of controlled substances, firearms, ammunition and U.S. currency. CHS-2
also provided the FBI with information about serial armed robbery crews and persons
believed to be transporting firearms to criminal elements in Mexico. CHS-2 is
motivated to assist the FBI to help reduce violent crime and drugs in the community.

CHS-2 has prior felony convictions for armed robberies and aggravated battery. CHS-

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 40 of 183

2 does not have any pending charges and has received approximately $4,000 in
financial assistance from the FBI.’ I consider the information CHS-2 provided to be
reliable because much of it was corroborated through law enforcement investigation,
wire interception, controlled buys, and physical and electronic surveillance. To my
knowledge, CHS-2’s information has not been found to be false or misleading.

85. CHS-3 is an SNM gang member and was made a member while incarcerated within
the BOP. CHS-3 also represented the SNM while in the NMCD. CHS-3 began
cooperating with the FBI a couple years ago, but had not been in communication with
agents for several months. CHS-3 recently contacted case agents after CHS-3 learned
fellow SNM members were plotting to kill government witnesses. CHS-3 does not
have any pending charges and has received approximately $6,000 in financial
assistance from the FBI.!° I believe CHS-3 is motivated to help the FBI to prevent
violent crime, although at great personal risk by betraying the SNM. CHS-3 has prior
felony convictions for burglary, aggravated assault with a deadly weapon, trafficking
a controlled substance, aggravated fleeing a law enforcement officer, possession with
intent to distribute a controlled substance and being a felon in possession of a firearm.
I believe CHS-3’s information to be reliable, as CHS-3’s information has not been
found to be false or misleading.

86. CHS-4 is an SNM gang member and was made a member while incarcerated within
the BOP. CHS-4 began cooperating with the FBI a couple years ago. During CHS-

4’s period of cooperation, CHS-4 participated in several consensually recorded

 

° Financial assistance includes general payments, moving expenses, and fuel for the CHS’s vehicle during
operation support to the FBI.

'0 Financial assistance includes general payments, moving expenses, and fuel for the CHS’s vehicle
during operation support to the FBI.

Page | 39

 

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 41 of 183

conversations with SNM members and associates. CHS-4 also utilized a cellular
telephone, equipped with wire interception equipment, to converse with other SNM
members. CHS-4 provided background information about the membership, structure,
and customs of the SNM. CHS-4 identified individuals believed to be SNM members
and/or associates. CHS-4 positively identified many subjects of the investigation from
photographs, including several of the Target Subjects listed in this affidavit and
participated in controlled drug buys. CHS-4 has been convicted of aggravated assault.
I consider the information CHS-4 provided to be reliable because much of it was
corroborated through independent source information, information obtained from
public databases, law enforcement investigations, controlled buys, and physical and
electronic surveillance. To my knowledge, CHS-4’s information has not been found
to be false or misleading.

87. CHS-5 is an SNM gang member and was made a member while incarcerated within
the BOP. CHS-5 recently began providing information to the FBI, although I had
spoken with CHS-5 a number of times over the past few years. During my previous
conversations with CHS-5, CHS-5 was polite and respectful, but declined to assist the
FBI. CHS-5 recently began providing information to the FBI after CHS-5 spoke with
other SNM members and learned several government witnesses were being targeted
for execution. CHS-5 has never worked with law enforcement and does not have any
pending criminal matters. Although CHS-5 is a member of the SNM, I tend to view
CHS-5 as a “citizen informant,” as CHS-5 only came forward to prevent violent
crime. Moreover, the information CHS-5 provided to the FBI could be viewed as a

statement against interest, as CHS-5 attended SNM meetings discussing the gang’s

Page | 40

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 42 of 183

88.

89.

reorganization. I believe such meetings constitute an overt act in furtherance of RICO
conspiracy. CHS has never cooperated with law enforcement or corrections officers,
has never received any form of compensation, and appears to be motivated solely by
civic responsibility. CHS-5 has prior felony convictions for burglary, aggravated
battery, aggravated burglary, possession of a controlled substance and being a felon in
possession of a firearm. I believe CHS-5’s information to be reliable, as CHS-5 is
taking an enormous personal risk by betraying the SNM and talking to the FBI. To
my knowledge, CHS-5’s information has not been found to be false or misleading.

CHS-6 is an SNM gang member and was made a member while in the NMCD. CHS-
6 also represented the gang in the BOP. CHS-6 recently began debriefing with the
FBI and is providing assistance with a few SNM-related cold-case homicides. CHS-6
is also providing information on a transnational DTO. CHS-6 is a long-standing
member of the SNM and admitted to previously assisting members of a DTO to
smuggle methamphetamine into the U.S. I believe such admissions could be
statements against interest. CHS-6 has prior felony convictions for aggravated battery
on a police officer, assault on jail staff, being a felon in possession of a firearm and
possession of an unregistered firearm. I believe CHS-6’s information to be reliable, as
CHS-6 is taking significant personal risk by divulging information about the SNM.
To my knowledge, CHS-6’s information has not been found to be false or misleading.
CHS-7 is an SNM gang member and was made a member while incarcerated within
the NMCD. CHS-7 began cooperating with the FBI a few years ago. CHS-7 provided
background information about the membership, structure, and customs of the SNM,

as well as identified individuals believed to be members or associates of the SNM.

Page | 41

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 43 of 183

90.

CHS-7 conducted controlled drug buys and introduced an undercover agent to targets
of the investigation. Information provided by CHS-7 led to the issuance of
approximately sixteen federal search warrants, the arrest of several suspects, and the
recovery of controlled substances, firearms and ammunition. CHS-7 has felony
convictions for armed robbery, aggravated battery, burglary, trafficking a controlled
substance and possession of a controlled substance. CHS-7 has received
approximately $8,000 in financial assistance!’ from the FBI. I found information
from CHS-7 to be reliable because much of it was corroborated by independent
source information, other law enforcement investigations, controlled drug buys, and
physical and electronic surveillance. To my knowledge, CHS-7’s information has not
been found to be false or misleading.

CHS-8 is an SNM gang associate and has been for more than twenty-five years.
CHS-8 has helped the SNM distribute drugs on the street and in prison on more than
fifty occasions. CHS-8 has also helped the SNM hold meetings and communicate
secret messages. CHS-8 has provided me with information over the past few years
that led to the issuance of at least four search warrants. CHS-8 is very familiar with
the members and inner-workings of the SNM. CHS-8 identified individuals believed
to be members or associates of the SNM, and positively identified several subjects of
the investigation from photographs. CHS-8 is assisting the FBI to reduce current and
future violent crimes being perpetrated by members and associates of the SNM. CHS-
8 does not have any felony convictions and I consider CHS-8 to be a citizen

informant. I found the information from CHS-8 to be reliable because much of it was

 

 

' Financial assistance includes general payments, moving expenses, and fuel for the CHS’s vehicle
during operation support to the FBI.

Page | 42
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 44 of 183

91.

92.

corroborated by independent source information, other law enforcement
investigations and physical surveillance. To my knowledge, CHS-8’s information has
not been found to be false or misleading.

CHS-9 is an SNM gang member and was made a member while in the NMUCD. CHS-
9 began cooperating with the FBI a couple years ago. CHS-9 provided background
information about the membership, structure, and customs of the SNM. CHS-9
identified individuals believed to be members or associates of the SNM, and
positively identified many subjects of the investigation from photographs, including
several of the Target Subjects in the current investigation. CHS-9 received a positive
recommendation from the government on a recent federal charge, which I believe
may have reduced CHS-9’s potential sentence. CHS-9 has felony convictions for
assault, possession of a controlled substance, burglary and conspiracy. I found the
information from CHS-9 to be reliable because much of it was corroborated by
independent source information, other law enforcement investigations and physical
surveillance. To my knowledge, CHS-9’s information has not been found to be false
or misleading.

CHS-10 is an SNM gang associate and has been for more than twenty years. CHS-10
has helped the SNM hold meetings, communicate secret messages, conceal firearms,
smuggle drugs into prisons and distribute drugs on the street. CHS-10 is very familiar
with the members and inner-workings of the SNM. CHS-10 identified individuals
believed to be members or associates of the SNM, and positively identified several
subjects of the investigation from photographs. CHS-10 is assisting the FBI to reduce

current and future violent crimes being perpetrated by members and associates of the

Page | 43

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 45 of 183

SNM. CHS-10 does not have any felony convictions. I found the information from
CHS-10 to be reliable because much of it was corroborated by independent source
information, other law enforcement investigations and physical surveillance. CHS-10
has received about $2,000 in financial assistance from the FBI. To my knowledge,
CHS-10’s information has not been found to be false or misleading.

93. CHS-11 is aligned with the California Surefios gang and is an SNM associate. CHS-
11 has facilitated the passing of messages, drugs, U.S. currency and contraband cell
phones between California Surefios and SNM members. CHS-11 provided
background information about the criminal relationship between the SNM and
California Surefios gangs. CHS-11 identified individuals believed to be members or
associates of the SNM and California Surefios, and positively identified many
subjects of the investigation from photographs and social media profiles. CHS-11
provided information on discussions and communications between gang leaders and
future criminal endeavors to be undertaken by the SNM and California Surefios.
CHS-11 has not been paid for assisting the FBI, nor does CHS-11 have any pending
criminal charges. I consider CHS-11 to be a citizen informant. CHS-11 has felony
convictions for alien smuggling and distribution of a controlled substance. I found the
information from CHS-11 to be reliable because much of it was corroborated by
independent source information, other law enforcement investigations and physical
surveillance. To my knowledge, CHS-11’s information has not been found to be false
or misleading.

94. CHS-12 is an SNM gang member and was made a member while in the BOP. CHS-

12 began cooperating with the FBI a of couple years ago. CHS-12 provided

Page | 44

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 46 of 183

95.

background information about the membership, structure, and customs of the SNM.
CHS-12 identified individuals believed to be members or associates of the SNM, and
positively identified many subjects of the investigation from photographs, including
several of the Target Subjects in the current investigation. CHS-12 assisted the
government in hopes of receiving a positive recommendation on a pending federal
case, which I believe CHS-12 may have received. CHS-12 has felony convictions for
carjacking, possession of a firearm in furtherance of a violent crime and possession of
a weapon by a prisoner. I found information from CHS-12 to be reliable because
much of it was corroborated by independent source information, other law
enforcement investigations and physical surveillance. To my knowledge, CHS-12’s
information has not been found to be false or misleading.

CHS-13 is an SNM associate and has been for more than eight years. CHS-13 has
helped the SNM distribute drugs on the street and in prison on more than fifty
occasions. CHS-13 also helped the SNM hold meetings, communicate secret
messages, research the whereabouts of rival gang members and hide firearms. CHS-
13 recently agreed to cooperate with the FBI to prevent violent crimes perpetrated by
the SNM. CHS-13 is very familiar with the members and inner-workings of the SNM.
CHS-13 identified individuals believed to be members or associates of the SNM, and
positively identified several subjects of the investigation from photographs. I tend to
view CHS-13 as a citizen informant, as CHS-13 only came forward to prevent violent
crime. Moreover, the information CHS-13 provided to the FBI could be a statement
against interest, as CHS-13 recently assisted SNM members distribute controlled

substances. CHS-13 has a prior conviction for possession of a controlled substance. I

Page | 45

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 47 of 183

96.

97.

found the information from CHS-13 to be reliable because much of it was
corroborated by independent source information, other law enforcement
investigations and physical surveillance. To my knowledge, CHS-13’s information
has not been found to be false or misleading.

CHS-14 is a member of a street gang that distributes controlled substances, commits
violent crimes and supports the SNM, among other criminal acts. CHS-14 is familiar
with the inner-workings of street gangs that support the SNM. CHS-14 provided
background information about the membership, structure, and customs of the SNM
and some of the street gangs that support the SNM. CHS-14 identified individuals
believed to be members or associates of the SNM and an affiliated DTO. I view CHS-
14 as a citizen informant, as CHS-14 only came forward to prevent current and future
violent crime. Moreover, the information CHS-14 provided to the FBI could be a
statement against interest, as CHS-14 admitted to participating in past criminal
activities that could expose CHS-14 to state or federal prosecution. CHS-14 has prior
felony convictions for aggravated assault upon a peace officer with a deadly weapon,
battery, burglary and possession of a controlled substance. I found the information
from CHS-14 to be reliable because much of it was corroborated by independent
source information, other law enforcement investigations and physical surveillance.
To my knowledge, CHS-14’s information has not been found to be false or

misleading.

CHS-15 is an SNM associate and former drug trafficker. CHS-15 was a member of a

DTO that supported, and continues to support, the SNM. CHS-15 is familiar with the

inner-workings of drug trafficking and provided background information on a specific

Page | 46

 
 

 

Case 1:19-mr-01074-KBM Document 1 Filed 09/10/19 Page 48 of 183

DTO that is associated with the SNM. CHS-15 identified individuals believed to be
members of the DTO, and SNM members associated with the DTO. In terms of CHS
motivation, I recruited CHS-15 after I observed CHS-15 participate in a suspected
drug transaction. In relation to that incident, VCTF agents and uniformed NMSP
officers contacted CHS-15 and conducted a search of CHS-15’s person. CHS-15 did
not have any contraband on his/her person; however, CHS-15 admitted to having
contributed to a drug transaction. CHS-15 agreed to assist the FBI, as CHS-15 wanted
to help law enforcement prevent current and future violent crime. I believe the
information CHS-15 provided to the FBI could be a statement against interest, as
CHS-15 admitted to past criminal activities (drug dealing) that could expose CHS-15
to state or federal prosecution. CHS-15 has prior felony convictions for trafficking a
controlled substance, possession of a controlled substance, receiving/transferring a
stolen vehicle and tampering with evidence. I found the information from CHS-15 to
be reliable because much of it was corroborated by independent source information,
other law enforcement investigations and physical surveillance. To my knowledge,
CHS-15’s information has not been found to be false or misleading.

98. CHS-16 is a member of a DTO that supported, and continues to support, the SNM.
CHS-16 provided information on the DTO and the SNM, to include background
information on the DTO and its association to the SNM. CHS-16 identified
individuals believed to be members of the SNM, as well as members and associates
of the DTO. CHS-16 provided details pertaining to the inner workings of the DTO. In
terms of CHS motivation, CHS-16 has been charged with state and federal violations

and I believe CHS-16 hopes to receive a positive recommendation from the FBI and

Page | 47

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 49 of 183

U.S. Attorney’s Office in those matters. I believe the information CHS-16 provided to
the FBI may be a statement against interest, as CHS-16 admitted to criminal activities
that could expose CHS-16 to state or federal prosecution. CHS-16 has prior felony
convictions for armed robbery, assault on a peace officer, possession of a firearm by a
felon, voluntary manslaughter and aggravated fleeing a law enforcement officer. I
found the information from CHS-16 to be reliable because much of it was
corroborated by independent source information, other law enforcement
investigations and physical surveillance.

99. As described in detail below, the facts set forth in this affidavit provide probable
cause to believe that the Target Subjects are involved in a conspiracy to intimidate
and retaliate against victims, witnesses, and informants, and also in racketeering
activities, to include a conspiracy to distribute controlled substances.

X. STATEMENT OF PROBABLE CAUSE

100. This affidavit is being submitted for twenty search warrants to aid the FBI
in stopping several imminent death threats made by members and associates of the
SNM. The threats have been directed at witnesses, as well as agents and attorneys for
the government. Much of the threat information was corroborated by SNM members
and well-placed associates of the gang, to include CHS-1 thru CHS-16 (who were
introduced in paragraphs 83-98).

101. Several of the Target Subjects, to include VICTOR VILLALOBOS, aka: “EVIL;”
GREGORY MONTOYA, aka: “JINX;” RAUL GUZMAN, aka: “SHOTGUN;”
DOMINIC GUTIERREZ, aka: “GAGE;” FRANKIE GALLEGOS, aka: “CUNTE,”

or “FRANKIE G;”? SAMUEL SILVA, aka: “RABBS;” SALVADOR OROZCO

Page | 48

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 50 of 183

HERNANDEZ JR., aka: “TORO;” MICHELLE YVETTE MORALES, aka:
“YVETTE BACA;” MARVIN MCALLISTER, aka: “LOONEY;” FRANCES
MCALLISTER, aka: “FRANCES BACA;” JONATHAN GOMEZ, aka “BABY G;”
RUFINO J. MARTINEZ, aka: “MONO;” ROBERT A. TRUJILLO, aka: “SLEEPY;”
FRANK CARABAJAL, aka: “STRANGER;” FRANKIE HERRERA, | aka:
“JOKER;” LEROY E. ROMERO, aka: “SWAMP;” DAVID M. VALDEZ, aka:
“DAVESTER;” LEOPOLDO SALAZAR, aka: “SUAVE;” JOHNNY RAY
GALLEGOS; DAVID CHAVEZ, aka: “WACKY;” LARRY R. MARTINEZ, aka:
“PSYCHO;” JOHN F. SALAZAR, aka: “STONER;” GEORGE A. SENA, aka: “G
DOGG;” and others, are also suspected of conspiring to reorganize the SNM, in light
of the federal racketeering charges and other offenses leveled at the SNM. Based on
information provided by various CHS, the SNM are restructuring the organization
and seeking to make “examples” of former members who cooperated with the
government in the racketeering prosecution of the gang.

102. Target Subjects VICTOR VILLALOBOS, aka: “EVIL;? DOMINIC
GUTIERREZ, aka: “GAGE;” FRANCES M. MCALLISTER, aka: “FRANCES
BACA;” MARVIN MCALLISTER, aka: “LOONEY;” MICHELLE YVETTE
MORALES, aka: “YVETTE BACA;” RUFINO J. MARTINEZ, aka: “MONO;”
ROBERT A. TRUJILLO, aka: “SLEEPY;” FRANK CARABAJAL, aka:
“STRANGER;” FRANKIE HERRERA, aka: “JOKER;” JOSE V. LOVATO, aka:
“JOSER;” LEROY E. ROMERO, aka: “SWAMP;” DAVID M. VALDEZ, aka:
“DAVESTER;” LEOPOLDO SALAZAR, aka: “SUAVE;” JOHNNY RAY

GALLEGOS; DAVID CHAVEZ, aka: “WACKY;” RUDY D. CHAVEZ, aka:

Page | 49

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 51 of 183

“SNOOPS;” ROBERT PADILLA; GARY COCA; MARCOS RUIZ; ARTURO
RUIZ; LUIS SANCHEZ, aka: “PAYASO;” REBECCA DURAN, aka: “REBECCA
GALLEGOS;” GILBERT ARAGON, aka: “GEBO;” LARRY R. MARTINEZ, aka:
“PSYCHO;” JOHN F. SALAZAR, aka: “STONER;” GEORGE A. SENA, aka: “G
DOGG;” AMANDA SILVA, TIMOTHY ORTEGA and others, are suspected of
participating in on-going conspiracy to distribute controlled substances in furtherance
of the SNM’s objectives and purposes. The overall conspiracy involves six distinct
drug distribution schemes that are dependent on the strength, influence and reputation
of the SNM. I have described the schemes in the paragraphs that follow.

103. The first drug trafficking scheme involves SNM members and associates
procuring methamphetamine and fentanyl from an Arizona-based DTO and
distributing the drugs in southeast Albuquerque.

104. The second drug trafficking scheme employs mostly SNM members, who are
suspected of smuggling heroin via female body-packers, from Ciudad Juarez,
Mexico, to Albuquerque and Espafiola, New Mexico.

105. The third drug trafficking scheme pertains to an SNM member transporting
methamphetamine from Phoenix, Arizona to SNM members in Albuquerque, New
Mexico.

106. The fourth drug trafficking scheme involves several recently released federal
SNM members partnering with members of the California Surefios gang to import
methamphetamine and fentanyl from California to New Mexico. The two allied gangs
are also working on a plan to introduce a “tax” on certain street gangs and dealers in

New Mexico.

Page | 50

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 52 of 183

107. The fifth drug trafficking scheme relates to a band of SNM members in Espafiola
and Santa Fe who distribute heroin and Suboxone on the street and within PNM and
SFCADC.

108. The sixth drug trafficking scheme combined members and associates of the SNM,
with members of a Las Vegas, New Mexico, DTO run by ROBERT PADILLA. SNM
members and associates have been used by ROBERT PADILLA to sell drugs, collect
drug debts, intimidate rival drug dealers, assault, attempt to murder and murder
persons who had run afoul of the DTO.

109. In the paragraphs that follow, I will identify the Target Subjects in greater detail,
note whether they are state or federal SNM members or associates, or members of
street gangs or a DTO that support the SNM. I have also included the arrest history of
the Target Subjects, and where possible, noted the felony offenses for which they
were convicted.'* I believe thirty-two of the thirty-four Target Subjects of this
investigation to be habitual offenders with impressive criminal histories, and
extensive experience in the criminal justice system.

A. The Target Subjects
VICTOR VILLALOBOS, aka: “EVIL”

110. VICTOR VILLALOBOS, aka: “EVIL,” is a validated member of the SNM and

currently serving a term of supervised release within the District of New Mexico for

being a felon in possession of several firearms. VICTOR VILLALOBOS has at least

 

” Criminal history records were obtained from the FBI’s National Criminal Information Center (NCIC).
I believe the records accurately reflect the subject’s arrest record; however, conviction data is often not
listed, or listed as “disposition unknown,” because not all arresting agencies enter post-arrest data. In
order to compile conviction data, I also consulted NM Courts online and the U.S. District Court Public
Access to Court Electronic Records (PACER). Where possible, I have listed the subject’s arrests and
convictions.

Page | 51

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 53 of 183

thirteen prior arrests in New Mexico and has prior felony convictions for assault with
a deadly weapon, auto theft, negligent use of a firearm, armed robbery, tampering
with evidence, escape, forgery and being a felon in possession of firearms. I believe
VICTOR VILLALOBOS is a “career offender” within the meaning set forth in the
U.S. Sentencing Guidelines (USSG) (§4B1.1.)!° and may be subject to prosecution
under the Armed Career Criminal Act (ACCA)! if he is determined to be in
possession of a firearm.
GREGORY MONTOYA, aka: “JINX”

111. GREGORY MONTOYA, aka: “JINX,” is a member of the SNM and discharged a
federal term of supervised release in September 2018, in which the underlying
conviction was for being a felon in possession of a firearm. GREGORY MONTOYA
is currently being sought on the following arrest warrants:

a) Sandoval County felony warrant #D1329DM200900923, violation of a court
order, issued August 23, 2017, $6,000 bond with statewide extradition;

b) Bernalillo County misdemeanor warrant #T4CR2019002746, animal cruelty
violation, issued May 30, 2019, $500 bond with statewide extradition.

112. GREGORY MONTOYA has at least twenty-one prior arrests in New Mexico,

with felony convictions for child abuse, conspiracy to traffic a controlled substance,

 

'3 A defendant is a Career Offender if (1) he or she has been convicted in federal court of a felony crime
of violence or drug-trafficking offense committed as an adult, and (2) has at least two prior felony
convictions for either a crime of violence or drug trafficking offense or both that receive criminal history
points under the guidelines. A Career Offender’s guidelines sentence ordinarily is required to be at or near
the statutory maximum for his or her federal conviction. Source: https://www.ussc.gov/education/glossary

‘4 A statutory sentencing enhancement (See 18 U.S.C. § 924(e) and USSG §4B1.4) for a defendant
convicted under 18 U.S.C. § 922(g) (prohibited person in possession of a firearm) who has at least three
prior convictions for a “violent felony” or “serious drug offense” or both committed on occasions
different from one another. A defendant sentenced as an Armed Career Criminal faces a mandatory
minimum prison term of 180 months. Source: https://www.ussc.gov/education/glossary

Page | 52

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 54 of 183

burglary, credit card fraud, aggravated burglary with a firearm, commercial burglary

and being a felon in possession of a firearm. I believe GREGORY MONTOYA is a

career offender within the meaning set forth in the USSG and may be subject to

prosecution under the ACCA if he is determined to be in possession of a firearm.
RAUL GUZMAN, aka: “SHOTGUN”

113. RAUL GUZMAN, aka: “SHOTGUN,” is a member of the SNM and discharged
supervision in September 2017. RAUL GUZMAN had been subject to a term of
supervised release as a result of a 2002 conviction out of the Western District of
Texas, for conspiracy to import marijuana. RAUL GUZMAN is currently being
sought on the following arrest warrants:

a) Bernalillo County Warrant No. T4CR2018008109, failure to appear misdemeanor
offense, animal license required, issued 2019;

b) Bernalillo County Warrant No. T4CR2019002477, failure to appear misdemeanor
offense, animal license required, issued 2019;

c) Bernalillo County Warrant No. T4CR2018008109, failure to appear misdemeanor
offense, animal license required, issued 2019;

114. RAUL GUZMAN has at least seventeen prior arrests in New Mexico and Texas,
and has been convicted of shooting at or from a motor vehicle, aggravated assault,
aggravated battery with a deadly weapon resulting in great bodily harm, false
imprisonment and conspiracy to import marijuana into the United States. I believe
RAUL GUZMAN is a career offender within the meaning set forth in the USSG and
may be subject to prosecution under the ACCA if he is determined to be in possession

of a firearm.

 

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 55 of 183

DOMINIC GUTIERREZ, aka: “GAGE”

115. DOMINIC GUTIERREZ, aka: “GAGE,” is a validated member of the SNM and
is currently wanted by the USMS for escape from federal supervision.

116. DOMINIC GUTIERREZ has at least twenty-seven prior arrests in New Mexico
and has been convicted of robbery, aggravated fleeing a law enforcement officer (x2),
burglary (x2), forgery, auto theft, conspiracy to commit aggravated battery with a
deadly weapon, criminal sexual contact and two prior federal cases for being a felon
in possession of a firearm (11CR1820-MCA and 13CR3294-JB).

117. I believe DOMINIC GUTIERREZ is a career offender within the meaning set
forth in the USSG and may be subject to prosecution under the ACCA if he is
determined to be in possession of a firearm.

FRANKIE GALLEGOS, aka: “CUNTE”

118. FRANKIE GALLEGOS, aka “CUNTE,” is a validated member of the SNM and
is believed to be one of the higher-ranking members of the gang within the BOP.
FRANKIE GALLEGOS is currently incarcerated at USP Beaumont, in Texas, for a
2007 conviction for conspiracy to distribute methamphetamine. Prior to becoming an
SNM member, FRANKIE GALLEGOS was a member of the Eastside Locos (ESL)

street gang.!> FRANKIE GALLEGOS is the brother of JOE LAWRENCE

 

'S The ESL gang was the target of a federal Continuing Criminal Enterprise prosecution in 2007 for
methamphetamine trafficking and multiple homicides. I am aware several ESL street-gang members are
also members of the SNM prison gang, to include brothers BEN GALLEGOS, aka: “BENJI,” FRANKIE
GALLEGOS, aka: “CUNTE,” ANDREW GALLEGOS, aka: “SMILEY,” and JOE LAWRENCE
GALLEGOS.

Albuquerque Journal: Task Force Investigates Valencia Gang Members, Friday, May 20, 2005, By
Mike Gallagher, Journal Investigative Reporter. Authorities are investigating members of an alleged
Valencia County drug gang for possible involvement in the shooting and strangulation deaths of seven
people. http://abgjournal.com/cgi-bin/print_it.pl?page=/news/state/352905nm05-20-05.htm

Page | 54

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 56 of 183

GALLEGOS and ANDREW GALLEGOS, both of whom are also SNM and ESL

members in Valencia County, New Mexico. FRANKIE GALLEGOS will not be

searched pursuant to the requested warrant; rather BOP officials may search

FRANKIE GALLEGOS and his property pursuant to BOP policy and procedure.
SAMUEL SILVA, aka “RABBS”

119. SAMUEL SILVA, aka “RABBS,” is a validated member of the SNM and is
believed to be one of the higher-ranking members of the SNM within the BOP.
SAMUEL SILVA is currently incarcerated at USP Lee, in Virginia, as a result of
carjacking and firearms convictions within the District of New Mexico.

120. In 2014, SAMUEL SILVA was charged with two counts of carjacking, using a
firearm in a crime of violence, and being a felon in possession of a firearm.
SAMUEL SILVA remained in federal custody, pending two jury trials.'° While
incarcerated at the SFCADC, SAMUEL SILVA communicated with SNM member
FRANKIE GALLEGOS, aka: “CUNTE,” who was incarcerated at USP Beaumont,
through a known intermediary. SAMUEL SILVA and FRANKIE GALLEGOS
discussed SAMUEL SILVA’s pending federal case and the racketeering cases against
the SNM. SAMUEL SILVA and FRANKIE GALLEGOS are both from the ESL
street gang and are longtime associates. SAMUEL SILVA indicated that he was
looking for some help to have the victims in his case not testify. An FBI CHS was
subsequently introduced to SAMUEL SILVA, after FRANKIE GALLEGOS verified
the CHS was “a good soldier” and a member of the SNM’s federal roster. SAMUEL

SILVA asked the CHS to locate and murder the two victims in his pending carjacking

 

'6 On July 11, 2016, Silva was found guilty of being a felon in possession of a firearm. On August 16,
2016, Silva was found guilty of carjacking and using a firearm during a crime of violence.

Page | 55

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 57 of 183

case. SAMUEL SILVA also mentioned that he wanted SNM member FRED JOE
QUINTANA, aka: “FLACO,” killed because SAMUEL SILVA thought FRED
QUINTANA was a rat. SAMUEL SILVA was upset because one of the carjacking
victims was a relative of FRED QUINTANA’s and FRED QUINTANA would not
persuade the person to drop the charges against SAMUEL SILVA. In fact, when
SAMUEL SILVA asked FRED QUINTANA to convince his relative not to testify,
FRED QUINTANA became upset and told SAMUEL SILVA that he would kill him
(SAMUEL SILVA) as soon as he had the opportunity. The two men were in custody
together, within the SNM pod, at the Bernalillo County Metropolitan Detention
Center.

121. SAMUEL SILVA told the FBI CHS he had previously asked SNM member
VINCENT GARDUNO, aka “FATAL,” to hit the victims and VINCENT
GARDUNO agreed; however, the FBI arrested VINCENT GARDUNO on RICO
charges before he could do the job (GARDUNO was arrested during Phase II of
Operation Atonement).

122. SAMUEL SILVA provided the CHS with the addresses and photos of the two
carjacking victims. SAMUEL SILVA told the CHS to get the SNM members on the
street organized and to hit the two victims before SAMUEL SILVA’s trial started.
SAMUEL SILVA also wanted FRED QUINTANA hit, if the CHS or one of the other
carnals could get to him. SAMUEL SILVA warned the CHS to be careful with FRED
QUINTANA, because QUINTANA was always armed and would be quick to kill.
SAMUEL SILVA provided details on FRED QUINTANA’s residence and wife. I am

aware the threat eventually made it to FRED QUINTANA’s wife, who obtained a

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 58 of 183

firearm and a ballistic vest, which she put over her young child when they traveled
around Albuquerque in their vehicle.

123. After SAMUEL SILVA was sentenced to federal prison, he was eventually
incarcerated at USP Lee.

124. On September 14, 2018, SAMUEL SILVA killed his cellmate, ABRAHAM
ALDANA, aka: “LISTO,” a validated California Surefios gang member from Los
Angeles, California. | am aware ABRAHAM ALDANA was serving time on a gang
RICO and drug case from 2013 that had been investigated by the FBI. I do not
believe ALDANA ever cooperated; however, I understand a member of his inner
circle may have cooperated and ALDANA failed to hit the cooperator. As a result of
the RICO investigation, Mexican Mafia members RAFAEL MUNOZ-GONZALEZ,
aka: “CISCO,” and CESAR MUNOZ-GONZALEZ, aka: “BLANCO,” were
convicted of federal drug and racketeering charges.

125. I believe SAMUEL SILVA’s murder of ABRAHAM ALDANA had been
sanctioned by the Mexican Mafia and resulted in a favorable light for SNM.
Numerous CHS have reported SAMUEL SILVA currently “holds the llaves (keys) in
the feds for the 8,” which means SAMUEL SILVA is the SNM’s shot-caller or leader
within the BOP. SAMUEL SILVA will not be searched pursuant to the requested
warrant, but may be subject to search by BOP officials.

SALVADOR OROZCO HERNANDEZ JR., aka “TORO,” aka “TIO”

126. SALVADOR OROZCO HERNANDEZ JR., aka “TORO,” aka: “TIO,” is a

validated member of the Mexican Mafia prison gang from San Bernardino County,

California. SALVADOR OROZCO HERNANDEZ JR. is currently incarcerated at

Page | 57
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 59 of 183

the USP Canaan, in Pennsylvania. In August 2012, SALVADOR OROZCO
HERNANDEZ JR. was sentenced to a 264-month term in the BOP after being
convicted of RICO conspiracy and conspiracy to distribute methamphetamine. Prior
to the federal charges, SALVADOR OROZCO HERNANDEZ JR. had been serving
time in a California state prison for conspiracy to commit murder, which involved the
Mexican Mafia’s infiltration of the San Manuel Indian tribe in California. According
to DEA reporting, SALVADOR OROZCO HERNANDEZ JR. and his gang
associates infiltrated the San Manuel Indian Bingo and Casino, and conspired with
several tribal members to manufacture and distribute methamphetamine.
SALVADOR OROZCO HERNANDEZ JR. will not be searched pursuant to the
requested warrant, but may be subject to search by BOP officials.
MICHELLE YVETTE MORALES, aka: “YVETTE BACA”

127. MICHELLE YVETTE MORALES, aka: “YVETTE BACA,” is an associate of
multiple SNM members in state and federal prison, as well as SALVADOR
OROZCO HERNANDEZ JR., a high-powered member of the Mexican Mafia. I do
not believe MICHELLE YVETTE MORALES has any felony convictions.

FRANCES M. MCALLISTER, aka: “FRANCES BACA”

128. FRANCES M. MCALLISTER, aka: “FRANCES BACA,” is the wife of SNM
member MARVIN MCALLISTER, aka: “LOONEY,” who is currently incarcerated
at the SFCADC for escape and violating the terms of his federal supervised release.

129. FRANCES M. MCALLISTER has four prior arrests in New Mexico and has been

convicted of aggravated assault with a deadly weapon and arson.

Page | 58

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 60 of 183

130. I am aware FRANCES M. MCALLISTER is currently residing with DEREK
JOSEPH WALSH, who has prior arrests for trafficking a controlled substance and is
currently on felony probation for possession of a controlled substance.

MARVIN MCALLISTER, aka: “LOONEY”

131. MARVIN MCALLISTER, aka: “LOONEY;” is a validated member of the SNM
and currently incarcerated at the SFCADC for escape and violating the terms of his
federal supervised release, Case No. 17CR03544-JB.

132. MARVIN MCALLISTER has prior felony convictions for child abuse, larceny,
burglary, conspiracy, aggravated assault with a deadly weapon, aggravated assault of
a household member, forgery, conspiracy to commit forgery, possession of a
controlled substance and making a false statement to acquire a firearm.

133. MARVIN MCALLISTER will not be searched pursuant to the requested warrant,
but may be subject to search by SFCADC staff.

JONATHAN GOMEZ, aka: “BABY G”

134. JONATHON GOMEZ, aka “BABY G,” is a member of the SNM and believed to
be one of the highest-ranking members within the State of New Mexico. GOMEZ
maintains a close and continuing relationship with SNM leader ANTHONY RAY
BACA, aka: “PUP,” who was recently found guilty of VICAR murder and VICAR
conspiracy to commit murder. JONATHAN GOMEZ is currently incarcerated at the
PNM South facility and serving two thirty year sentences on two consecutive first
degree murder convictions.

135. The government is seeking to charge JONATHAN GOMEZ with a violation of

RICO Act conspiracy and I expect JONATHAN GOMEZ will be charged on or about

Page | 59

 

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 61 of 183

the time the requested search warrants are executed. JONATHAN GOMEZ will not
be searched pursuant to the requested search warrant, but may be subject to search by
NMCD officials.

RUFINO J. MARTINEZ, aka: “MONO”

136. RUFINO J. MARTINEZ, aka “MONO,” is a validated member of the SNM and is
currently incarcerated at the SFCADC on pending charges for being a felon in
possession of a firearm and aggravated battery with a deadly weapon, which is being
prosecuted by the First Judicial District Attorney’s Office in Santa Fe.

137. By way of background, in March 2015, SNM leaders ANTHONY RAY BACA,
aka: “PUP,” ROBERT MARTINEZ, aka: BABY ROB,” and ROY PAUL
MARTINEZ, aka: “SHADOW,” directed several SNM members on the street to
murder the cabinet secretary of the NMCD. The SNM leaders also called for the
murder of two additional NMCD administrators. In a letter addressed to an SNM
member on the street, gang leaders identified RUFINO J. MARTINEZ, aka:
“MONO,” specifically and indicated he be utilized in the mission to kill the secretary
of corrections. The letter was intercepted by the FBI, and the gang leaders were
subsequently convicted of a VICAR murder conspiracy for their role in the plot.

138. On August 23, 2019, U.S. Magistrate Judge B. Paul Briones authorized a criminal
complaint and arrest warrant charging RUFINO MARTINEZ with being a felon in
possession of a firearm and ammunition, Case No. 19MJ2821. I anticipate RUFINO
MARTINEZ will be transferred from SFCADC to the custody of the USMS on or

about the time the requested search warrants are executed.

Page | 60

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 62 of 183

139. RUFINO MARTINEZ has at least twenty-nine prior arrests in New Mexico and
has felony convictions for aggravated battery, second degree murder, battery upon a
peace officer and robbery. I believe RUFINO MARTINEZ may be a career offender
within the meaning set forth in the USSG and may be subject to prosecution under the
ACCA. RUFINO MARTINEZ will not be searched pursuant to the requested search
warrant, but may be subject to search by SFCADC officials.

ROBERT A. TRUJILLO, aka: “SLEEPY”

140. ROBERT A. TRUJILLO, aka: “SLEEPY,” is a member of the SNM and currently

incarcerated at the SFCADC on a state probation violation. ROBERT A. TRUJILLO
is also pending charges in Santa Fe County for introducing contraband to a jail
facility and possession with intent to distribute a controlled substance.

141. On September 4, 2019, U.S. Magistrate Judge Laura N. Fashing authorized a
criminal complaint and arrest warrant charging ROBERT J. TRUJILLO with
Possession with Intent to Distribute Controlled Substances and Introducing
Contraband into a prison, Case No. 19MJ2999. I anticipate ROBERT J. TRUJILLO
will be transferred from SFCADC to the custody of the USMS on or about the time
the requested search warrants are executed. ROBERT J. TRUJILLO will not be
searched pursuant to the requested search warrant, but may be subject to search by
SFCADC officials.

FRANK CARABAJAL, aka: “STRANGER”

142. FRANK CARABAJAL, aka: “STRANGER,” is a validated SNM member and

currently on parole with the State of New Mexico for aggravated battery with a

deadly weapon. FRANK CARABAJAL has at least twenty-four prior arrests in New

Page | 61
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 63 of 183

Mexico and has prior felony convictions for child abuse, possession of a controlled

substance, possession of drug paraphernalia, aggravated battery with a deadly

weapon, aggravated assault with a deadly weapon, aggravated battery against a house

hold member and possession of a firearm by a felon. I believe FRANK CARABAJAL

is a career offender within the meaning set forth in the USSG and may be subject to

prosecution under the ACCA if he is determined to be in possession of a firearm.
FRANKIE HERRERA, aka: “JOKER”

143. FRANKIE HERRERA, aka: “JOKER,” is a validated member of the SNM and is
currently on parole with the state of New Mexico for second degree murder.
FRANKIE HERRERA has at least thirteen prior arrests in New Mexico and felony
convictions for second degree murder, conspiracy to commit murder, robbery,
tampering with evidence and burglary. I believe FRANKIE HERRERA may be a
career offender within the meaning set forth in the USSG and may be subject to
prosecution under the ACCA if he is determined to be in possession of a firearm.

JOSE V. LOVATO, aka: “JOSER”

144. JOSE V. LOVATO, aka: “JOSER,” is a validated SNM member and is on
probation with the State of New Mexico for introducing contraband into a jail and
trafficking a controlled substance. JOSE V. LOVATO was arrested on August 28,
2019, for failure to comply, failure to appear, and probation violations in Santa Fe

County on an underlying case, in which he has been charged with aggravated assault
with a deadly weapon, false imprisonment, possession of a firearm by a felon, battery
on a household member, attempted battery on a household member and criminal

damage to property in Santa Fe County.

Page | 62

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 64 of 183

145. JOSE V. LOVATO has at least twenty-four prior arrests in New Mexico and
felony convictions for possession of a controlled substance, escape from community
custody, burglary, tampering with evidence, false imprisonment, bringing contraband
into a jail (2-counts) and trafficking controlled substances. JOSE V. LOVATO will
not be searched pursuant to the requested search warrant, but may be subject to search
by SFCADC officials.

LEROY E. ROMERO, aka: “SWAMP”

146. LEROY E. ROMERO, aka: “SWAMP,” is an SNM member and currently on
parole with the State of New Mexico for armed robbery with a deadly weapon (3-
counts).

147. LEROY ROMERO has at least twenty-two prior arrests in New Mexico and has
felony convictions for armed robbery with a deadly weapon (x3), burglary, attempt to
commit a felony, robbery, possession of drug paraphernalia, and possession of a
controlled substance. I believe LEROY ROMERO is a career offender within the
meaning set forth in the USSG and may be subject to prosecution under ACCA, if
convicted of being a felon in possession of a firearm.

DAVID M. VALDEZ, aka: “DAVESTER”

148. DAVID M. VALDEZ. Aka: “DAVESTER,” is a validated SNM member and is
currently on parole with the State of New Mexico for child abuse. DAVID M.
VALDEZ has at least thirteen prior arrests in New Mexico with felony convictions

for attempted robbery and child abuse.

Page | 63

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 65 of 183

LEOPOLDO SALAZAR, aka: “SUAVE”

149. LEOPOLDO SALAZAR, aka: “SUAVE,” is a suspected SNM member and is
currently on probation and parole with the State of New Mexico for receiving a stolen
firearm, residential burglary, trafficking controlled substances, armed robbery, false
imprisonment and aggravated burglary. LEOPOLDO SALAZAR has at least thirteen
prior arrests in New Mexico with felony convictions for receiving stolen property
when the property is a firearm, residential burglary, trafficking controlled substances
and manufacturing, armed robbery, false imprisonment and aggravated burglary with
a firearm.

150. I believe LEOPOLDO SALAZAR is a career offender within the meaning set
forth in the USSG and may be subject to prosecution under ACCA, if found to be in
possession of a firearm.

JOHNNY RAY GALLEGOS

151. JOHNNY RAY GALLEGOS is a member of the SNM and currently on pretrial
release in Bernalillo County for possession of a controlled substance. JOHNNY RAY
GALLEGOS is currently being sought on the following arrest warrants:

a) Bernalillo County Warrant No. D202CR201901729, felony warrant for
possession of a controlled substance, issued August 2019;

b) Bernalillo County Warrant No. T4FR2019004432, felony warrant for possession
of a controlled substance, issued August 2019;

c) Bernalillo County Warrant No. T4TR2019014505, misdemeanor warrant for

failure to register a vehicle, issued August 2019.

Page | 64

 

 
Case 1:19-mr-01074-KBM Document 1 Filed 09/10/19 Page 66 of 183

152. JOHNNY RAY GALLEGOS and has at least forty-two prior arrests in New
Mexico. JOHNNY RAY GALLEGOS has prior felony convictions for trafficking a
controlled substance, robbery (2-counts), burglary, possession of a controlled
substance, conspiracy and felony shoplifting (x5). I believe JOHNNY RAY
GALLEGOS is a career offender within the meaning set forth in the USSG and may
be subject to prosecution under ACCA, if found to be in possession of a firearm.

DAVID CHAVEZ, aka: “WACKY”

153. DAVID CHAVEZ, aka: “WACKY,” is a member of the SNM and currently on
pretrial release in Bernalillo County for possession of a controlled substance. DAVID
CHAVEZ recently violated the terms of his pretrial release and is currently wanted by
Bernalillo County authorities, felony warrant number T4FR2019004638, issued
September 3, 2019.

154. DAVID CHAVEZ has at least twenty-nine prior arrests in New Mexico and has
prior felony convictions for first degree murder, shooting from or at a motor vehicle,
conspiracy to commit aggravated assault, possession with intent to distribute cocaine
base, possession of a firearm in furtherance of a drug trafficking crime and being a
felon in possession of a firearm. I believe DAVID CHAVEZ is a career offender
within the meaning set forth in the USSG and may be subject to prosecution under
ACCA, if found to be in possession of a firearm.

RUDY CHAVEZ, aka: “SNOOPS”

155. RUDY D. CHAVEZ, aka: “SNOOPS,” served time in the BOP, but was not made

an SNM member until he entered the NMCD. In approximately 2010, RUDY

CHAVEZ voluntarily appeared on the Gangland television documentary series, in an

Page | 65

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 67 of 183

episode titled “Hell House,” which featured the SNM gang. I have viewed the episode
and observed RUDY CHAVEZ discuss his membership and experiences in the gang.

156. On August 29, 2019, RUDY CHAVEZ was arrested by NMCD STIU fugitive
investigators at a Walgreens pharmacy in Albuquerque on several outstanding
warrants, to include attempted murder, aggravated battery and probation violations
related to domestic violence assault charges. RUDY CHAVEZ will not be searched
pursuant to the requested search warrant, but may searched by MDC officials.

ROBERT PADILLA

157. ROBERT PADILLA is the head of the PADILLA DTO, an organization that has
been the target of on-going DEA investigations. ROBERT PADILLA became an FBI
target in late July 2019, as a result of the murder of government witness LEROY
LUCERO, aka: “SMURF.” Prior to July 2019, I had never heard of ROBERT
PADILLA, nor was I aware he had been the subject of a federal drug trafficking
investigation.’ Based on my review of ROBERT PADILLA’s activities and
associations, I believe he has been involved in the distribution of bulk-quantities of
controlled substances for many years. I also believe ROBERT PADILLA has built a
fearful reputation on the street through intimidation and his boastful association to
violent enterprises such as the SNM and Bandidos Outlaw Motorcycle Gang.

158. ROBERT PADILLA has amassed fourteen arrests since 2000, many of which are

for serious offenses, such as:

 

'” Several months ago, I spoke with a Supervisory AUSA and a DEA Task Force Officer about a member
of the Bandidos Outlaw Motorcycle Gang (BOMG), possibly involved in a pending violent crime. At the
time, I understood DEA agents to be intercepting a person (ROBERT PADILLA), who’s name may have
been mentioned. It was related to me the target of the DEA wire (ROBERT PADILLA) had requested a
member of the BOMG assault a person for ROBERT PADILLA. I assisted the DEA in identifying the
BOMG member, through an informant. I played no other role in the investigation of ROBERT
PADILLA, until the instant matter materialized.

Page | 66

 
 

Case 1:19-mr-01074-KBM Document 1 Filed 09/10/19 Page 68 of 183

d)

g)

159.

distribution of cocaine base (U.S. District Court Case No. 00-CR-00726-BB);
assault and battery upon a peace officer, and resisting arrest (San Miguel County
District Court Case No. M-48-VR-2001-00133);

child abuse and 3-counts of aggravated assault (San Miguel County District Court
Case No. D-412-CR-2005-00292);

battery on a household member and resisting arrest (Sandoval County Magistrate
Court Case No. M-45-VR-2006-0008 1);

aggravated battery against a household member (San Miguel County Magistrate
Court Case No. M-48-VR-2010-00003);

unlawful taking of a motor vehicle, larceny over $2,500 less than $20,000, bribery
of a witness, and 2-counts of tampering with evidence (San Miguel County
Magistrate Court Case No. M-48-FR-2014-00021)

2-counts of aggravated assault with a deadly weapon, 2-counts of tampering with
evidence, unlawful carrying of a firearm and battery (San Miguel County District
Court Case No. D-412-CR-2014-00021)

Although ROBERT PADILLA has fourteen prior arrests, he has thus far avoided

any felony convictions or significant jail time.

160.

On August 8, 2019, DEA agents obtained an arrest warrant for ROBERT

PADILLA for a violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) for distribution of

cocaine.

161.

I am aware the United States Attorney’s Office (USAO) and DEA intend to

charge ROBERT PADILLA and several members of his DTO with drug trafficking

and/or money laundering violations within the next few days.

Page | 67
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 69 of 183

162. ROBERT PADILLA is a suspect in the July 22, 2019 shooting death of LEROY
LUCERO, aka: “SMURF.” The circumstances pertaining to that allegation have been
detailed in this affidavit; see section D. Murders and Attempted Murders in Aid of
Racketeering in Las Vegas, New Mexico.

GARY COCA

163. GARY COCA is a suspected member of the PADILLA DTO and believed to be a
prospective member of the SNM. GARY COCA is currently in custody on multiple
felony cases charged by the District Attorney’s offices in San Miguel County and
Bernalillo County.

164. GARY COCA is a suspect in the July 22, 2019, shooting death of government
witness LEROY LUCERO, aka: “SMURF.” The circumstances pertaining to that
allegation have been detailed in this affidavit; see section D. Murders and
Attempted Murders in Aid of Racketeering in Las Vegas, New Mexico.

165. On September 5, 2019, U.S. Magistrate Judge Laura Fashing authorized a
criminal complaint and arrest warrant charging GARY COCA with violations of 18
U.S.C. § 1951 Hobbs Act armed robbery and 21 U.S.C. § 841(a)(1), (b)1)(C)
possession of cocaine with intent to distribute, Case No. 19MJ3023.

166. I expect GARY COCA will make his initial appearance in U.S. District Court
within the next few days and be remanded to the custody of the USMS. I am aware
GARY COCA has several prior escape and failure to appear violations, and well as
pending felony cases in San Miguel County.

167. GARY COCA has at least thirty-one prior arrests in New Mexico and felony

convictions for assault on a peace officer (x2), armed robbery, voluntary

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 70 of 183

manslaughter, possess firearms by a felon (x3) and aggravated fleeing a law

enforcement officer (x2). I believe GARY COCA may be a career offender within the

meaning set forth in the USSG and may be subject to prosecution under ACCA.

GARY COCA will not be searched pursuant to the requested search warrant.
MARCOS RUIZ

168. MARCOS RUIZ is a Westside Locos gang member and an SNM associate RUIZ
is currently in custody in San Miguel County for murder, aggravated battery with a
firearm and being a felon in possession of a firearm. MARCOS RUIZ has at least
eleven prior arrests in New Mexico and has prior felony convictions for voluntary
manslaughter and aggravated fleeing a law enforcement officer. I believe MARCOS
RUIZ may be a career offender within the meaning set forth in the USSG. MARCOS
RUIZ will not be searched pursuant to the requested search warrant.

169. JI understand the USAO and DEA intend to charge MARCOS RUIZ and other
members of the PADILLA DTO with drug trafficking charges within the next few
days.

170. I am aware the DEA anticipate executing a search warrant on MARCOS RUIZ’
residence on about the same time the FBI will be serving the search warrants
requested within this affidavit.

ARTURO RUIZ

171. ARTURO RUIZ is the brother of MARCOS RUIZ and is a former Los Carnales

prison gang member. ARTURO RUIZ is currently in custody in San Miguel County

on drug and firearm charges. I am aware ARTURO RUIZ completed the NMCD

Page | 69
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 71 of 183

Restoration to Population Program (RPP), in which he renounced the Los Carnales
and debriefed with STIU officers.

172. Iam aware the USAO and FBI intend to charge ARTURO GARCIA with being a
felon in possession of a firearm and ammunition. As such, I anticipate ARTURO
GARCIA will be transferred from SFCADC to the custody of the USMS on or about
the time the requested search warrants are executed.

173. ARTURO RUIZ has at least fifteen prior arrests in New Mexico and has felony
convictions for residential burglary (x2), conspiracy to commit residential burglary,
aggravated battery with a deadly weapon, armed robbery, and shooting in an
inhabited dwelling. I believe ARTURO RUIZ may be a career offender within the
meaning set forth in the USSG and may be subject to prosecution under ACCA.

LUIS SANCHEZ, aka: “PAYASO”

174. LUIS SANCHEZ, aka: “PAYASO” is a member of the Southwest Locos street
gang and an SNM associate. LUIS SANCHEZ is out-of-custody and pending charges
for being a felon in possession of a firearm, tampering with evidence, use or
possession of drug paraphernalia, shooting at a dwelling or occupied building, and
criminal damage to property in San Miguel County

175. On August 15, 2019, U.S. Magistrate Judge Jerry Ritter authorized a criminal
complaint and arrest warrant charging LUIS SANCHEZ with being a felon in
possession of a firearm, Case No. 19mj2664. I anticipate FBI agents will arrest LUIS

SANCHEZ when the requested search warrant on his residence is executed.

Page | 70
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 72 of 183

176. I understand the USAO and DEA intend to charge LUIS SANCHEZ and other
members of the PADILLA DTO with drug trafficking charges within the next few
days.

177. LUIS SANCHEZ has at least fourteen prior arrests in New Mexico and felony
convictions for battery upon a peace officer (x2), false imprisonment, use telephone
to terrify, intimidate, threaten, or harass, concealing identity, aggravated stalking,
criminal damage to property, aggravated battery against a household member,
forgery, aggravated battery, and unlawful taking of a motor vehicle. I believe LUIS
SANCHEZ may be a career offender within the meaning set forth in the USSG and
subject to prosecution under ACCA.

REBECCA DURAN, aka: “REBECCA GALLEGOS” and
JUAN GALLEGOS, aka: “JUANITO”

178. REBECCA DURAN, aka “REBECCA GALLEGOS” is an SNM associate and is
currently on probation with the State of New Mexico for trafficking a controlled
substance and escape from community custody. REBECCA DURAN lives with her
son JUAN GALLEGOS, aka: “JUANITO,” who is on juvenile probation for unlawful
possession of a firearm and drug paraphernalia. I am aware juvenile probation
officers recently filed a petition to revoke JUAN GALLEGOS’ supervised release
and have requested the juvenile court issue an arrest warrant for him

179. REBECCA DURAN has at least six prior arrests in New Mexico and felony
convictions for trafficking controlled substances, possession of controlled substances,

and escape from community custody. JUAN GALLEGOS’ criminal record is sealed.

Page | 71

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 73 of 183

GILBERT ARAGON, aka: “GEBO”

180. GILBERT ARAGON, aka: “GEBO,” is a Westside Locos gang member and an
SNM associate. GILBERT ARAGON has at least sixteen prior arrests in New
Mexico and felony convictions for trafficking a controlled substance, distribution of
50 grams or more of methamphetamine and conspiracy to distribute a controlled
substance (10CR2835-BB). I believe GILBERT ARAGON may be a career offender
within the meaning set forth in the USSG and may be subject to prosecution under
ACCA if he is found to be in possession of a firearm.

LARRY R. MARTINEZ, aka: “PSYCHO”

181. LARRY R. MARTINEZ, aka: “PSYCHO” is a member of the SNM and
Southwest Locos gangs. LARRY MARTINEZ is currently on parole with the State of
New Mexico for second degree murder. LARRY MARTINEZ has at least four prior
arrests in New Mexico, to include trafficking a controlled substance, negligent use of
a deadly weapon, and conspiracy to commit trafficking. LARRY MARTINEZ has a
prior felony conviction for second degree murder.

JOHN F. SALAZAR, aka: “STONER”

182. JOHN F. SALAZAR, aka: “STONER” is a validated SNM member and is
currently on parole with the State of New Mexico for trafficking controlled
substances, receiving/transferring a stolen vehicle, possession of a controlled
substance (x3), tampering with evidence, and aggravated battery.

183. JOHN SALAZAR has at least twenty-two prior arrests in New Mexico and felony
convictions for possession of cocaine with intent to distribute, receiving or

transferring a stolen vehicle, possession of a controlled substance (x3), tampering

Page | 72
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 74 of 183

with evidence, aggravated battery, possession of a stolen vehicle, and trafficking a
controlled substance. I believe JOHN SALAZAR is a career offender within the
meaning set forth in the USSG and may be subject to prosecution under ACCA, if
found to be in possession of a firearm.

GEORGE A. SENA, aka: “G DOGG”

184. GEORGE A. SENA, aka: “G DOGG” is a member of the SNM and is on
probation with the State of New Mexico for larceny. Prior to becoming an SNM
member, GEORGE A. SENA was a Surefio street gang member from Clovis, New
Mexico. I am aware GEORGE A. SENA has a pending 2019 case in San Miguel
County for trafficking a controlled substance and a 2004 misdemeanor warrant from
Osceola County, Florida, for failure to appear on a traffic violation.

185. GEORGE A. SENA has at least twenty-one prior arrests in New Mexico and prior
felony convictions for attempted robbery, possession of a controlled substance,
bringing contraband into a jail, aggravated assault, conspiracy, aggravated battery
with a deadly weapon resulting in great bodily harm or death, and larceny.

186. I believe GEORGE A. SENA is a career offender within the meaning set forth in
the USSG and may be subject to prosecution under ACCA, if found to be in
possession of a firearm.

AMANDA SILVA

187. AMANDA SILVA is an SNM associate and widow of SNM member JEROMY
VASQUEZ, aka: “JOKER.” I understand the USAO and DEA intend to charge
AMANDA SILVA and other members of the PADILLA DTO with drug trafficking

charges within the next few days.

Page | 73
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 75 of 183

188. AMANDA SILVA has two prior arrests in New Mexico for trafficking a
controlled substance, tampering with evidence, possession of a controlled substance
(x2), possession of drug paraphernalia and a probation violation. I do not believe
AMANDA SILVA has any felony convictions.

TIMOTHY ORTEGA

189. TIMOTHY ORTEGA is an SNM associate and member of a DTO in northern
New Mexico. TIMOTHY ORTEGA has twelve prior arrests in New Mexico for
aggravated assault with a deadly weapon (x4), criminal damage to property, battery of
a household member, aggravated battery, aggravated assault, assault of a household
member, resisting arrest, false imprisonment, concealing identity and negligent use of
a deadly weapon. TIMOTHY ORTEGA has been convicted of battery against a
household member and aggravated assault with a deadly weapon. TIMOTHY
ORTEGA is also the subject of a domestic violence protection order.

B. Reorganization of the SNM Criminal Enterprise

190. In recent weeks, multiple CHS reported being present when SNM members
discussed reorganizing the gang, to include a new set of “reglas” (rules). Based on
information provided by CHS-1, CHS-3, CHS-4, CHS-5, CHS-6, CHS-7, CHS-9 and
CHS-12, all of whom are members of the SNM, the gang recently implemented the
following rules for all members:

a) Rule 1: “Only fed carnales will call the shots, until further notice;”
b) Rule 2: “Get RICO discovery out to carnales to see who the rats are;”
c) Rule 3: “Smash-on-sight any government rat;” and

d) Rule 4: “Two carnales anytime a carnal talks to staff.”

Page | 74
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 76 of 183

191,

Through my conversations with multiple CHS, who are members of the SNM,

combined with my training and experience investigating gangs, I understand the rules

to mean:

a)

b)

d)

192.

Rule 1: “Only fed carnales will call the shots, until further notice” — Only SNM
members coming out of the BOP, or currently in the BOP, may make important
decisions, such as calling a greenlight on a person. This is a rule because so many
SNM members cooperated with the government — most of which were from the
state system.

Rule 2: “Get RICO discovery out to carnales to see who the rats are” — The
Court directed that all discovery material in the various SNM RICO cases must
not be contained in paper form; rather it had to be maintained on an electronic
tablet. Consequently, all of the RICO defendants had electronic discovery, which
hampered their ability to pass paperwork onto other people. Documents indicating
a person had cooperated with law enforcement are exceedingly important to
prison inmates.

Rule 3: “Smash-on-sight any government rat” — Kill or seriously assault any
former SNM member who had cooperated with the FBI.

Rule 4: “Two carnales anytime a carnal talks to staff’ — SNM members must
have a witness with them anytime they speak with prison staff to ensure no one is
telling on the gang.

I believe the SNM has been reorganizing the gang for several months, as much of

the SNM criminal enterprise was disrupted with the large-scale prosecution of the

 

Page | 75

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 77 of 183

gang. Probably the most disruptive feature of the prosecution, in gang terms, was the
fact so many of the SNM’s membership cooperated with the government.

193. The investigation into the reorganization of the SNM became a significant priority
in late July 2019, when the FBI learned the gang had murdered a government witness
and intended to kill others.

194. As such, FBI case agents re-established communications with former and new
SNM sources, who were in a position to collect intelligence on the gang. Those
sources were queried, questioned and encouraged to meet with SNM members to
collect information.

195. Intelligence collection efforts remain active; however, I am able to report CHS-1,
CHS-2, CHS-3, CHS-4, CHS-5 CHS-6, CHS-7, CHS-11 and CHS-12 provided
information indicating federal SNM members VICTOR VILLALOBOS, aka:
“EVIL,” GREGORY MONTOYA, aka: “JINX,” RAUL GUZMAN, | aka:
“SHOTGUN,” and DOMINIC GUTIERREZ, aka: “GAGE,” were notifying other
SNM members of the new rules that the SNM members needed to follow. Some of
the communications occurred during in-person meetings, a few of which the various
CHS were present at. I am also aware BOP telephone and email records indicate
VICTOR VILLALOBOS, GREGORY MONTOYA, RAUL GUZMAN, DOMINIC
GUTIERREZ, and others, have kept in touch with other SNM members in the BOP.

196. Investigative information indicated VICTOR VILLALOBOS, GREGORY
MONTOYA, RAUL GUZMAN, and DOMINIC GUTIERREZ have explained to
various SNM members the new reglas had been pushed down from the SNM

members in the BOP. VICTOR VILLALOBOS, GREGORY MONTOYA, RAUL

Page | 76

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 78 of 183

GUZMAN, and DOMINIC GUTIERREZ discussed the fact all SNM members
needed to be aware of the new reglas, and the rules needed to be put into practice
right away. It was explained to several CHS the new rules were necessary because the
organization had too many “leaks” and “rats” within.

197. During meetings that took place in the past few months, VICTOR
VILLALOBOS, GREGORY MONTOYA, RAUL GUZMAN and DOMINIC
GUTIERREZ all indicated they had been in touch with SNM members in the BOP,
and the new reglas were to be implemented immediately. Information from the
various CHS indicated VICTOR VILLALBOS, GREGORY MONTOYA, RAUL
GUZMAN, and DOMINIC GUTIERREZ were in communication with SNM leaders
regarding the new rules, to include FRANKIE GALLEGOS, aka: “CUNTE,” and
SAMUEL SILVA, aka: “RABBS,” both of whom are presently incarcerated within
the BOP.

198. Information discussed at the meetings indicated a new national “tabla” (table or
leadership panel) had been established and FRANKIE GALLEGOS, SAMUEL
SILVA, ARTURO GARCIA, aka: “SHOTGUN,” and DANIEL SANCHEZ, aka:
“DAN DAN,” were on the tabla. DOMINIC GUTIERREZ instructed the other SNM
members, on multiple occasions, to attempt to collect discovery documents on who
cooperated with the government in the RICO cases against the SNM. CHS-1, CHS-4,
CHS-5 and CHS-6 believed DOMINIC GUTIERREZ and VICTOR VILLALOBOS
were collecting volumes of discovery materials, because they asked CHS-4, CHS-5
and CHS-6 to turn over any paperwork to them. DOMINIC GUTIERREZ said the

paperwork would be put out on the street for everyone to see.

Page | 77

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 79 of 183

199. DOMINIC SEDILLO is currently in custody at MDC on aggravated battery with
a firearm charges. J attempted to interview him concerning the SNM reorganization;
however, he declined to speak with me and denied being an SNM member (despite
having several SNM-specific tattoos on his body).

200. Based on a review of recent NMCD and BOP telephone call logs and email
records, J am aware SNM leaders FRANKIE GALLEGOS, ARTURO GARCIA,
DANIEL SANCHEZ and SAMUEL SILVA maintain regular and frequent contact
with other SNM members and are believed to be the main driving forces behind the
reorganization of the SNM.

201. Multiple CHS reported VICTOR VILLALOBOS is a shot-caller on the street in
Santa Fe and one of the federal SNM members pushing for a reorganization of the
SNM. CHS-1, CHS-4, and CHS-12 reported VICTOR VILLALOBOS was very fond
of firearms and is currently in possession of a pistol, and an AK-47 or SKS rifle.
CHS-1 and CHS-4 reported VICTOR VILLALOBOS was worried about being
deported because he was from Mexico and he thought the BOP had made a mistake
by not sending him to Immigration and Customs Enforcement when he was released
from prison. CHS-1 and CHS-4 reported having observed VICTOR VILLALOBOS
with a firearm, on his person and inside his residence, within the past five days.

202. In June and July 2019, CHS-2 and CHS-11, both of whom are affiliated with the
California Surefios and Mexican Mafia gangs, reported VICTOR VILLALOBOS,
GREGORY MONTOYA, RAUL GUZMAN, DOMINIC GUTIERREZ, FRANKIE
GALLEGOS, SAMUEL SILVA and other SNM members, had been in contact with

influential California Surefios members to discuss the status of the RICO cases and

Page | 78

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 80 of 183

who the suspected informants were that would be entering the BOP. VICTOR
VILLALOBOS, GREGORY MONTOYA, RAUL GUZMAN, DOMINIC
GUTIERREZ and other SNM members, also discussed a potential “project” or plan
the SNM had with the California Surefios to “tax” certain drug dealers and gang
members in in Albuquerque and Santa Fe.

203. Several CHS attended meetings in July and August 2019, in which RAUL
GUZMAN discussed the new reglas for the SNM, which were a key element of the
SNM reorganization. During an SNM meeting in August 2019, CHS-4 observed
RAUL GUZMAN to be armed with a handgun, which CHS-4 described as a Glock
9mm or .40 caliber pistol.

204. In late August 2019, I interviewed four SNM members who were incarcerated at
MDC. I had never spoken with the SNM members before and I interviewed them
separately. Each member related they had heard the SNM established new rules and
had a new leadership structure. Three of the four SNM members said there was a
federal SNM member at MDC and he was calling the shots within the jail. STG
officers at MDC observed the same to be true.

205. Multiple CHS reported GREGORY MONTOYA was a well-known member of
the federal SNM and involved in reorganizing the gang. Information from the CHS-1,
CHS-2, CHS-4, CHS-5 and CHS-10 indicated GREGORY MONTOYA had been in
contact with influential California Surefios members and was working with other
SNM members on a plan to tax drug dealers and distribute methamphetamine, heroin

and fentanyl in Albuquerque. CHS-4 and CHS-5 reported GREGORY MONTOYA

Page | 79
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 81 of 183

was armed with a pistol and both CHS described GREGORY MONTOYA as having
anger issues and a violent temper.

206. On August 29, 2019, VCTF agents conducted surveillance on GREGORY
MONTOYA and his girlfriend, VANESSA CHAVEZ, in Albuquerque. VANESSA
CHAVEZ drove GREGORY MONTOYA to several locations, to include two
suspected drug houses (“LOCATION 1” and “LOCATION 2”) in southeast
Albuquerque. VCTF agents observed GREGORY MONTOYA enter LOCATION 1
and remain for approximately five minutes. Two persons of interest were determined
to reside at LOCATION 1 based on police records and New Mexico driver’s license
and vehicle registration data. I conducted research on those persons and noted
PERSON | has prior felony convictions for: trafficking a controlled substance (x2),
possession of a controlled substance and being a felon in possession of a firearm. I
conducted similar research on PERSON 2 and noted he is a suspected member of the
SNM, with at least ten prior felony convictions, and jail records indicated he had the
word “Sindicato” tattooed across his chest. I later learned LOCATION 1 was the
subject of a local narcotics investigation, which remains active.

207. GREGORY MONTOYA visited LOCATION 2 shortly thereafter and remained
inside the residence for approximately two minutes. Two of the primary residents at
LOCATION 2 are suspected San Jose street gang members, one of whom has a prior
conviction for first degree murder and possession of a controlled substance. The
second subject has prior convictions for armed robbery and trafficking a controlled
substance. I believe the gang members are related to a validated SNM member, who

is currently out of custody.

Page | 80
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 82 of 183

208. After visiting LOCATION 1 and LOCATION 2, GREGORY MONTOYA
returned to his vehicle and was driven from the location by VANESSA CHAVEZ.
VCTF agents observed GREGORY MONTOYA and VANESSA CHAVEZ park
their vehicle some distance from LOCATION 1 and LOCATION 2, and talk. Agents
observed VANESSA CHAVEZ taking notes in a red binder during the conversation.

209. According to USPO officers, GREGORY MONTOYA previously reported a
desire to leave VANESSA CHAVEZ; however, he feared doing so because her
family members were SNM and they would hurt him if he tried to leave.

210. CHS-4 saw GREGORY MONTOYA with a firearm on his person within the past
five days. During that meeting, CHS-5 reported GREGORY MONTOYA talked
about selling dope to people in the “Warzone” (southeast Albuquerque) and said
business had been good.!8

211. According to CHS-3, CHS-4, CHS-5, CHS-6 and CHS-12, as the SNM continue
to reorganize and the gang expands within the BOP, the relationship between the
SNM and Mexican Mafia will increase. During the current investigation, agents
located several BOP emails between Mexican Mafia member SALVADOR
OROZCO HERNANDEZ JR. and SNM. associate MICHELLE YVETTE
MORALES, aka: “YVETTE BACA.” The emails indicate the Mexican Mafia is in
communication with members and associates of the SNM, and the two organizations
may be working together to distribute controlled substances and to further other

criminal endeavors.

 

18 T believe GREGORY MONTOYA is unemployed, based on CHS reporting, surveillance observations,
and New Mexico employment records — which leads me to the inescapable conclusion his insinuation to
business being good, is a reference to drug dealing.

Page | 81

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 83 of 183

212. MICHELLE YVETTE MORALES initially caught the eye of FBI case agents in
2017, after it was discovered she was in email and telephone communication with
several SNM members in the BOP. At the time, FBI agents were attempting to
mitigate several threats made by the SNM to hit target cooperating defendants,
witnesses, victims, informants, agents and federal prosecutors.

213. For a second time, MICHELLE YVETTE MORALES has come up in the
investigation of the SNM. CHS-1, CHS-2, CHS-4, CHS-5, CHS-6, CHS-11 and
CHS-12 identified MICHELLE YVETTE MORALES as a “switchboard” or
exchange for SNM inmates and other gang members to communicate with one
another. State and federal inmates are not able to call one another directly, thus a
third-party is utilized to overcome prison telephone restrictions. In the BOP, inmates
are allowed to use email services, but cannot email one another directly. Similarly, a
third-party can send, forward or relay email messages for inmates. I have learned
MICHELLE YVETTE MORALES is relaying messages between state and federal
prisoners, and members of numerous prison and street gangs. Many of the
communications appear to be coded; although clear implications exist indicating
monetary transactions are being conducted. I believe MICHELLE YVETTE
MORALES has merged telephone calls between gang-inmates, during which criminal
matters have been discussed, to include identifying suspected informants.
MICHELLE YVETTE MORALES has significant knowledge of gang-related events
taking place within the BOP, to include murders, and appears to be up to date on the

locations of multiple BOP inmates. MICHELLE YVETTE MORALES uses email

Page | 82

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 84 of 183

address myvettegonzales@yahoo.com and often refers to herself as “Yvette Morales”

and “Yvette Baca.”

214.

Between March 9, 2019, and September 3, 2019, MICHELLE YVETTE

MORALES exchanged approximately 159 emails with suspected gang members

within the BOP, to include some of the Target Subjects. I have summarized some of

the recent email communications between MICHELLE YVETTE MORALES and a

few federal inmates who are suspected gang members:

a)

b)

MICHELLE YVETTE MORALES and SNM member FRANKIE GALLEGOS,
aka: “CUNTE,” who is an inmate at USP Beaumont, discussed the government’s
racketeering case against the SNM and the likely locations the SNM members
will be sent within the BOP. MICHELLE YVETTE MORALES and FRANKIE
GALLEGOS discussed SAMUEL SILVA, aka: “RABBS,” and his pending
homicide case within the BOP (the murder of excommunicated California
Surefios member ABRAHAM ALDANA, aka: “LISTO”).

They also discussed which USP yards were “friendly” (to the SNM), but
mentioned SAMUEL SILVA, aka: “RABBS,” recently killed his cellmate, a
California Surefio gang member, and questioned how things may change due to
that incident. MICHELLE YVETTE MORALES also passed messages to BOP
inmates, to other BOP inmates, for example: “Cisco from 18 seeks to contact tio
N.” MICHELLE YVETTE MORALES also assisted FRANKIE GALLEGOS
connect a three-way calls to other inmates.

MICHELLE YVETTE MORALES and SNM associate VINCENT STEVE

MARTINEZ, aka: “MADMAN,” (Operation Atonement Phase I defendant), who

Page | 83

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 85 of 183

is an inmate at USP Canaan, communicated frequently. MICHELLE YVETTE
MORALES sent VINCENT STEVE MARTINEZ money several times.
VINCENT STEVE MARTINEZ made it clear, several times, MICHELLE
YVETTE MORALES should continue communicating with the “Big Homie”
(Mexican Mafia member SALVADOR OROZCO HERNANDEZ JR., aka:
“TORO”) because such communications would increase his (VINCENT STEVE
MARTINEZ’) position and standing within the BOP. VINCENT STEVE
MARTINEZ also said he didn’t want to be on the Big Homie’s bad side. Many of
the communications between VINCENT STEVE MARTINEZ and MICHELLE
Y VETTE MORALES reference “the brothers” and “homies,” who are in different
BOP institutions. He frequently requested updates on some of his associates in
other prisons. VINCENT STEVE MARTINEZ and MICHELLE YVETTE
MORALES also discussed sending “paintings” (drugs) to VINCENT STEVE
MARTINEZ and if it she could not, she needed to let VINCENT STEVE
MARTINEZ know, so he “can tell the homie to take a different route.” In a recent
message, VINCENT STEVE MARTINEZ asked MICHELLE YVETTE
MORALES to reach out to “Ray Baca and find out who the ‘Big Homie’ is there
and let him know that ‘Gato’ was killed by his celly, while in the SHU.” I believe
the Ray Baca referenced, is either SNM leader ANTHONY RAY BACA, aka:
“PUP,” or Los Padillas gang member RAMON BACA, aka: “Ray” or “JuJu,” or
“Pilot.” Both subjects were arrested during the Phase I of Operation Atonement

and convicted.

Page | 84
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 86 of 183

d) MICHELLE YVETTE MORALES had several communications with Mexican

Mafia member SALVADOR OROZCO HERNANDEZ JR., an inmate at USP
Canaan. MICHELLE YVETTE MORALES was introduced to SALVADOR
OROZCO HERNANDEZ JR. by VINCENT STEVE MARTINEZ, who described
SALVADOR OROZCO HERNANDEZ JR. as “the main man here” and
emphasized the importance of this connection. SALVADOR OROZCO
HERNANDEZ JR. described himself as “an eMe member, Toro or Tio” and told
MICHELLE YVETTE MORALES to Google his name so she was aware of who
he was. SALVADOR OROZCO HERNANDEZ JR. discussed his ability to send
money to his grandchildren, despite the fact he was locked-up, and described the
structure of his prison pod. SALVADOR OROZCO HERNANDEZ JR. pointed
out everyone in his pod had to shake his hand in the morning and he had “12 little
homies” under him. The email communications between MICHELLE YVETTE
MORALES and SALVADOR OROZCO HERNANDEZ JR. indicated they also
communicated via telephone and postal letters.

MICHELLE YVETTE MORALES emailed SNM associate BENJAMIN
SANCHEZ (also an Operation Atonement Phase I defendant), who is now out-of-
custody. BENJAMIN SANCHEZ asked MICHELLE YVETTE MORALES to let
VINCENT STEVE MARTINEZ, aka: “MADMAN,” know he will be “out of
custody soon and ready and available to provide anything to Madman that he may
need.” BENJAMIN SANCHEZ also requested she “let Madman know that Diego

Garcia from Burque is a piece of shit (no-good or on a greenlight list).

Page | 85
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 87 of 183

f)

215.

MICHELLE YVETTE MORALES also emailed inmates at USP Big Sandy, USP
Coleman I and USP Tucson. In those emails, she passed messages similar to the
ones described above.

I requested NMCD STIU officials query MICHELLE YVETTE MORALES’

telephone number through their inmate telephone system and learned she had been in

contact with a dozen different NMCD inmates in five separate prisons around the

State of New Mexico, to include the following suspected gang members:

a)
b)
c)
°
e)
f)
g)
h)
i)
i)
k)
l)

216.

ALEXANDER SILVA, #79280, 18"" Street gang member;

DAVID OLVEDA, #66894, Brewtown street gang member;
JOSEPH TAPIA, #54792, Barelas street gang member;

GABRIEL DELVAL, #54336, San Jose street gang member;
AMADEO SALGUERO, #58239, Los Carnales prison gang member;
DAVID GRIEGO, #45562, Barelas street gang member;

EDWARD GARCIA, #48139, Burquefios prison gang member;
BRANDON MAY, #82942, No gangs listed;

EDWARDO SERRATO, #77915, Grandel Mafia - Arizona prison gang member;
RANDY NARVAIZ, #86033, San Jose street gang member;
CARLOS FLOREZ, #81308, No gangs listed;

ROY BARELA, #81345, Juaritos Mara Villa gang member;

I believe MICHELLE YVETTE MORALES is facilitating communications for

the SNM and its criminal associates, to include the street gangs that support the SNM.

I am aware many of MICHELLE YVETTE MORALES communications are via

letter, and I believe those communications may shed light on some of the current

Page | 86
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 88 of 183

criminal schemes being executed by the SNM. I also believe MICHELLE YVETTE
MORALES is sending controlled substances (“paintings”) into federal prison
facilities.

217. Iam aware SNM member MARVIN MCALLISTER has been involved in the
reorganization of the SNM. MARVIN MCALLISTER recently represented the SNM
in the BOP; however, some SNM members from the NMCD claim he is “no good.”

218. CHS-6 reported MARVIN MCALLISTER is “no-good” with SNM members
because he had “never earned his wesos” (his bones), but was “trying to be a hitter
(drug source of supply in jail) to buy his way in” to the gang.

219. CHS-4 and CHS-12 said MARVIN MCALLISTER was “good” with the federal
SNM members and was known for getting drugs into prison. Both CHS reported
MARVIN MCALLISTER had women bring him drugs during prison visits, and sent
him drugs through fake legal mail and regular postal letters.

220. Iam aware MARVIN MCALLISTER has been communicating with SNM leaders
DANIEL SANCHEZ, aka: “DAN DAN,” FRANKIE GALLEGOS, aka “CUNTE,”
SAMUEL SILVA, aka: “RABBS,” and other SNM leaders to clear up his name and
establish a position of influence within the gang. I believe anyone of the previously
mentioned leaders could endorse MARVIN MCALLISTER and help him resolve any
conflict with other SNM members.

221. On August 26, 2019, MARVIN MCALLISTER spoke with DANIEL SANCHEZ
via a three-way call. MARVIN MCALLISTER requested DANIEL SANCHEZ

endorse his standing within the gang to SNM member MANUEL CHAVEZ, aka:

Page | 87
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 89 of 183

“CHEW-CHEW.”!? DANIEL SANCHEZ spoke to the other inmate and told him
MARVIN MCALLISTER was his “pero” (dog) and a good carnal. DANIEL
SANCHEZ and MARVIN MCALLISTER then discussed the SNM gang. DANIEL
SANCHEZ said a new tabla (table or leadership panel) had been established.

222. Prior to being sent to the SFCADC, MARVIN MCALLISTER was housed at
MDC in Bernalillo County. On May 19, 2019, STG officers at MDC contacted me
and provided me with a photograph of a tattoo on the top of MARVIN
MCALLISTER’s head. STG officers told me they had interviewed MARVIN
MCALLISTER inside the STG office, aad MARVIN MCALLISTER claimed the “S”
tattoo on top of his head was the “new S” and only SNM members in good-standing
could have the new tattoo. MARVIN MCALLISTER told STG officer the tattoo had
been approved by DANIEL SANCHEZ, aka: “DAN DAN,” FRANKIE GALLEGOS,
aka: “CUNTE,” and MARVIN MCALLISTER. MARVIN MCALLISTER told the
STG officers he wanted them to be “updated on what’s going on” in the SNM.

223. STIU officers at the SFCADC related to me that MARVIN MCALLISTER told
them the same information when he arrived at their facility.

224. Multiple CHS reported JONATHAN GOMEZ is currently the SNM shot-caller
within the NMCD, although I am aware DANIEL SANCHEZ, aka: “DAN DAN,”
was recently returned to PNM from federal custody.”

225. CHS-6 reported JONATHAN GOMEZ has been collecting discovery material in

the governments RICO case against the gang to advise the SNM who the informants

 

19 At the time of the three-way telephone call, MARVIN MCALLISTER and MANUEL CHAVEZ were
incarcerated at SFCADC and DANIEL SANCHEZ was at the PNM North facility.

20 JONATHAN GOMEZ is at the PNM South facility and DANIEL SANCHEZ is at the PNM North

Page | 88

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 90 of 183

were. I have participated in the search of JONATHAN GOMEZ’ prison cell during
past SNM shakedown operations at PNM and discovered confidential discovery
documents, to include about sixty pages from an SNM search warrant affidavit I had
written. When questioned about the confidential document, JONATHAN GOMEZ
smiled and told me he found the material “makes for interesting reading.”

226. In a September 2019, recorded three-way telephone call prearranged by
FRANCES MCALLISTER, DANIEL SANCHEZ discussed getting trial transcripts
from his attorney and sending them from PNM to SFCADC for another SNM
member to review. The transcripts pertaining to an SNM member being no good.

C. Drug Distribution in Furtherance of the SNM Criminal Enterprise

227. The SNM has historically generated income by distributing controlled substances,
extorting weaker drug dealers, and participating in robberies and burglaries. Although
the SNM is one organization, the gang operates in subgroups in different geographic
locations. For example, each NMCD and USP facility has a localized group of SNM
members, with a leader, or panel of leaders. On the streets, the State of New Mexico
is broken up into regions: north, south, east and west.

228. Although there are different subgroups, the method of operation remains the
same. Incarcerated members are expected to create opportunities to smuggle drugs
and contraband cell phones into the facilities, and manufacture weapons. A portion of
drugs and/or drug proceeds are shared with other SNM members. Drugs are sold to
the larger inmate population within the prison(s), and fellow SNM members are
expected to band together to ensure payment for drugs is collected. In some cases,

where the SNM controlled a prison, or section of the prison, other inmates are taxed

Page | 89

 
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 91 of 183

on their sales of narcotics. The same methods are utilized in SNM dominated
neighborhoods in New Mexico, where smaller drug dealers are taxed by governing
SNM members. SNM members on the street exercise more autonomy from gang
leaders, but are expected to take care of SNM business and share drugs or proceeds
with their incarcerated brothers. SNM members work together to manage non-SNM
drug dealers on the street and within prison walls, to include: the demand for payment
of tributes or taxes, the assurance of protection and support in exchange for payment,
and the threat of or use of violence if payment was not made.

229. I believe the operation of different SNM groups in different areas of the state, and
in federal prisons, do not contradict the existence of a single conspiracy. I believe the
activities of the SNM members are coordinated, so as to ensure the group supports the
plans and proclamations in the best interest of the whole group. For example, SNM
leaders must coordinate to ensure no two groups were taxing the same drug dealer. I
am aware SNM leaders manage the operations of their subordinates, to include: (1)
consistent methods for smuggling drugs into prison, (2) an established system for the
distribution and sale of drugs once inside a facility, (3) which involved the standard
tribute given to SNM members, (4) the advertisement of drugs for sale, (5) the
method of payment, and (6) the threat of violence for nonpayment.

230. For each of the activities described herein, I believe there is probable cause to
believe SNM members and associates knew of the activities of others within the
group, and the drug distribution schemes were heavily dependent on the reputation
and strength of the SNM as an entire organization. Moreover, each scheme was

intended to benefit all members and associates within the enterprise.

Page | 90

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 92 of 183

231. In the paragraphs that follow, I have provided details related to an on-going

conspiracy to distribute controlled substances in furtherance of the SNM enterprise.
1. Methamphetamine and Fentanyl] Distribution in Albuquerque

232. In late December 2018, the FBI received information indicating federal
probationer KARLA MARGARITA PENA (K. PENA) was selling fentanyl in
southeast Albuquerque and serving as a drug source of supply to an SNM member
who was recently released and on parole. K. PENA was on federal supervised release
at the time for a prior conviction of possession with intent to distribute heroin. During
subsequent surveillance of K. PENA, she was observed visiting a known SNM
member and an SNM associate, both of whom had significant backgrounds in drug
trafficking.

233. Sometime later, an undercover agent (UCA) was able to establish a relationship
with K. PENA and purchased fentanyl and methamphetamine from her. The UCA
subsequently ordered bulk quantities of fentanyl and methamphetamine, at which
time the UCA was introduced to K. PENA’s sister, MARYSOL PENA, and associate
GUILLERMO CRUZ RODRIGUEZ. The UCA purchased 900 tablets of fentanyl
and one pound of methamphetamine from the trio, in southeast Albuquerque. The
DEA laboratory subsequently determined the methamphetamine purchased from K.
PENA and her associates to be 98% pure.

234. In late January 2019, K. PENA and GUILLERMO CRUZ RODRIGUEZ
delivered thirteen pounds of methamphetamine and 700 fentanyl tablets to the UCA
in Albuquerque. K. PENA and RODRIGUEZ were arrested at that time and case

agents executed a federal search warrant on K. PENA's southeast Albuquerque

Page | 91
ee Bn —_ BS

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 93 of 183

apartment. Agents located an additional pound of methamphetamine and about 100
more fentanyl tablets. Following the arrest of K. PENA and GUILLERMO CRUZ
RODRIGUEZ, CHS-1, CHS-4, CHS-7 and CHS-8 reported SNM methamphetamine
operations in southeast Albuquerque were disrupted.

235. MARYSOL PENA remained a fugitive until August 2, 2019, when she was
arrested by detectives in Provo, Utah, with approximately 3.5 pounds of heroin.7!

236. I do not believe the PENAs and GUILLERMO CRUZ RODRIGUEZ to be
members of the SNM; rather they served as a methamphetamine and fentanyl source
of supply for SNM gang members. I know the SNM participate in methamphetamine
and heroin sales all over New Mexico, to include within prison and jail facilities.

237. I recently reviewed translated transcripts of K. PENA’s jail calls, which were
recorded by the facility. I noted in several of K. PENA’s calls, she referenced a
particular member of the SNM as being “no good” and believed the SNM member
would be killed by the gang. In other calls, K. PENA related an SNM member was a
rat and working for the FBI. K. PENA provided information to one of her sisters to
get word to an SNM associate, so the associate was aware of the suspected informant.

2. Heroin from Ciudad Juarez, Mexico

238. In June 2019, I received information indicating SNM member HENRY FELIX,
aka: “CHATO,” and SNM members DOMINIC SEDILLO, aka: “SICARIO,”
LEROY E. ROMERO, aka: “SWAMP,” and others were involved in trafficking

heroin to street-level dealers in Albuquerque and Espafiola, New Mexico. Additional

 

21 https://www.krge.com/news/crime/suspect-connected-to-albuquerque-drug-bust-arrested-in-utah/;
https://www.abgjournal.com/1348852/fugitive-in-local-fentanyl-case-caught-in-utah.html

Page | 92

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 94 of 183

information indicated HENRY FELIX was armed and distributing heroin from his
residence within the San Jose neighborhood of Albuquerque.

239. CHS-1 provided information on HENRY FELIX’s heroin distribution cell. CHS-1
related FELIX obtained his heroin from a source of supply in Ciudad Juarez, Mexico,
and utilized females to “body pack” the heroin from Ciudad Juarez to El Paso, Texas.
HENRY FELIX relied on the females and an SNM member to transport the heroin to
Albuquerque.

240. CHS-1 was present at HENRY FELIX’s residence when a known SNM member
and a female associate retrieved several ounces of heroin from HENRY FELIX.
CHS-1 and the known SNM member spoke with HENRY FELIX and learned SNM
member DOMINC SEDILLO was in El Paso and would be coming up with “chiva”
(heroin) soon. HENRY FELIX said some of the heroin was to go to “SWAMP in
Spana” (Espafiola, NM).”? CHS-1 observed a black pistol on the kitchen counter, next
to HENRY FELIX’s cell phone.

241. On July 22, 2019, FBI agents executed a federal search warrant on HENRY
FELIX’s residence in Albuquerque. The warrant authorized agents to search the
premises for evidence of RICO Act conspiracy and armed heroin trafficking.

242. During a search of the residence, agents seized several ounces of heroin, a stolen
handgun, ammunition and drug packaging material. HENRY FELIX was arrested for
possession of a firearm in furtherance of a drug trafficking crime, being a felon in

possession of a firearm and possession of heroin with intent to distribute. Later that

 

22 1 know “SWAMP” to be the nickname of SNM member LEROY E. ROMERO. I previously spoke with
LEROY E. ROMERO during a 2018 “shakedown operation” of several SNM members’ prison cells at
PNM.

Page | 93

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 95 of 183

afternoon, DOMINIC SEDILLO was arrested at his residence in Albuquerque on an
outstanding felony warrant for aggravated battery with a firearm.
3. A New Methamphetamine Source of Supply from Arizona

243. In the months following the arrest of K. PENA, I learned the SNM in
Albuquerque was utilizing a new methamphetamine source of supply from Arizona.

244. In mid-August, CHS-7 reported meeting with SNM member RUDY D.
CHAVEZ, aka: “SNOOPS,” in Arizona. During the meeting, RUDY CHAVEZ
related he was living in Arizona and “working with the paisas.””

245. RUDY CHAVEZ told CHS-7 he was “doing good” with fellow SNM members
JOHNNY RAY GALLEGOS and “WACKY” (DAVID CHAVEZ), who were in
Albuquerque and had “organized the little homies” and “were balling hard with
shards” and “the little blue Oxys.” CHS-7 and I understood those references to mean
JOHNNY RAY GALLEGOS and DAVID CHAVEZ had organized younger street
gang members to sell methamphetamine and fentanyl tablets, the drug dealers were
hard-working and experiencing profitable sales.

246. On August 29, 2019, RUDY CHAVEZ was arrested by NMCD STIU fugitive
investigators at a Walgreens pharmacy in Albuquerque on outstanding warrants for
attempted murder, aggravated battery and probation violations related to domestic
violence assault charges.

247. CHS-5 reported RUDY CHAVEZ moved from New Mexico in early 2016,

although he often came back to help his dad with his upholstery business in

 

3 T know the term “paisa” or “paisano” to be a slang term referring to a non-gang affiliated person from
Mexico. In U.S. prisons, the Paisas are a loosely affiliated group, without ties to organized gangs, who
band together for protection. In drug subculture, street dealers often refer to their “Mexican connect”
or Mexico-based source of supply as being “cartel” or “a paisa.” .

Page | 94
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 96 of 183

Albuquerque. CHS-5 said RUDY CHAVEZ moved from the area because he thought
the FBI would charge him with RICO Act violations. CHS-5 related RUDY
CHAVEZ was worried because he had appeared on the Gangland television
documentary on the SNM and believed the government would use the footage against
him to prove his membership in the SNM. CHS-5 reported RUDY CHAVEZ was
sending drugs to people in Albuquerque, via the mail and hidden compartments in
vehicles. CHS-5 said RUDY CHAVEZ was experienced in building hidden
compartments, particularly within upholstery and previously helped CHS-5 and other
SNM members construct hidden compartments in vehicles.

248. I am aware CHS-8 often interacts with JOHNNY RAY GALLEGOS and
requested CHS-8 attempt to verify some of the information provided by CHS-S. Over
the course of the past ten days, CHS-8 met with JOHNNY RAY GALLEGOS and
learned JOHNNY RAY GALLEGOS was unemployed, selling heroin and in
possession of a handgun.

249. Within the past three days, CHS-8 spoke with JOHNNY RAY GALLEGOS and
confirmed he had heroin and Suboxone for sale.

250. While investigating JOHNNY RAY GALLEGOS and DAVID CHAVEZ, I
learned another law enforcement agent had obtained information from CHS-5
indicating DAVID CHAVEZ was armed with a pistol and selling methamphetamine,
heroin and fentanyl in southeast Albuquerque. After receiving that information, I
requested CHS-5 establish more frequent contact with DAVID CHAVEZ in order to

better understand CHAVEZ’ criminal activities.

Page | 95
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 97 of 183

251. In recent weeks, I also learned Security Threat Group (STG) officers at the
Bernalillo County Metropolitan Detention Center (MDC) developed information
indicating DAVID CHAVEZ and others were causing drugs to be smuggled into
MDC and distributed by inmates. An STG source reported DAVID CHAVEZ was
“putting in a lot of work” and “doing big things” with regard to drug sales.

252. CHS-5 has maintained weekly contact with DAVID CHAVEZ and reported
DAVID CHAVEZ was selling methamphetamine, fentanyl, heroin and Suboxone.
CHS-5 said DAVID CHAVEZ expressed concern other SNM members, mainly “the
other carnales from the feds” would try to get in on his drug business, which would
lessen DAVID CHAVEZ’ profit margin. DAVID CHAVEZ did not believe he
needed to share proceeds from his drug sales with anyone.

253. Within the past three days, CHS-5 met with DAVID CHAVEZ and reported he
had a pistol on his person and was engaged in selling heroin from his vehicle and
residence. CHS-5 reported DAVID CHAVEZ drove a blue Dodge Nitro with no
license plate.

4. Partnering with the California Surefios

254. CHS-2 and CHS-11 are California Surefios members and reported VICTOR
VILLALOBOS, GREGORY MONTOYA, RAUL GUZMAN and DOMINIC
GUTIERREZ have been in dialog with California Surefios members to purchase
controlled substances and implement a tax on certain drug dealers in specified
neighborhoods, as well as persons dealing within PNM and SFCADC. The SNM
members also discussed taxing inmates at MDC, but believed they would be vastly

outnumbered by the Burquefios and unable to handle resistance to the implementation

Page | 96

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 98 of 183

of a new tax. I am aware SNM members entering MDC are placed in segregated
housing units and not able to congregate with “regular” inmates.

255. According to CHS-2 and CHS-11, the SNM believed they would have enough
“undercover” members to control general population at PNM, SFCADC and the
Sandoval County Detention Center. The federal SNM members were under the
impression their NMCD counterparts at PNM would be released to general
population, where they could “walk the lines” and interact with regular inmates. Once
in general population, the SNM could tax prison drug dealers. The SNM members felt
confident in their ability to force the tax on other inmates through the threat of
violence and as one SNM member reportedly put it, “We’ll stomp anyone who
doesn’t pay. If that doesn’t work, we’ll kill em.”

256. CHS-2 reported several California Surefios from Los Angeles, who were now
living in New Mexico, had recently discussed the fact they had partnered up with
SNM members “from the feds” to distribute drugs in Albuquerque. CHS-2 was aware
of the partnership through CHS-2’s close relationship with the California Surefios and
Mexican Mafia. CHS-2 identified the SNM members who had met with the
California Surefios as “JINX” (GREGORY MONTOYA) “GAGE” (DOMINIC
GUTIERREZ) and “SHOTGUN” (RAUL GUZMAN). CHS-2 provided the names of
the California Surefios members; however, I am not disclosing their names in this
affidavit because they are the subjects of a separate federal investigation.

257. CHS-2 and CHS-11 reported DOMINIC GUTIERREZ had brokered a deal with
members of the California Surefios gang from Los Angeles, California, to obtain

methamphetamine on a weekly basis. DOMINIC GUTIERREZ told CHS-2 he

Page | 97
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 99 of 183

(DOMINIC GUTIERREZ) needed a steady “plug” (source of supply) because he was
managing several drug houses in the “warzone” (southeast Albuquerque).

258. CHS-11 was present at a meeting in mid-August 2019, in Valencia County, where
SNM member DOMINC GUTIERREZ met with two California Surefios members to
discuss methamphetamine and fentanyl prices. DOMINC GUTIERREZ agreed to pay
the California Surefios $2 per fentanyl tablet, which CHS-11 thought was a good
price, as the pills sold on the streets of Albuquerque for $10-12 a unit.

259. |CHS-1 was present at a recent meeting, in which RAUL GUZMAN expressed he
did not trust the California Surefios, and requested references from the BOP who
could vow for the individuals. CHS-1 reported RAUL GUZMAN contacted several

federal SNM members to ask about the California Surefios and their connections.
CHS-1 said RAUL GUZMAN preferred to buy controlled substances from sources in

Ciudad Juarez, Mexico, where RAUL GUZMAN claimed to have connections.
260. With regard to RAUL GUZMAN, VCTF personnel conducted intermittent

surveillance on his residence in August and September 2019. Surveillance agents

in the front yard of RAUL GUZMAN’s residence. Similarly, I am aware APD
received neighborhood complaints in July and August, 2019, about suspected drug
activity taking place around the motorhome.

261. Multiple CHS reported SNM members on the street in Santa Fe, to include
FRANK CARABAJAL, FRANKIE HERRERA, aka: “JOKER,” JOSE V. LOVATO,
aka: “JOSER,” and others, were distributing heroin with street gang members, to

include California Surefios members. Additional reporting indicated FRANK

|
observed consistent vehicle, bicycle, and foot traffic to and from a motorhome parked
Page | 98
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 100 of 183

CARABAJAL, FRANKIE HERRERA and JOSE V. LOVATO recently attended
meetings with other SNM members regarding the reorganization of the SNM. During
these meetings, the SNM members discussed killing government witnesses, placing a
tax on certain street gangs and drug dealers, and formalizing some drug trafficking
activities with members of the California Surefios gang.

5. Heroin and Suboxone Distribution in Santa Fe and Espafiola

262. In early August 2019, the FBI received information indicating SNM member
LEROY ROMERO, aka: “SWAMP,” and other SNM members in Espafiola had
obtained a new heroin source of supply that was transporting heroin from El Paso,
Texas to Espafiola. CHS-13 reported LEROY ROMERO, DAVID VALDEZ and
LEOPOLDO SALAZAR were sending heroin and Suboxone into PNM and SFCADC
via person-to-person visits and fake legal mail. I am aware PNM and SFCADC are
important to the SNM and California Surefios gangs, as most of the gangs members
are incarcerated at the PNM South facility and a significant number of federal
inmates from both gangs are housed at the SFCADC.

263. I have learned NMCD and SFCADC officers have seized controlled substances
from SNM members in recent weeks.

264. On July 11, 2019, corrections officers at SFADC observed inmate ROBERT J.
TRUJILLO, aka: “SLEEPY,” a validated member of the SNM, acting unusual, and
officers located suspected drug contraband, wrapped in plastic, fall from the pant leg
of ROBERT TRUJILLO. Officers conducted a strip search on ROBERT TRUJILLO
and located two additional plastic wrappings under ROBERT TRUJILLO’s genitals.

The three wrappings were inspected and found to contain: twenty-seven light blue

Page | 99
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 101 of 183

M30 suspected fentanyl tablets, sixty strips of Suboxone, and an amount of
marijuana.

265. On July 29, 2019, STIU officers at the SFCADC intercepted a letter, shipped via
the U.S. Postal Service, addressed to SNM member MARVIN MCALLISTER, aka:
“LOONEY,” from FRANCES M. MALLISTER, aka: “FRANCES BACA,” aka:
“FRANCES MONTANO.” I am aware FRANCES MCALLISTER is MARVIN
MCALLISTER’s girlfriend. The officers inspected the letter, as per jail protocol, and
discovered it contained Suboxone strips. Following the seizure of the Suboxone,
FRANCES M. MCALLISTER and MARVIN MCALLISTER communicated through
a series of recorded jail calls and discussed the fact the Suboxone was seized.
FRANCES M. MCALLISTER expressed anger toward the correctional staff for
seizing the contraband and indicated she would retaliate against one of the officers.

266. On or about August 14, 2019, I learned the NMCD STIU intercepted a letter,
shipped via the U.S. Postal Service, addressed to SNM inmate DANIEL SANCHEZ,
aka: “DAN DAN,” from FRANCES M. MCALLISTER. The contents of the letter
expressed that MARVIN MCALLISTER had been trying to track down DANIEL
SANCHEZ and needed to speak with him. I am aware through recorded jail calls and
information from STG and STIU officers that MARVIN MCALLISTER has been
“politicking” to be put in a position of leadership within the SNM. I know DANIEL
SANCHEZ, who was recently convicted of VICAR murder, is viewed as an up-and-
coming leader within the SNM. Based on information from STG and STIU officers, I

am aware MARVIN MCALLISTER has been directing FRANCES M.

Page | 100

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 102 of 183

MCALLISTER to write letters to other SNM leaders, to include FRANKIE
GALLEGOS, aka: “CUNTE.”

267. Based on intercepted jail and prison calls, FRANCES M. MCALLISTER is

serving as “headquarters” for the SNM to pass messages. Telephone call interception

indicated DANIEL SANCHEZ, SAMUEL SILVA, JOSE MARQUEZ, aka: “BAT,”
and other “brothers,” have been and will continue to relay messages to one another
via FRANCES M. MCALLISTER. I am also aware SNM messages are relayed via
U.S. Postal mail to FRANCES M. MCALLISTER. Moreover, controlled substances
are sent into prison and jail facilities by the use of postal letters.

268. Similarly, FRANCES M. MCALLISTER is assisting MARVIN MCALLISTER
to set up “conference calls,” or three-way calls, with other SNM members, to include
DANIEL SANCHEZ and FRANKIE GALLEGOS.

269. During the month of August 2019, STIU investigators at the SFCADC monitored
jail calls between FRANCES M. MCALLISTER and MARVIN MCALLISTER and
learned FRANCES M. MCALLISTER would be making a trip to Arizona or
Oklahoma to pick up a quantity of drugs, which FRANCES M. MCALLISTER
referred to as “cookies.” STIU officers had previously heard FRANCES M.
MCALLISTER indicate the word cookie or cookies would be code for drugs.
MARVIN MCALLISTER told FRANCES M. MCALLISTER to go to the location
that “would be the most beneficial.”

270. On August 26, 2019, FRANCES M. MCALLISTER spoke with DANIEL
SANCHEZ, as per an agreed upon time. FRANCES M. MCALLISTER set up a

three-way call between DANIEL SANCHEZ and MARVIN MCALLISTER.

Page | 101

 

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 103 of 183

DANIEL SANCHEZ and MARVIN MCALLISTER discussed gang business and
MARVIN MCALLISTER had DANIEL SANCHEZ talk to another SNM inmate
(MANUEL CHAVEZ, aka: “CHEW-CHEW”) who had been questioning MARVIN
MCALLISTER’ status within the gang. Similar telephone calls were made in August
and September 2019.

271. I believe FRANCES M. MCALLISTER is facilitating communications for the
SNM. I believe FRANCES M. MCALLISTER communicates via letter and I think
those communications may shed light on some of the SNM’s current criminal
activities. I also believe FRANCES M. MCALLISTER is sending controlled
substances into jail and prison facilities.

272. Within the past month, CHS-6 and CHS-12 reported SNM member RUFINO J.
MARTINEZ, aka: “MONO,” was selling controlled substances within the SFCADC
and several inmates had run up a drug debt with RUFINO MARTINEZ. CHS-12
related RUFINO MARTINEZ had told other SNM members to be ready to hit the
debtors if they were delinquent in the future.

273. Nearly a dozen different CHS reported JOSE V. LOVATO, FRANK
CARABAJAL and FRANKIE HERRERA were distributing controlled substance on
the street in Santa Fe and sending drugs into the prison and jail. JOSE V. LOVATO is
believed to have “a mule” or “mules” that could bring drugs into PNM and SFCADC.
I am aware PNM and SFCADC are important to the SNM and California Surefios
gangs, as most of the gang’s members are incarcerated at the PNM South facility, and
a significant number of federal inmates from both gangs are housed at the SFCADC.

274. CHS-6 reported JOSE V. LOVATO was arrested in late August 2019, and at

Page | 102
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 104 of 183

SFCADC, a fact I was able to confirm. CHS-6 said JOSE V. LOVATO was getting
Suboxone into SFCADC through a female visitor and selling Suboxone to other
inmates for cash or jail canteen (snacks and personal items).

275. In late August 2019, STIU officials at PNM advised they received confidential
information from a reliable source indicating SNM member ALEX MUNOZ, aka:
“CHIPLEE,” had been getting Suboxone into the South facility, and it had been
shipped into PNM as “legal mail.” The source of information reported the drugs were
being sent into the facility by SNM members and associates on the outside.

276. CHS-1, CHS-2, CHS-3, CHS-4, CHS-5, CHS-6, CHS-7, CHS-8, CHS-11, CHS-
12 and CHS-13 reported Santa Fe SNM members FRANK CARABAJAL, FRANKIE
HERRERA, JOSE V. LOVATO and others, were distributing heroin with several
street gang members, to include members of the California Surefios gang. CHS-6,
CHS-7, CHS-8 and CHS-12 reported FRANK CARABAJAL, FRANKIE HERRERA
and JOSE V. LOVATO were sending Suboxone and heroin into PNM and SFCADC.
CHS-6 and CHS-12 reported having been incarcerated within the past year, when
SNM members received Suboxone from FRANK CARABAJAL, FRANKIE
HERRERA or JOSE V. LOVATO. CHS-6 and CHS-12 reported SNM members were
able to get the drugs into the institutions via female visitors, who concealed them
on/in their persons and subsequently transferred the drugs to a member of the SNM.
From there, the drugs were distributed to other inmates.

277. Within the past three days, CHS-7 spoke with FRANK CARABAJAL and

reported FRANK CARABAJAL had heroin for sale.

Page | 103
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 105 of 183

278. CHS-7 and CHS-12 reported FRANKIE HERRERA usually kept a firearm on his
person to protect his heroin, intimidate rivals and conduct his SNM business. Within
the past three days, CHS-7 and CHS-8 observed FRANKIE HERRERA to be in
possession of a silver revolver and multiple baggies of heroin, which FRANKIE
HERRERA was selling to various persons in town and from his residence.

279. Prior to the arrest of HENRY FELIX, aka: “CHATO,” on July 22, 2019, I believe
the SNM members in Espafiola had obtained their heroin from HENRY FELIX. I am
unaware of who may have taken HENRY FELIX’s place as the source of supply to
the Espafiola SNM members. Based on information from multiple sources, I believe
LEROY ROMERO, DAVID VALDEZ and LEOPOLDO SALAZAR are still selling
controlled substances. The facts that support my belief are as follows:

280. Within the past ten days, CHS-13 spoke with LEROY ROMERO and learned
LEROY ROMERO had to move from his prior residence because a relative of
LEROY ROMERO has been “too nosy” and keeping a close eye on him. LEROY
ROMERO had been concerned his relative might call LEROY ROMERO’s parole
officer if drugs or a gun were observed in the house.

281. On September 3, 2019, FBI SSGTF agents followed LEROY ROMERO from a
prescheduled meeting at the parole office in Espafiola to a mobile home in the
Milagro Village Mobile Home Park in Espajiola.

282. On September 5 and 6, 2019, SSGTF agents determined LEROY ROMERO was
living at the Milagro Village Mobile Home Park and confirmed with management

that he had just moved in with ANAYA CRUZ CARDOZA.

Page | 104

 

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 106 of 183

283. CHS-13 speaks with LEROY ROMERO on a regular basis and LEROY
ROMERO recently told CHS-13 to be careful because “things are hot in Spana” and
“the feds were hitting vatos.” LEROY ROMERO told CHS-13 that several carnals at
PNM owed him money for dope he had sent in. CHS-13 knows LEROY ROMERO
to keep a pistol on him, or near him at all times, when he is on the street. CHS-13
described LEROY ROMERO as having anger issues and was surprised he had been
out on parole “this long without killing or robbing someone.”

284. Within the past three days, CHS-13 observed LEROY ROMERO to be in
possession of a black handgun, which CHS-13 believed to be a .25 caliber or .380
caliber pistol.

285. CHS-13 has obtained heroin from DAVID VALDEZ and LEOPOLDO
SALAZAR on multiple occasions and knows both SNM members to be sourced by
LEROY ROMERO.

286. Within the past three days, CHS-13 contacted DAVID VALDEZ and confirmed
he had heroin for sale. DAVID VALDEZ told CHS-13 to come by his (DAVID
VALDEZ’) house “anytime.”

287. Within the past three days, CHS-13 contacted LEOPOLDO SALAZAR and
confirmed he had heroin and Suboxone for sale. LEOPOLDO SALAZAR said he
could deliver to CHS-13, or CHS-13 could come to LEOPOLDO SALAZAR’s
residence whenever CHS-13 was ready to buy.

6. Drug Distribution in Las Vegas, New Mexico
288. Multiple CHS reported the SNM members in Las Vegas, NM, were sourced by a

multi-pound distributor named ROBERT PADILLA. In addition to being supplied by

Page | 105

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 107 of 183

ROBERT PADILLA, SNM members served as “muscle” for ROBERT PADILLA
and helped collect drug debts, intimidate rivals, and injured or killed people who
failed to pay debts to ROBERT PADILLA.”4

289. I am working with sixteen CHS in the instant investigation, seven of whom claim
to know ROBERT PADILLA well. At least five of the CHS have distributed
controlled substances for or with ROBERT PADILLA, over the past few years.
Several CHS and Las Vegas residents have told me ROBERT PADILLA is rumored

oF 66

to be an “untouchable federal informant,” “connected to the San Miguel County
District Attorney,” and has one or more Las Vegas police officers “on his payroll.” I
have not found any such information to be true; rather I suspect ROBERT PADILLA
has benefitted from good fortune and a burdened criminal justice system. I surmise
his reputation as being “connected” to organized crime and his apparent access to
money may have contributed to witnesses and victims failing to cooperate with law
enforcement in some of ROBERT PADILLA’s prior cases.

290. ROBERT PADILLA is no stranger to federal law enforcement; in fact he had
been a target of six previous DEA wiretaps and intercepted on at least one related FBI
wiretap, over the past twenty-years. Beginning in March 2017, the DEA initiated a
drug trafficking and money laundering investigation into the criminal activities of
ROBERT PADILLA and his associates (hereinafter the “PADILLA DTO”).

291. Despite a lengthy and bold criminal history of drug trafficking and nefarious

relationships with members of the SNM prison gang and Banditos outlaw motorcycle

 

4 A CHS reported two men who had run afoul of ROBERT PADILLA, David Chavez (not the Target
Subject listed herein) and Frankie Montoya, had been lured to the forest outside Las Vegas, New Mexico,
and killed by members of the DTO. The men had reportedly stolen drugs from ROBERT PADILLA. I
confirmed both men were listed as missing persons in Las Vegas and law enforcement officials
considered their cases to be drug related and potential homicides.

Page | 106

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 108 of 183

gang, ROBERT PADILLA has avoided any serious criminal convictions. One widely
held theory among drug dealers and users in Las Vegas is that ROBERT PADILLA
maintained relationships with corrupt officials within law enforcement and the local
prosecuting attorney's office. I am unable to confirm ROBERT PADILLA's
relationship with any potentially corrupt officials; however, I am certain he is
presently involved in drug trafficking and believe him to be the head of the
PADILLA DTO. My information regarding the PADILLA DTO is derived from
multiple CHS and corroborated by the dutiful work of the DEA over the years.

292. In the paragraphs that follow, I have outlined some of the criminal activities of
ROBERT PADILLA. This information begins in 1999 and takes us to the present
day:

293. DEA Investigation 1: In 2000, the DEA utilized a CHS to conduct an undercover
controlled-buy of crack-cocaine from ROBERT PADILLA. The controlled-buy

resulted in a federal grand jury indictment against ROBERT PADILLA for

distribution of crack-cocaine. The DEA subsequently executed a search warrant at
ROBERT PADILLA’s residence and seized crack-cocaine, a 9mm _ handgun,
ammunition and a ballistic vest.

294. For reasons unknown to me, the Court granted ROBERT PADILLA’s motion to
dismiss the case the following year. I have consulted with attorneys at the U.S.
Attorney's Office and they have been unable to account for the Court’s dismissal
order and have ordered the official U.S. Attorney’s Office file from archives.

295. DEA Investigation 2: In April 2009, DEA agents interviewed a police sergeant,

who reported ROBERT PADILLA had “a paid mole” inside the San Miguel County

Page | 107

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 109 of 183

District Attorney’s Office. More specifically, ROBERT PADILLA was paying an
investigator at the DA’s office $1,000 per week for information. The DA investigator
was a disgraced Las Vegas, New Mexico, police officer who had been fired for
stealing evidence. Additional information from the police sergeant, as well as
members of the Region IV Drug Task Force, which operates in San Miguel County,
indicated the corrupt DA investigator provided tips to ROBERT PADILLA and his
attorney anytime law enforcement was looking at ROBERT PADILLA. DEA agents
were able to confirm the DA investigator had been employed by the San Miguel
District Attorney’s Office for about fifteen years.

296. During the 2009 investigation, the DEA identified several members of the
PADILLA DTO. One such member, DELFINO SALAZAR, sold a CHS crack-
cocaine. Law enforcement officers executed a search warrant on DELFINO
SALAZAR’s residence and located crack-cocaine inside the residence and stashed in
a toolbox in the back yard. DELFINO SALAZAR was arrested, but refused to
provide information on ROBERT PADILLA.

297. DEA Investigation 3: In early 2011, DEA agents initiated a renewed investigation
into ROBERT PADILLA. The investigation included a court authorized wiretap,
which resulted in pertinent interception of ROBERT PADILLA.

298. In March 2011, DEA agents observed JOSEPH SANCHEZ arrive at ROBERT
PADILLA’s Rio Rancho, New Mexico, residence on a motorcycle and obtained a
backpack from ROBERT PADILLA. JOSEPH SANCHEZ departed the residence
shortly thereafter and was stopped by a uniformed police officer. A narcotics

detection K-9 subsequently conducted a free air sniff of JOSEPH SANCHEZ’s

Page | 108

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 110 of 183

299.

300.

motorcycle and alerted to the backpack that had been given to him by ROBERT
PADILLA. DEA agents obtained a search warrant for the bag and discovered
$17,783.00 in U.S currency inside. DEA agents seized the money.

In May 2011, DEA agents and officers again observed JOSEPH SANCHEZ
retrieve an item from ROBERT PADILLA at his residence in Rio Rancho. During a
subsequent vehicle stop of JOSEPH SANCHEZ, agents seized an additional
$44,400.00 in U.S. currency.

In November 2011, a search warrant was executed on ROBERT PADILLA’s
residence in Rio Rancho. Agents failed to locate any items of contraband or evidence.
DEA agents subsequently received information from a credible CHS that ROBERT
PADILLA had known of the pending search warrant in advance. The CHS told agents
the CHS had spoken with ROBERT PADILLA after the search and seizure warrants
were executed and ROBERT PADILLA said, “They found nothing.” The CHS told
ROBERT PADILLA that he had been lucky, to which ROBERT PADILLA replied,
“Got to know what you’re doing, you got to know the right people.”

DEA Investigation 4: In March of 2017, the DEA received a request from
personnel at the San Miguel County District Attorney’s Office and LVPD to
investigate the PADILLA DTO. The District Attorney’s Office advised several state
drug defendants connected to the PADILLA DTO were facing charges, but were
unwilling to cooperate against ROBERT PADILLA. As a result of the request, the
DEA initiated another investigation into ROBERT PADILLA. In the months that
followed, agents developed information indicating ROBERT PADILLA was living in

Albuquerque and Las Vegas, and involved in drug trafficking. Despite law

Page | 109
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 111 of 183

enforcement efforts, case agents were unable to penetrate the PADILLA DTO and the
case went cold.

302. In the fall of 2017, DEA agents caught a break in their investigation of the
PADILLA DTO when they noted a DEA target was in communication with a cell
phone associated with ROBERT PADILLA. Within a couple months, DEA agents
cultivated a CHS who knew ROBERT PADILLA and had purchased drugs from him
in the past.

303. Meanwhile, an LVPD employee contacted the DEA and began providing
information on ROBERT PADILLA. The LVPD employee related he had come to
the DEA because he did not trust LVPD officers and detectives with information on
ROBERT PADILLA and suspected they “looked the other way” with regard to
ROBERT PADILLA. The LVPD employee identified ROBERT PADILLA as the
main drug source of supply in Las Vegas and attributed about 70% of the cocaine,
heroin, and methamphetamine on the streets in Las Vegas as having come from the
PADILLA DTO. The LVPD employee further stated several individuals arrested by
the LVPD for possession and/or trafficking controlled substances had identified
ROBERT PADILLA as the source of supply.

304. The LVPD employee provided the DEA with information indicating ROBERT
PADILLA’s girlfriend, SHARLETT MARTINEZ, was employed as a manager at a
Las Vegas Wells Fargo branch and helped launder money for the PADILLA DTO.
Additional information indicated that on January 21, 2018, SHARLETT MARTINEZ
withdrew approximately $20,000 from her account in $20 denominations.

305. DEA agents confirmed SHARLETT MARTINEZ was, in fact, the manager of

Page | 110
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 112 of 183

Wells Fargo Branch #5568 in Las Vegas, New Mexico, and both SHARLETT
MARTINEZ and ROBERT PADILLA had checking accounts at that branch.
Additionally, ROBERT PADILLA’s business account, identified as ‘“Padilla’s
Septic,” was also located at that Wells Fargo branch. I learned from DEA case agents
that Padilla’s Septic was a defunct business.

306. Between October 2018, and April 2019, the DEA obtained court authorized
wiretaps on five separate telephone lines utilized by ROBERT PADILLA, as well as
ROBERT PADILLA’s Comcast Xfinity Camera System that was installed at his
residence in Albuquerque. DEA agents also intercepted three telephone lines utilized
by ROBERT PADILLA’s suspected drug sources of supply, and a telephone line
utilized by another member of the PADILLA DTO.

307. On August 6, 2019, DEA agents obtained an arrest warrant for ROBERT
PADILLA for distribution of cocaine.

308. On August 12, 2019, DEA agents executed a seizure warrant on ROBERT
PADILLA’s 2008 GMC Yukon XL, which had been parked at his residence in
Albuquerque. Inside the vehicle, DEA agents seized a loaded Glock 9mm magazine
and a significant amount of ammunition in varying calibers (.45, .223 and 9mm).

309. On August 15, 2019, DEA agents executed search warrants on two Albuquerque
residences tied to ROBERT PADILLA and seized three loaded handguns.

310. All three pistols associated with ROBERT PADILLA have been sent to the FBI

laboratory for DNA examination and processing.

Page | 111
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 113 of 183

311. On August 30, 2019, DEA agents arrested ROBERT PADILLA’s cocaine source
of supply in Albuquerque. The DEA had previously identified the source of supply
through wire interception and surveillance.

312. As I previously mentioned, the USAO and DEA intend to charge ROBERT
PADILLA and several members of his DTO with drug trafficking and/or money
laundering violations within the next few days.

313. The FBI Investigation: My investigation of the PADILLA DTO started shortly
after the July 22, 2019, murder of former SNM leader LEROY LUCERO, aka:
“SMURF,” in Las Vegas. An eye-witness to the shooting identified ROBERT
PADILLA and GARY COCA as the two individuals who shot LEROY LUCERO.
FBI agents were alerted to the shooting of LEROY LUCERO by multiple sources, to
include LEROY LUCERO’s wife and attorney.

314. FBI agents learned of the historical nature of the DEA’s investigation into the
PADILLA DTO and began working with DEA case agents.

315. As I indicated earlier, sixteen CHS were utilized by the FBI in this investigation.
Additional CHS from the DEA and LVPD assisted in the investigation. I have spoken
with several CHS regarding LEROY LUCERO and learned LEROY LUCERO had
kept secret the fact he had testified against the SNM. In fact, all of the CHS who had
knowledge of LEROY LUCERO’s activities prior to his death, reported LEROY
LUCERO acted as if he were still a member of the SNM. I believe this a significant
issue, as LEROY LUCERO was responsible for recruiting and mentoring the majority
of the SNM members in the Las Vegas area, to include LARRY R. MARTINEZ, aka:

“PSYCHO,” JOHN F. SALAZAR, aka: “STONER,” DAVID H. ULIBARRY, aka:

Page | 112

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 114 of 183

“RISKY,” GEORGE A. SENA, aka: “G DOGG,” and DEREK ANDRADE, aka:
“TOKER.” This is particularly concerning to me, as I sat through SNM motions
hearings and a jury trial in which LEROY LUCERO testified against numerous SNM
defendants.

316. During LEROY LUCERO’s trial testimony, other witnesses were excluded from
the courtroom; however, numerous SNM defendants were present and were
undoubtedly noting which members were cooperating with the government. LEROY
LUCERO and his attorney knew and communicated with the FBI the grave threat he
faced, due to his having testified against his fellow gang members.”°

317. Due to SNM rules, LARRY R. MARTINEZ, JOHN F. SALAZAR, DAVID H.
ULIBARRY, GEORGE A. SENA, DEREK ANDRADE, and/or any other SNM
member brought into the gang would be responsible for killing LEROY LUCERO for
his cooperation with the FBI.

318. During the course of the FBI investigation, several CHS reported on ROBERT
PADILLA’s business relationship with the SNM and other criminal groups, which I
believe was further corroborated by the DEA investigations into the PADILLA DTO.

319. CHS-15 and CHS-16 are former members of the PADILLA DTO and shared
extensive details on the day-to-day operations of the DTO. CHS-16 reported LEROY
LUCERO was selling heroin and had been sourced by ROBERT PADILLA
personally. CHS-16 told me ROBERT PADILLA feared LEROY LUCERO due to

his affiliation with the SNM, “but needed Smurf and the SNMers to handle business.”

 

25 The FBI provided LEROY LUCERO with sufficient funding to move from the area; however, it seems
LEROY LUCERO never moved, or moved back to Las Vegas, New Mexico, after some time had gone
by.

Page | 113

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 115 of 183

320. CHS-15 and CHS-16 reported the PADILLA DTO provided controlled
substances to SNM members LEROY LUCERO, JOHN MONTANO, LARRY R.
MARTINEZ, JOHN F. SALAZAR and GEORGE A. SENA. Those SNM members
made money off the sale of the drugs and provided protection to ROBERT
PADILLA.

321. CHS-16 reported ROBERT PADILLA began voicing concerns about LEROY
LUCERO being an informant a few months ago. CHS-16 said ROBERT PADILLA
had researched LEROY LUCERO’s most recent federal conviction (felon in
possession of a firearm) and believed LEROY LUCERO had done too little time on
what ROBERT PADILLA described as “a case with a mandatory minimum
sentence.” ROBERT PADILLA was also suspicious about the fact LEROY LUCERO
had not been “hit by the feds with the RICO,” as so many other active SNM members
had been arrested. CHS-16 said ROBERT PADILLA had confronted LEROY
LUCERO about those two issues in recent months, but LEROY LUCERO always
“talked shit back at Robert, and told Robert there was paperwork on him (Robert)
from back in 2000.” CHS-16 said LEROY LUCERO was always armed, as were
ROBERT PADILLA and his right-hand-man GARY COCA, so things were “always
kinda tense when those guys got together.”

322. Despite the apparent mistrust between LEROY LUCERO and ROBERT
PADILLA, the two men worked together to support the mutual goals of their
respective organizations — the primary goal being the sale of drugs in the Las Vegas

area.

Page | 114

 

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 116 of 183

323. With regard to PADILLA DTO member GARY COCA, I am aware through
multiple CHS reports GARY COCA grew up with ROBERT PADILLA in Las Vegas
and the two men are very close. Multiple CHS reported GARY COCA was one of
ROBERT PADILLA’s right-hand-men and would often “put in work” for ROBERT
PADILLA. The other consistent information I received from CHS about GARY
COCA was that “he always has a gun.” I am aware of a few recent incidents in which
GARY COCA was believed to have been armed with a firearm.

324. In May 2, 2019, GARY COCA fled from LVPD officers during a traffic stop.
GARY COCA and a passenger in his vehicle subsequently fled on foot, at which time
GARY COCA discarded his jacket. A backpack was also found alongside the foot
pursuit route. LVPD officers found approximately 13.5 grams of crack cocaine and a
digital scale inside GARY COCA’s jacket and a loaded handgun inside the backpack.
GARY COCA was able to successfully escape pursuing officers.

325. In August 2019, LVPD officers attempted to contact GARY COCA as he parked
his vehicle in front of his residence. GARY COCA fled on foot and escaped. LVPD
officers observed drug paraphernalia inside GARY COCA’s vehicle and executed a
search warrant on it; inside they found heroin, drug paraphernalia and a loaded .45
caliber pistol.

326. GARY COCA has been charged by the San Miguel County District Attorney’s
Office with the July 16, 2019, shooting of CHRISTOPHER MONTOYA, aka:
“BUZZY,” which occurred in front of the residence of PADILLA DTO member
REBECCA DURAN, aka: “REBECCA GALLEGOS.” The motivation for the

shooting is still unclear; however, multiple CHS reported CHRISTOPHER

Page | 115
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 117 of 183

MONTOYA owed the PADILLA DTO money.

327. FBI agents intend to arrest GARY COCA and charge him via a criminal
complaint (Case No. 19mj3023) with possession with intent to distribute cocaine,
based on the May 2, 2019, incident in Las Vegas and a Hobbs Act robbery, based on
an August 2019 incident in Albuquerque.

328. VCTF and SSGTF agents have been monitoring several additional SNM and
PADILLA DTO members and associates, to include LARRY MARTINEZ, JOHN F.
SALAZAR, GEORGE SENA, AMANDA SILVA, LUIS SANCHEZ, MARCOS
RUIZ, ARTURO RUIZ, GILBERT ARAGON, REBECCA DURAN and TIMOTHY
ORTEGA.

329. Prior to the murder of LEROY LUCERO, CHS-3 heard rumors about LEROY
LUCERO and another Las Vegas SNM member being snitches. CHS-3 said he heard
the rumors from ROBERT PADILLA and members of the PADILLA DTO. CHS-3
said the rumors also made it to SNM members LARRY MARTINEZ and JOHN F.
SALAZAR, who started conspiring with other SNM members to murder LEROY
LUCERO and other potential government witnesses.

330. I am aware LARRY MARTINEZ made at least one recent attempt to assault a
government witness with a knife. Fortunately for the government witness, whom I
will refer to as WITNESS-1, the assault was curtailed when WITNESS-1 produced a
pistol and threatened to shoot LARRY MARTINEZ. LARRY MARTINEZ departed

the location and told WITNESS-1, “Pll be seeing you around” and ran two fingers

Page | 116

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 118 of 183

across his (MARTINEZ’) neck in a slicing gesture. WITNESS-1 told LARRY
MARTINEZ WITNESS-1 would shoot him in the face if he saw him again.”°

331. CHS-3, CHS-14, CHS-15 and CHS-16 reported LARRY MARTINEZ was in
possession of a firearm and selling drugs for the PADILLA DTO.

332. CHS-14 and CHS-15 each observed LARRY MARTINEZ to be in possession of
a firearm in the past five days, and CHS-15 spoke with LARRY MARTINEZ about
purchasing heroin. LARRY MARTINEZ told CHS-15 to call him “whenever” CHS-
15 wanted to “score some chiva.”

333. With regard to JOHN F. SALAZAR, multiple CHS reported seeing him with
ROBERT PADILLA in the days prior to the murder of LEROY LUCERO. Several
CHS described JOHN F. SALAZAR as a close confidant of ROBERT PADILLA and
CHS-14 and CHS-15 said JOHN F. SALAZAR had been transporting drugs from
Albuquerque to Las Vegas for ROBERT PADILLA. Both CHS also said JOHN F.
SALAZAR often stayed in Albuquerque, where his wife was presently residing.
CHS-16 said JOHN F. SALAZAR and other SNM members provided protection and
drug debt collection services for the PADILLA DTO.

334. Jam aware that as recently as last year, JOHN F. SALAZAR and SNM member
JEROMY VASQUEZ, aka: “JOKER” went to the Las Vegas residence of ALBERT
HERRERA (who was on federal probation for armed drug trafficking) armed with a
firearm. The SNM members aimed to confront ALBERT HERRERA concerning a
drug debt, which resulted in a vehicle having been torched in an early morning fire.

The exact circumstances are unknown, but a shootout ensued in front of ALBERT

 

26 WITNESS-1 is a convicted felon, and I advised WITNESS-1 of the federal penalties for being a felon
in possession of a firearm or ammunition.

Page | 117

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 119 of 183

HERRERA’s house, and JEROMY VASQUEZ was killed. LVPD found a handgun
on JEROMY VASQUEZ and subsequently executed a search warrant on ALBERT
HERRERA’s home. Detectives recovered a loaded AK-47 magazine and drug
paraphernalia. ALBERT HERRERA was not home at the time and was not charged in
the incident.

335. Within the past five days, CHS-15 spoke with JOHN F. SALAZAR and learned
JOHN F. SALAZAR was “bringing some shit (drugs) up from Burque
(Albuquerque)” later in the week and told CHS-15 to call him in a few days and he
would have heroin and methamphetamine to sell to CHS-15.

336. CHS-3, CHS-12, CHS-14, CHS-15 and CHS-16 reported GEORGE A. SENA
was selling controlled substances for the PADILLA DTO and often worked with
fellow PADILLA DTO member AMANDA SILVA. By way of background,
AMANDA SILVA is the widow of SNM member JEROMY VASQUEZ. According
to CHS-3 and CHS-12, both of whom are members of the SNM, GEORGE A. SENA
had also robbed several street level heroin dealers to “feed his heroin addiction.”
CHS-3 reported GEORGE A. SENA always carried a black 9mm pistol in his
waistband and had used the gun during a couple of recent robberies.

337. In late August 2019, VCTF agents conducted surveillance on GEORGE A. SENA
and observed him travel to AMANDA SILVA’s residence, where he remained for
approximately three minutes. GEORGE A. SENA employed several counter
surveillance driving techniques during his travel to and from AMANDA SILVA’s
house, to include rapid speed variation, abrupt turns onto side streets, and he circled

around different blocks 2-3 times while scrutinizing surrounding vehicles.

Page | 118

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 120 of 183

338. On August 28, 2019, GEORGE A. SENA A. reported to LVPD an unknown
person(s) fired multiple gunshots in front of his house. LVPD officers responded to
the area and located spent shell casings in the street, near GEORGE A. SENA’s
residence.

339. JT am aware GEORGE A. SENA is the subject of an active investigation in San
Miguel County for possession with intent to distribute heroin.

340. Within the past three days, CHS-14 confirmed GEORGE A. SENA had heroin
and cocaine for sale.

341. In addition to agents observing GEORGE A. SENA visiting AMANDA SILVA’s
house, multiple CHS reported AMANDA SILVA was a significant distributor for the
PADILLA DTO and close friend of ROBERT PADILLA. I am aware DEA wire
interception on ROBERT PADILLA’s cellular telephones early this year indicated
AMANDA SILVA was selling fentanyl tablets and other controlled substances from
her residence in Las Vegas. AMANDA SILVA is also believed to be armed - a notion
that is supported by CHS information and the fact she holds a concealed carry permit
with the State of New Mexico.

342. CHS-14 knew AMANDA SILVA to supply several “drug houses” on Chavez
Street in Las Vegas. CHS-14 knew AMANDA SILVA to carry a handgun when she
delivered drugs to protect herself and her product. CHS-14 identified several street-
level dealers that sold for AMANDA SILVA.

343. CHS-14 spoke with AMANDA SILVA within the past three days and confirmed
she had fentanyl tablets and cocaine for sale. AMANDA SILVA said she would be

receiving several ounces of methamphetamine in the coming days.

Page | 119

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 121 of 183

344. Jam aware the USAO and DEA intend to charge AMANDA SILVA with federal
drug trafficking violations within the next few days.

345. Another joint FBI-DEA target subject has been LUIS SANCHEZ, who is believed
to be a mid-level distributor within the PADILLA DTO. Through the interception of
wire communications of ROBERT PADILLA’s cellular telephones, DEA agents
learned LUIS SANCHEZ was very aggressive, with violent tendencies, and was
suspected of possessing firearms.

346. On October 17, 2018, DEA agents intercepted an outgoing telephone conversation
between LUIS SANCHEZ and ROBERT PADILLA, in which LUIS SANCHEZ said
he was outside an individual’s house who owed $700. LUIS SANCHEZ went on to
say he had a gun and was going to go inside, collect his money, and shoot the
individual. ROBERT PADILLA told LUIS SANCHEZ not to do anything crazy and
LUIS SANCHEZ departed the location.

347. Iam aware LUIS SANCHEZ is a suspect in a November 2018, drive-by shooting
in Las Vegas, in which was captured on home surveillance cameras and further
verified by the fact LUIS SANCHEZ, was wearing a GPS ankle monitor at the time, a
condition of his state parole terms.

348. In February 2019, LVPD detectives reviewed a jail call in which LUIS
SANCHEZ discussed having a firearm at his residence and referenced someone
wanting to shoot “CRUZITO,” who would subsequently be murdered in June 2019 in
Las Vegas. Based on the content of the phone call, LVPD and San Miguel County
Sheriff's Office personnel executed a search warrant LUIS SANCHEZ’ residence.

Following a lengthy call-out and delay by the occupants, LUIS SANCHEZ and his

Page | 120
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 122 of 183

brother exited the residence and were detained. Officers located a .380 caliber pistol
inside a washing machine, with wet clothing. Officers also located several items of
drug paraphernalia, to include pay-and-owe sheets, and ammunition for an AK-47 or
SKS rifle

349. CHS-15 sold controlled substances with and for LUIS SANCHEZ in the past and
knows LUIS SANCHEZ to store contraband inside his (LUIS SANCHEZ’s) mother’s
house. CHS-15 reported LUIS SANCHEZ started storing drugs in his mother’s house
after complaining parole or pretrial services officers sometimes showed up at his
house unannounced. CHS-15 described LUIS SANCHEZ as having unencumbered
access to his mother’s house.

350. Within the past ten days, CHS-15 inquired about the location and status of
ROBERT PADILLA. LUIS SANCHEZ told CHS-15 that ROBERT PADILLA was
still around and “doing his thing.” LUIS SANCHEZ told CHS-15 that ROBERT
PADILLA was wanted by the DEA and they (the DEA) had seized a few of his cars
and raided his house.

351. As I indicated earlier, in August 2019, FBI agents obtained an arrest warrant
charging LUIS SANCHEZ with being a felon in possession of a firearm, Case No.
19mj2664. I understand the USAO and DEA intend to charge LUIS SANCHEZ and
other members of the PADILLA DTO with drug trafficking charges within the next
few days.

352. CHS information and DEA wiretaps indicated MARCOS RUIZ has distributed
drugs for ROBERT PADILLA for the past few years and is believed to be ROBERT

PADILLA’s “right-hand man.”

Page | 121
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 123 of 183

353. MARCOS RUIZ is the suspect in the June 2019, murder of CRUZ MARTIN
GALLEGOS, aka: “CRUZITO.”

354. MARCOS RUIZ is the suspect in the August 3, 2019 double shooting of
GILBERT MONTOYA and MARCUS CARRILLO. The shooting took place at
MARCOS RUIZ’ residence and MARCUS CARRILLO died as a result of the
shooting.

355. ARTURO RUIZ, the brother of MARCOS RUIZ, is a former member of the Los
Carnales prison gang and completed the NMCD gang dropout program. According to
multiple sources, as well as ARTURO RUIZ’ recent arrest history, ARTURO RUIZ
assumed a criminal role in the community upon his release from prison. Multiple
CHS reported ARTURO RUIZ is a member of the PADILLA DTO.

356. ARTURO RUIZ was arrested by LVPD officers in July 2019, after officers heard
him broadcasting random and unauthorized transmissions over a police radio
frequency. The transmissions pertained to ARTURO RUIZ discussing the location of
car keys, his not being able to find his hypodermic needle and his unlawful
possession of a gun. Officers responded to the RUIZ residence and observed
ARTURO RUIZ, who they knew to have an outstanding arrest warrant. The officers
observed ARTURO RUIZ inside a van and heard him say over the radio, “Mom,
there’s the narcos, go faster because I have the gun.” Needless to say, the officers
conducted a traffic stop on the vehicle and discovered ARTURO RUIZ to be in
possession of a police radio and a loaded Springfield XD .40 caliber semi-automatic
pistol. ARTURO RUIZ was arrested.

357. I am aware ARTURO RUIZ is a suspect in the June 2019, murder of CRUZ

Page | 122
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 124 of 183

MARTIN GALLEGOS, aka: “CRUZITO.”

358. GILBERT ARAGON is a suspected member of the PADILLA DTO, as are
several members of his family — some of whom were intercepted on 2018-2019 DEA
wiretaps. CHS-12 and CHS-15 reported GILBERT ARAGON sold crack cocaine,
heroin, and methamphetamine from his residence. CHS-12 and CHS-15 knew
GILBERT ARAGON to employ several drug users in his neighborhood to keep an
eye out for law enforcement. GILBERT ARAGON paid his look-outs with drugs.
CHS-15 reported GILBERT ARAGON provided drugs to his mother and aunt, both
of whom sold drugs, from their residences, to other people on a regular basis. CHS-15
reported GILBERT ARAGON’s aunt, RUBY ARAGON, also kept a revolver inside

her home (the DEA intend to serve a search warrant on RUBY ARAGON’s residence
pursuant to their investigation of the PADILLA DTO).

359. CHS-3 reported GILBERT ARAGON kept drugs in a secret location in the hills
behind his house. CHS-3 said GILBERT ARAGON often drove an All-Terrain
Vehicle, from his residence, to his hiding spot in the hills to retrieve drugs. CHS-3
said GILBERT ARAGON did this because he had been the subject of past DEA
investigations and recently discovered local narcotics agents had been buying drugs
from some of his (GILBERT ARAGON’s) “people.” CHS-3 knew GILBERT
ARAGON to keep firearms inside his residence.

360. I noticed GILBERT ARAGON was a defendant in a second federal drug
trafficking case in 2012; (12CR1909-JB) however, the U.S. Attorney’s Office

dismissed the charges after several defendants pled guilty. Court filings and media

Page | 123

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 125 of 183

reports regarding the incident indicated a rogue DEA informant may have been the
cause of the dismissals.

361. VCTF agents have conducted surveillance on GILBERT ARAGON’s residence
on numerous occasions in August and September 2019, and noted consistent foot,
bicycle, and vehicle traffic to his residence. The traffic is frequent, short in duration,
and the persons coming and going from the residence appear to be very mindful of
the vehicles around them. On at least three occasions, VCTF agents followed people
leaving GILBERT ARAGON’s house and observed the various people scrutinize the
surveillance agents and their vehicles. All three motorists made cell phone calls
shortly thereafter and employed counter-surveillance driving techniques to include:
rapid speed variation, abrupt turns onto side streets, and one driver parked on the side
of the road and watched nearby vehicles, while two other drivers made a series of U-
turns that resulted in the drivers travelling in the direction they had just traversed.

362. Within the past three days, CHS-15 contacted GILBERT ARAGON and
confirmed he had cocaine, heroin and methamphetamine for sale.

363. CHS-3, CHS-12, CHS-13, CHS-14, CHS-15 and CHS-16 identified REBECCA
DURAN, aka: “REBECCA GALLEGOS,” and her 15-year old son JUAN
GALLEGOS, aka: “JUANITO,” as members of the PADILLA DTO. I am aware
JUAN GALLEGOS lived with ROBERT PADILLA in Albuquerque for some time
and served as his guardian while REBECCA DURAN was in jail. CHS-15 has
obtained controlled substances from REBECCA DURAN on numerous occasions
within the past year. CHS-14, CHS-15 and CHS-16 reported JUAN GALLEGOS

sometimes delivered drugs for REBECCA DURAN.

Page | 124

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 126 of 183

364. JUAN GALLEGOS’ probation officer related to me she believed JUAN
GALLEGOS to be in possession of a handgun.

365. CHS-15 reported JUAN GALLEGOS kept a stolen AR-15 in his bedroom and
was concerned people were after him. CHS-15 said JUAN GALLEGOS mentioned
some friends of “BUZZY” (CHRISTOPHER MONTOYA) were after him. CHS-15
believed the situation with CHRISTOPHER MONTOYA had something to do with
the fact CHRISTOPHER MONTOYA was shot at, or near, REBECCA DURAN’s
house on July 16, 2019. CHS-15 said JUAN GALLEGOS was also paranoid about
people trying to “rob his stash” (of heroin and crack cocaine) and took his AR-15 into
the bathroom when he showered and kept it on his bed when he slept.

366. Following the July 22, 2019 murder of LEROY LUCERO, REBECCA DURAN
sent a cell phone video of a bloody LEROY LUCERO, apparently deceased and on
the ground, to WITNESS-1 with a message indicating WITNESS-1 “could be next.”

367. CHS-13, CHS-14, and CHS-15 reported REBECCA DURAN worked at a fast-
food restaurant in Las Vegas and sometimes sold controlled substances from the
drive-thru window of the restaurant.

368. In August 2019, FBI VCTF and NMSP agents conducted surveillance on

REBECCA DURAN’s residence and observed a person park in her driveway and

transaction with a person inside the home. The person then departed the location in
their vehicle, having only been there a total of about 90 seconds. VCTF agents
followed the person and requested a uniformed NMSP officer stop the vehicle so

agents could conduct a drug investigation. The vehicle was stopped and agents

approach the front door. The person knocked and engaged in a hand-to-hand
Page | 125

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 127 of 183

located heroin inside the vehicle. The person was interviewed and admitted they had
just purchased heroin from REBECCA DURAN at her (REBECCA DURAN’s
residence).

369. In early September 2019, REBECCA DURAN was evicted from her mobile home
park due to the shooting of July 2019 shooting of CHRISTOPHER MONTOYA
outside her residence. REBECCA DURAN told staff at the San Miguel County
District Attorney’s Office she moved to Mora, New Mexico, with her mother.
REBECCA DURAN told juvenile probation officers she and her son were living with
a friend in a mobile home in Las Vegas.

370. On September 9, 2019, VCTF agents attempted to follow REBECCA DURAN
from the Las Vegas probation/parole office; however, she failed to show for her
scheduled appointment.

371. REBECCA DURAN is a witness in a felony case being prosecuted by the San
Miguel County District Attorney’s Office and notified the assigned prosecutor, on
September 6, 2019, she had been evicted and moved back in with her mother in Mora,
New Mexico. REBECCA DURAN’s mother’s residence was REBECCA DURAN’s
residence of record with NMCD in May, 2019.

372. Within the past 3-days, CHS-15 spoke with REBECCA DURAN and confirmed
she had methamphetamine and heroin for sale. REBECCA DURAN said she kept
both drugs with her, and at home, but did not tell CHS-15 where she was living.
REBECCA DURAN told CHS-15 to call her whenever CHS-15 was ready.

373. CHS-3, CHS-12, CHS-14, CHS-15 and CHS-16 reported TIMOTHY ORETEGA

was a member of the PADILLA DTO and an associate of the SNM. I have reviewed

Page | 126

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 128 of 183

2018-2019 DEA wiretap summaries and reports containing pertinent telephone calls
on telephone lines utilized by members of the PADILLA DTO, in which TIMOTHY
ORTEGA was a participant in drug trafficking activities. I noted TIMOTHY
ORTEGA participated in suspected drug deals involving quantities worth “6 or 7
racks,” which I know to be $6,000-$7,000. I am aware methamphetamine in New
Mexico has sold for as low as $4,000-$6,000 a pound.

374. CHS-3 and CHS-12 obtained methamphetamine from TIMOTHY ORTEGA on
multiple occasions in the past and knew him to be sourced by ROBERT PADILLA.
CHS-3 and CHS-12 each used their position within the SNM to help TIMOTHY
ORTEGA collect drug debts and intimidate people who had outstanding balances
with TIMOTHY ORTEGA.

375. CHS-14, CHS-15 and CHS-16 knew TIMOTHY ORTEGA to supply the majority
of the lower-level methamphetamine dealers around the smaller towns and villages of
Wagon Mound, Colmor, Springer, Ocate, Mora, and Chacon, New Mexico.

376. CHS-14 reported a lot of people from Las Vegas stopped dealing with TIMOTHY
ORTEGA because he was always pulling guns on people and “really aggressive and

in your face” during drug deals.

377. Within the past five days, CHS-15 accompanied another person, who I shall refer

to as the UNWITTING SOURCE, to TIMOTHY ORTEGA’s residence to purchase

an amount of methamphetamine. CHS-15 observed the UNWITTING SOURCE
purchase methamphetamine from TIMOTHY ORTEGA. CHS-15_ observed

TIMOTHY ORTEGA to have at least two large plastic sandwich bags full of a

substance TIMOTHY ORTEGA represented as methamphetamine. TIMOTHY

Page | 127
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 129 of 183

ORTEGA also had a digital scale and used the scale during the transaction with the
UNWITTNG SOURCE. CHS-15 observed a rifle and a shotgun next to a table
TIMOTHY ORTEGA sat at while conducted the drug transaction.

378. AsI previously mentioned, several PADILLA DTO members will be arrested by
the DEA, while others will be arrested by the FBI. The overall operation targeting the
Target Subjects is being closely coordinated.

379. ROBERT PADILLA is currently being sought by the USMS on a U.S. District
Court arrest warrant for distribution of controlled substances. Multiple CHS reported
ROBERT PADILLA is aware of the fact he is wanted and dumped all of his cellular
telephones, and is keeping a low profile. For example, JOSEPH EVENSON, aka:
“JOE LEYBA,” who was a Target Subject in this investigation, and a close friend of
ROBERT PADILLA, died on August 24, 2019. JOSEPH EVENSON’s death was
apparently due to an overdose. At the time of his death, JOSEPH EVENSON was
staying at one of ROBERT PADILLA’s residences in Las Vegas and driving a
vehicle owned by ROBERT PADILLA. Case agents and CHS expected ROBERT
PADILLA to appear at the residence, recover the vehicle, or attend JOSEPH
EVENSON’s funeral; however, ROBERT PADILLA was not observed at the
residence or funeral.

380. Within the past five days, CHS-11 reported ROBERT PADILLA has been staying
at LUIS SANCHEZ?’s mother’s house, which is located on the same property as LUIS
SANCHEZ’s mobile home.

381. Within the past 24-hours, CHS-14 reported ROBERT PADILLA was at LUIS

SANCEHZ’ house.

Page | 128

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 130 of 183

382. On September 9, 2019, I spoke with the DEA case agent investigating the
PADILLA DTO and learned a DEA CHS had spoken with ROBERT PADILLA
within the past two days and the DEA CHS reported ROBERT PADILLA was in Las
Vegas, New Mexico. ROBERT PADILLA also told the DEA CHS the police had
returned his vehicles to him (DEA seized ROBERT PADILLA’s vehicle and had not
returned it) and everything was good. ROBERT PADILLA also discussed selling
drugs to the DEA CHS.

D. Murders and Attempted Murders in Aid of Racketeering in Las Vegas, NM

383. I believe the SNM to be an ultra-violent organization, with a violent reputation
established through decades of murder and bedlam. Other gangs and DTOs often
work with the SNM to enhance their illicit profits, kill or intimidate witnesses,
distribute controlled substances, collect proceeds, punish those who steal from the
organization, intimidate adversaries and even steal drugs or proceeds. I frequently
observed such misconduct over the course of my investigation of the SNM.

384. Based on my investigation, I believe ROBERT PADILLA and several members
of his DTO have assisted the SNM by committing violent crimes in furtherance, or at
the direction of, the SNM. I am aware VICAR (18 U.S.C. § 1959) does not require
the defendants commit a “pattern of racketeering activity” but instead requires that
the enterprise engaged in racketeering activity. In other words, it may not be
necessary to prove members of the PADILLA DTO were also members of the SNM.
Rather, PADILLA DTO members may be complete outsiders who were hired by the

enterprise to commit an underlying crime of violence for the purpose “of assisting

Page | 129
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 131 of 183

another person to gain entrance or maintain or increase his position in the charged
enterprise” (18 U.S.C. § 1959).

385. Similarly, with regard to the RICO conspiracy, I am aware a defendant need not
personally commit or agree to commit two predicate acts of racketeering to be found
guilty of a conspiracy to commit a RICO violation.

386. Through the combined investigative efforts of the FBI, DEA, NMSP, LVPD and
the San Miguel County District Attorney’s Office, I believe a number of common
threads exist between the SNM and PADILLA DTO, particularly with regard to a
series of recent homicides and attempted murders in Las Vegas.

387. I detail some of the recent VICAR incidents the FBI is currently examining, with
the assistance of the DEA and state and local detectives:

388. The Shooting Death of Jeromy Vasquez, aka: Joker: On July 21, 2018, SNM
members JEROMY VASQUEZ, aka: “JOKER,” and JOHN F. SALAZAR, aka:
“STONER,” went to the residence of federal probationer ALBERT HERRERA, who
was on supervision for drug distribution and possession of a firearm in furtherance of
a drug trafficking crime. CHS reporting indicated ALBERT HERRERA was in a
romantic relationship with JEROMY VASQUEZ’ wife, AMANDA SILVA (a Target
Subject) and had run afoul of the PADILLA DTO. The conflict escalated and
someone set JEROMY VASQUEZ’ car on fire earlier in the morning. JEROMY
VASQUEZ suspected ALBERT HERRERA torched his car. However, two CHS
reported LEROY LUCERO, aka: “SMURF,” was responsible for setting the car on

fire based on orders from ROBERT PADILLA.

Page | 130
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 132 of 183

389. Irrespective of the backstory, JEROMY VASQUEZ and JOHN F. SALAZAR
went to ALBERT HERRERA’s residence. JEROMY VASQUEZ was armed with a
loaded pistol and confronted ALBERT HERRERA. ALBERT HERRERA produced
an AK-47 rifle and the two men engaged in a shoot-out in front of ALBERT
HERRERA’s house. JEROMY VASQUEZ was killed in the shoot-out and ALBERT
HERRERA fled the scene. JOHN F. SALAZAR provided a confusing and
contradictory statement to the police when they arrived. LVPD detectives
subsequently executed a search warrant on ALBERT HERRERA’s residence and
located a loaded AK-47 magazine and drug paraphernalia. ALBERT HERRERA was
not charged as a result of the shooting.

390. Drive-By Shooting: On November 22, 2018, LUIS SANCHEZ, aka:
“PAYASO” conducted a drive-shooting of a residence in Las Vegas. LUIS
SANCHEZ was determined to be the suspect in the drive-by shooting due to the
unique vehicle he drove (a black Hummer with black rims), and the incident was also
captured on home surveillance camera. LVPD detectives subsequently located a
stolen Glock pistol and ammunition inside LUIS SANCHEZ’s vehicle and his state
parole issued GPS ankle monitor confirmed he was at the scene of the crime at the
exact time of the shooting. LVPD detectives indicated the elderly woman and her two
young grandchildren who were at the home at the time of the shooting were related to
GILBERT MONTOYA (who would subsequently be shot by MARCOS RUIZ in
August 2019). The elderly victim did not report the shooting right away, as the

occupants of the vehicle yelled, “If you call the cops, we’1l come back and kill you.”

Page | 131

 

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 133 of 183

391. The Murder of Cruz Gallegos: On June 15, 2019, CRUZ MARTIN
GALLEGOS, aka: “CRUZITO,” was murdered in Las Vegas. MARCOS RUIZ is the
suspect in the murder of CRUZ MARTIN GALLEGOS. A witness to the incident,
who I will refer to as WITNESS-2, was present during the shooting and identified
MARCOS RUIZ, ARTURO RUIZ and JUAN GALLEGOS, aka: “JUANITO,” as
having killed CRUZ MARTIN GALLEGOS. WITNESS-2 indicated the shooting
death of CRUZ MARTIN GALLEGOS was the result of a drug dispute. The shooting
occurred at MARCOS RUIZ’ mother’s house in Las Vegas.

392. CHS-3 reported MARCOS RUIZ killed CRUZ MARTIN GALLEGOS because
CRUZ MARTIN GALLEGOS had stolen drugs from MARCOS RUIZ.

393. CHS-14 reported MARCOS RUIZ killed CRUZ MARTIN GALLEGOS because
CRUZ MARTIN GALLEGOS had stolen $70,000 worth of fentanyl tablets from
MARCOS RUIZ and REBECCA DURAN, aka: “REBECCA GALLEGOS.”

394. CHS-3, CHS-10, CHS-12, CHS-14 and CHS-15 reported CRUZ MARTIN
GALLEGOS was an SNM prospect. I am aware CRUZ MARTIN GALLEGOS’
father, was GLEN GREENIER, aka: “GATO,” a validated member of the SNM.
GLEN GREENIER died from a drug overdose a few years ago. I understand
MARCOS RUIZ may be associated to the GREENIER family through his current
girlfriend, RHONDA GREENIER.

395. The Attempted Murder of Christopher Montoya: On July 16, 2019,
CHRISTOPHER MONTOYA, aka: “BUZZY,” was shot by SNM prospect GARY
COCA in front of REBECCA DURAN’s Las Vegas residence. GARY COCA and

REBECCA DURAN are believed to be members of the ROBERT PADILLA DTO.

Page | 132
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 134 of 183

The motive for the shooting is unknown, however I believe it was drug-related based
on the fact GARY COCA and REBECCA DURAN were members of the PADILLA
DTO. GARY COCA has been charged with shooting CHRISTOPHER MONTOYA
by the San Miguel County District Attorney.

The Murder of Leroy Lucero: On July 22, 2019, at about 11:30 p.m., former
SNM leader LEROY LUCERO, aka: “SMURF,” was shot and killed in the driveway
of his residence in Las Vegas. As I previously mentioned, LEROY LUCERO testified
in pretrial motion hearings and as a government witness during one of the
government’s lengthy RICO trials in Las Cruces, New Mexico. I was present, as the
case agent, during the trial and believe LUCERO’s testimony was a significant factor
in the conviction of several SNM members.

An eye witness, who I will refer to as WITNESS-3, observed the shooting of
LEROY LUCERO and related the following information to me, in summary: A
vehicle pulled into LEROY LUCERO’s driveway and honked its horn. LEROY
LUCERO was seen a few seconds later in the driveway, speaking with the occupants
of the vehicle. WITNESS-3 heard a gunshot and observed LEROY LUCERO walk
away from the vehicle. WITNESS-3 observed GARY COCA and ROBERT
PADILLA exit the vehicle with handguns. WITNESS-3 knows GARY COCA and
ROBERT PADILLA from prior incidents. LEROY LUCERO walked and crawled
toward his house and said, “They shot me, call the cops.” LEROY LUCERO then fell
down on the ground. GARY COCA and ROBERT PADILLA kept their guns pointed
at LEROY LUCERO and walked toward him. Neighbors came outside, some with

firearms, and asked what was going on. GARY COCA and ROBERT PADILLA

Page | 133
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 135 of 183

retreated to their vehicle and departed the location. WITNESS-3 believed MARCOS
RUIZ may have been driving the vehicle.

398. Another eye witness to the shooting death of LEROY LUCERO was WITNESS-
4, who gave a nearly identical account of the details provided by WITNESS-3.
WITNESS-4 said GARY COCA and ROBERT PADILLA shot LEROY LUCERO
and then fled in a black Honda sedan. WITNESS-4 identified GARY COCA as the
driver of the vehicle and ROBERT PADILLA as the passenger. WITNESS-4 did not
see MARCOS RUIZ at the scene or in the Honda.

399. Over the course of my investigation, I learned LEROY LUCERO had possessed a
handgun before he was killed. I asked LEROY LUCERO’s wife about the gun and
she told me he had been carrying a gun with him. She also confirmed he had relapsed
and was using heroin again. I requested Mrs. LUCERO provide me with LEROY
LUCERO ’s pistol. Later that afternoon, Mrs. LUCERO met me at the NMSP office in
Las Vegas and provided me with the pistol. I subsequently collected two spent casing
from the firearm and submitted them to a NIBIN examination?’ to ensure the gun was
not connected to any outstanding shootings. The gun was then placed in FBI
evidence.

400. Iam aware a firearm matching the general characteristics of the gun used to kill
LEROY LUCERO was seized from a vehicle driven by GARY COCA. The firearm,

two projectiles collected during an autopsy on LEROY LUCERO’s body, and a DNA

 

27 In 1999, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) established the National
Integrated Ballistic Information Network (NIBIN) to provide local, state and federal law enforcement
partner agencies with an automated ballistic imaging network. NIBIN is the only national network that
allows for the capture and comparison of ballistic evidence to aid in solving and preventing violent crimes
involving firearms. Source: https://www.atf.gov/resource-center/fact-sheet/fact-sheet-national-integrated-
ballistic-information-network

 

Page | 134
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 136 of 183

buccal swab from GARY COCA have all been submitted to the APD crime
laboratory for examination. The shooting death of LEROY LUCERO remains an
active investigation.

401. The Murder of Marcus “Mark” Carrillo and Attempted Murder of Gilbert
Montoya: On August 3, 2019, Westside Locos street gang members GILBERT
MONTOYA and MARCUS “MARK” CARRILLO were shot at the residence of
MARCOS RUIZ. MARCUS CARRILLO died as a result of the shooting. When
officers responded to the scene, they found MARCUS CARRILLO deceased inside
the residence. GILBERT MONTOYA survived the shooting and was able to escape
to his mother’s house, which was located nearby. GILBERT MONTOYA was
covered in blood and told his mother MARCOS RUIZ had shot him. LVPD officers
subsequently arrested MARCOS RUIZ in connection with the shootings and the San
Miguel County District Attorney’s Office has charged him with murder and
attempted murder. Multiple CHS reported MARCUS CARRILLO was related to
CRUZ GALLEGOS, who was murdered on June 15, 2019, and the two homicides
were related to MARCUS CARRILLO and CRUZ GALLEGOS having stolen drugs
from the PADILLA DTO.

XI. THE SUBJECT PREMISES:

402. Ihave reviewed law enforcement databases, driver’s license information, vehicle
registration records, NMCD files and other available commercial and law
enforcement databases, and I believe the following Target Subjects are living at the

specified locations (A-1 through A-20) listed below.

Page | 135

 
SUBJECT

PREMISES

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 137 of 183

TARGET SUBJECT

ADDRESS OF
SUBJECT PREMISES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-l LARRY MARTINEZ, aka: “PSYCHO” 225 Grand Avenue
Las Vegas, New Mexico
A-2 JOHN F. SALAZAR, aka: “STONER” 1200 Commerce #8
Las Vegas, New Mexico
A-3 GEORGE A. SENA, aka: “G DOGG” 832 S. Pacific Street
Las Vegas, New Mexico
A-4 LUIS SANCHEZ, aka: “PAYASO” 749 Dora Celeste Drive
Las Vegas, New Mexico
A-5 REBECCA DURAN, aka “REBECCA 37 County Road AO35
GALLEGOS” Mora, New Mexico
A-6 GILBERT ARAGON, aka: “GEBO” 2321 Romero Street
Las Vegas, New Mexico
A-7 AMANDA SILVA 221 New Mexico Avenue
Las Vegas, New Mexico
A-8 VICTOR VILLALOBOS, aka: “EVIL” 2218 Miguel Chavez Rd, B7, #707
Santa Fe, New Mexico
A-9 FRANK CARABAJAL, aka: 1123 Harrison Road
“STRANGER” Santa Fe, New Mexico
A-10 FRANKIE HERRERA, aka: “JOKER” 3345 Vista Del Prado Court
Santa Fe, New Mexico
A-11 LEROY E. ROMERO, aka: “SWAMP” 41 County Road 0545
Espafiola, New Mexico
A-12 DAVID M. VALDEZ, aka: “DAVESTER” | 638C Fairview Lane, #C
Espafiola, New Mexico
A-13 LEOPOLDO SALAZAR, aka: “SUAVE” 576 County Road 001,
Hernandez, New Mexico
A-14 GREG MONTOYA, aka: “JINX” 5606 Cleghorn Road NW
Albuquerque, New Mexico
A-15 RAUL GUZMAN, aka: “SHOTGUN” 1328 Boatright Drive NE,
Albuquerque, New Mexico
A-16 JOHNNY RAY GALLEGOS 1104 Mimbres Street SW,
Albuquerque, New Mexico
A-17 DAVID CHAVEZ, aka: “WACKY” 2008 Nancy Street SW,
Albuquerque, New Mexico
A-18 MICHELLE YVETTE MORALES 1214 Riner Court SW,
Albuquerque, New Mexico
A-19 FRANCES MCALLISTER, aka: 14204 Sedrev Road NE,
“FRANCES BACA” Albuquerque, New Mexico
A-20 TIMOTHY ORTEGA 800 Caliche Road
Wagon Mound, New Mexico

 

Page | 136

 

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 138 of 183

403.

404.

Subject Premises A-1: I believe LARRY MARTINEZ, aka: “PSYCHO,”

lives at Subject Premises A-1, located at 225 Grand Avenue, Las Vegas, New

Mexico. Subject Premises A-1 may be described as a single-story residence, with

pink siding, a blue metal roof, and black metal security bars over the front windows

and door. There is a white brick structure, with black metal security doors, attached to

the premises. There are several motion sensor lights and cameras affixed to the

exterior of the residence. The letters “WSL” (Westside Locos) are spray painted on

the southeast side of the residence. The front door faces north. A color photograph of

the Subject Premises has been attached and incorporated in Attachment A.

Indicia of Residence:

a) LARRY MARTINEZ is on parole with the NMCD and the Subject Premises is
his residence of record.

b) LARRY MARTINEZ’ valid New Mexico driver’s license lists the Subject
Premises as his residence.

c) Multiple CHS have visited LARRY MARTINEZ at the Subject Premises in
recent weeks.

d) Official police records list the Subject Premises as his residence.

e) Surveillance agents observed him at the Subject Premises.

Subject Premises A-2: I believe JOHN F. SALAZAR, aka: “STONER,” lives at

Subject Premises A-2, located at 1200 Commerce Street, #8, Las Vegas, New

Mexico. Subject Premises A-2 may be described as a single wide mobile home, with

white siding and gray and tan trim. The number “8” and name “Salazar” are posted on

the north side of the trailer, near the driveway entrance to the premises. The front

Page | 137

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 139 of 183

405.

406.

407.

door faces east. A color photograph of the Subject Premises has been attached and

incorporated in Attachment A.

Indicia of Residence:

a) JOHN F. SALAZAR is on parole with the NMCD and the Subject Premises is his
residence of record.

b) JOHN F. SALAZAR’s valid New Mexico driver’s license lists the Subject
Premises as his residence.

c) A CHS visited him at the Subject Premises in recent weeks.

d) Official police records list the Subject Premises as his residence.

Subject Premises A-3: I believe GEORGE A. SENA, aka: “G DOGG,”

lives at Subject Premises A-3, located at 832 S. Pacific Street, Las Vegas, New

Mexico. Subject Premises A-3 may be described as a single-story residence with

brown siding, a red metal roof, and a white metal security door. The numbers “832”

are posted next to the front door, which faces west. A color photograph of the Subject

Premises has been attached and incorporated in Attachment A.

Indicia of Residence:

a) GEORGE A. SENA is on pretrial release with the San Miguel County District
Attorney’s Office and the Subject Premises is his residence of record.

b) The Subject Premises was GEORGE A. SENA’s residence of record when he was
on supervised release with the NMCD.

c) Multiple CHS have visited him at the Subject Premises in recent weeks.

d) Official police records list the Subject Premises as his residence.

e) Surveillance agents observed him at the Subject Premises.

Page | 138
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 140 of 183

408.

409.

Subject Premises A-4: I believe LUIS SANCHEZ, aka: “PAYASO,”

lives at Subject Premises A-4, located at 749 Dora Celeste Drive, Las Vegas, New

Mexico. Subject Premises A-4 may be described as a 1-acre lot with two residences,

the primary residence is located at the north end of the property and is a 2-story home

with tan siding and turquoise and white siding, with a red metal roof. The secondary

structure is located on the southeast side of the property and may be described as a

singlewide mobile home with tan siding and turquoise and tan trim. The rear of the

property is enclosed with a wood fence. A color photograph of the Subject Premises

has been attached and incorporated in Attachment A.

Indicia of Residence:

a) The primary residence (two-story house) belongs to LUIS SANCHEZ’ mother
and I believe she lives in the home. Although I do not believe LUIS SANCHEZ’
mother is involved in distributing controlled substances, [ do have reason to
believe fugitive ROBERT PADILLA is hiding out in the home and LUIS
SANCHEZ is storing drugs inside the home.

b) The secondary residence (single wide mobile home) is LUIS SANCHEZ’
residence and he is on pretrial release with the San Miguel County District
Attorney’s Office, with GPS monitoring.

c) LUIS SANCHEZ listed the Subject Premises as his residence of record with San
Miguel County pretrial services.

d) Multiple CHS have visited him at the Subject Premises in recent weeks.

e) Official police records list the Subject Premises as his residence.

Page | 139
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 141 of 183

f) The Subject Premises was LUIS SANCHEZ’ residence of record when he was on
supervised release with the NMCD.

410. Subject Premises A-5: I believe REBECCA DURAN, aka “REBECCA
GALLEGOS,” lives at Subject Premises A-5, located at 37 County Road AOQ35,
Mora, New Mexico. A-5 may be described as a single-story residence with white and
brown siding and brown and blue trim. The numbers “37” and “Los Romeros” are
posted at the entrance of the driveway. A color photograph of the Subject Premises
has been attached and incorporated in Attachment A.

411. Indicia of Residence:

a) REBECCA DURAN was evicted from her former residence, located within the
mobile home park at 2701 Las Vegas, New Mexico, within the past 7-10 days.

b) REBECCA DURAN failed to report to a scheduled meeting with her probation
officer on September 9, 2019.

c) REBECCA DURAN is a witness in a felony case being prosecuted by the San
Miguel County District Attorney’s Office and notified the assigned prosecutor on
or about September 6, 2019, she had been evicted and moved back in with her
mother at Subject Premises A-5.

d) Subject Premises A-5 is REBECCA DURAN’s mother’s residence and was
REBECCA DURAN’s residence of record with NMCD in May, 2019.

412. Subject Premises A-6: I believe GILBERT ARAGON, aka: “GEBO,”
lives at Subject Premises A-6, located at 2321 Romero Street, Las Vegas, New
Mexico. Subject Premises A-6 may be described as having two singlewide mobile

homes and multiple outbuildings. The rear trailer is tan with white trim and a white

Page | 140

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 142 of 183

travel trailer is parked to the north of the rear mobile home. The front trailer is white
with brown trim.

413. Note: I believe the official address for Subject Premises A-6 may be 2317
Romero Street, Las Vegas, NM. I searched the San Miguel County, NM, Assessor’s
online records and was unable to locate an account or listing for 2321 Romero Street.
I did locate 2317 Romero Street, account number M0709619, owner DOROTHY
ARAGON, owner address 2701 7" Street, Las Vegas, NM. I recognized photographs
and a sketch of the property to be the mobile home on the front (east) end of the
property. There are two mailboxes located in front of the Subject Premises, with
addresses 2317 and 2321. The numbers on the mailbox post for 2321 are very faded.

414. I believe GILBERT ARAGON lives at the Subject Premises, in the rear
(west) mobile home, and have observed his Jeep parked there on multiple occasions
in August and September, 2019. I believe GILBERT ARAGON’s mother,
DOROTHY ARAGON lives in the front (east) mobile home.

415. Regardless of the actual/legal address, I have included color photographs
and an aerial depiction of the Subject Premises, which have been attached and
incorporated in Attachment A.

416. Indicia of Residence:

a) DOROTHY ARAGON is believed to reside in the front mobile home and I have
reason to believe she is selling controlled substances from the residence.

b) GILBERT ARAGON is believed to reside in the rear mobile home.

c) Surveillance agents have observed GILBERT ARAGON at the Subject Premises

on multiple occasions in August and September 2019.

Page | 141
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 143 of 183

d) LVPD detectives and multiple CHS reported GILBERT ARAGON lives at the
Subject Premises in the rear mobile home, and his mother lives in the front mobile
home. The same CHS reported both AROGONS sell drugs from the Subject
Premises.

e) Official police records list the Subject Premises as GILBERT ARAGON’s
residence.

f) San Miguel County Assessor’s Office quick claim deed #R0017980 lists
DOROTHY AND GILBERT ARAGON as residing at 2317 Romero Street, Las
Vegas, NM.

417. Subject Premises A-7: I believe AMANDA SILVA lives at Subject
Premises A-7, located at 221 New Mexico Avenue, Las Vegas, New Mexico. Subject
Premises A-7 may be described as a two-story residence with tan and brown siding.
Much of the structure appears to have been built around a singlewide mobile home,
which is tan and brown in color. The primary door to the residence is located on the
west side of the premises and consists of two metal security screen doors over a glass
front door. There are several cameras and motion sensor lights located around the
various structures. A color photograph of the Subject Premises has been attached and
incorporated in Attachment A.

418. Indicia of Residence:

a) AMANDA SILVA’s valid New Mexico driver’s license lists the Subject Premises
as her residence.

b) Multiple CHS have visited her at the Subject Premises in recent weeks.

c) Official police records list the Subject Premises as her residence.

Page | 142
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 144 of 183

d) Surveillance agents have observed AMANDA SILVA at the Subject Premises on
multiple occasions in August and September 2019.

419. Subject Premises A-8: I believe VICTOR VILLALOBOS, aka: “EVIL,”
lives at Subject Premises A-8, located at 2218 Miguel Chavez Rd, B7, #707, Santa
Fe, New Mexico. Subject Premises A-8 may be described as a two-story apartment
complex, with tan stucco siding and red trim. There is a sign at the entrance to the
apartment complex that reads, “2218 Tuscany at St Francis Apartments.” Building
number 7 is labelled “7, 701-708” and apartment number ““707” is posted on the front
door of the Subject Premises. A color photograph of the Subject Premises has been
attached and incorporated in Attachment A.

420. Indicia of Residence:

a) VICTOR VILLALOBOS is on federal supervised release with the USPO and
Subject Premises is his residence of record.

b) Surveillance agents observed VICTOR VILLALOBOS at the Subject Premises on
various occasions in August and September 2019.

c) CHS have visited VICTOR VILLALOBOS at the Subject Premises in recent
weeks.

421. Subject Premises A-9: I believe FRANK CARABAJAL, aka:
“STRANGER,” lives at Subject Premises A-9, located at 1123 Harrison Road, Santa
Fe, New Mexico. Subject Premises A-9 may be described as a singlewide mobile
home with brown siding, white and red trim, and a metal roof. There is a chain link
fence located on either side of the driveway. A color photograph of the Subject

Premises has been attached and incorporated in Attachment A.

Page | 143
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 145 of 183

422. Indicia of Residence:

a) FRANK CARABAJAL is on state parole and the Subject Premises is his
residence of record.

b) Official police records list the Subject Premises as his residence.

c) Multiple CHS have visited him at the Subject Premises in recent weeks.

423. Subject Premises A-10: I believe FRANKIE HERRERA, aka: “JOKER,”
lives at Subject Premises A-10, located at 3345 Vista Del Prado Court, Santa Fe, New
Mexico. Subject Premises A-10 may be described as a single-story residence, with tan
siding, white trim and a flat roof. The Subject Premises shares common walls with
residences on either side of it. The numbers “3345” are posted next to the garage
door. The front door is brown in color. A color photograph of the Subject Premises
has been attached and incorporated in Attachment A.

424. Indicia of Residence:

a) FRANKIE HERRERA is on state parole and the Subject Premises is his residence
of record.

b) FRANKIE HERRERA’s valid New Mexico driver’s license lists the Subject
Premises as his residence.

c) Official police records list the Subject Premises as his residence.

d) Multiple CHS have visited him at the Subject Premises in recent weeks.

425. Subject Premises A-11: I believe LEROY E. ROMERO, aka:
“SWAMP,” lives at Subject Premises A-11, located at 1027 Park Street, #MV-01,
Espafiola, New Mexico. Subject Premises A-11 may be described as a singlewide

mobile home, located in space MV-01 (also known as Space 1), within the Milagro

Page | 144

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 146 of 183

Village mobile home park. The Subject Premises has white siding with white trim.
There is a chain link fence around the front of the premises. A color photograph of
the Subject Premises has been attached and incorporated in Attachment A.

426. Indicia of Residence
a) LEROY ROMERO added his name to the lease at the Subject Premises within the

past two weeks.

b) FBI surveillance agents followed LEROY ROMERO from the state parole office
in Espafiola, to the Subject Premises on two separate dates in recent days. Agents
observed him travel in and out of the residence throughout the surveillance
operations.

427. Subject Premises A-12: I believe DAVID M. VALDEZ, aka:
“DAVESTER,” lives at Subject Premises A-12, located at 638C Fairview Lane, #C
Espafiola, New Mexico. Subject Premises A-12 may be described as a singlewide
mobile home with white siding and grayish-green trim. The digits “638C” are posted
on the front of the mobile home, in front of the driveway. There is a white picket
fence in front of the residence, with a gate and pathway that head to the front door. A
color photograph of the Subject Premises has been attached and incorporated in
Attachment A.

428. Indicia of Residence
a) DAVID M. VALDEZ is on state parole and the Subject Premises is his residence

of record.

b) Official police records list the Subject Premises as his residence.

c) Multiple CHS have visited him at the Subject Premises in recent weeks.

Page | 145

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 147 of 183

429. Subject Premises A-13: |] believe LEOPOLDO SALAZAR, aka:
“SUAVE” lives at Subject Premises A-13, located at 576 County Road 001,
Hernandez, New Mexico. Subject Premises A-13 may be described as singlewide
mobile home with pink siding and white trim. The front door has a black metal
security screen door over the front door. A color photograph of the Subject Premises
has been attached and incorporated in Attachment A.
430. Indicia of Residence
a) LEOPOLDO SALAZAR is on state parole and the Subject Premises is his
residence of record.

b) LEOPOLDO SALAZAR’s valid New Mexico driver’s license lists the Subject
Premises as his residence.

c) Official police records list the Subject Premises as his residence.

d) Multiple CHS have visited him at the Subject Premises in recent weeks.

431. Subject Premises A-14: I believe GREGORY MONTOYA, aka: “JINX,”
lives at Subject Premises A-14, located at 5606 Cleghorn Road NW, Albuquerque,
New Mexico. Subject Premises A-14 may be described as a single-story residence
with tan siding and white trim. There is a tan concrete and metal fence and gate
around the front of the residence. Several cameras are affixed to the exterior of the
structure. The numbers “5606” are posted on the mailbox in front of the residence. A
color photograph of the Subject Premises has been attached and incorporated in
Attachment A.

432. Indicia of Residence

a) GREGORY MONTOYA’s current New Mexico driver’s license lists the Subject

Page | 146
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 148 of 183

Premises as his residence.

b) Official police records list the Subject Premises as GREGORY MONTOYA’s
residence.

c) GREGORY MONTOYA was on federal supervised release with the USPO and
the Subject Premises was his residence of record.

d) Surveillance agents observed him at the Subject Premises on various occasions in
August and September 2019.

e) CHS have visited him at the Subject Premises in recent weeks.
433. Subject Premises A-15: I believe RAUL GUZMAN, aka: “SHOTGUN,”
lives at Subject Premises A-15, located at 1328 Boatright Drive NE, Albuquerque,
New Mexico. Subject Premises A-15 may be described as single-story residence with
tan siding and brown trim. The numbers “1328” are posted on the curb in front of the
residence. There is an older model white, green and brown RV parked in the front
yard. There are several cameras affixed to the exterior of the Subject Premises. A
color photograph of the Subject Premises has been attached and incorporated in
Attachment A.
434. Indicia of Residence
a) RAUL GUZMAN was arrested in June 2019 and provided the Subject Premises
as his residence of record with the Court pretrial staff.

b) Law enforcement records indicate the Subject Premises is RAUL GUZMAN ’s
residence.

c) Surveillance agents have observed RAUL GUZMAN at the Subject Premises on

several occasions in August and September 2019.

Page | 147
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 149 of 183

435.

436.

437.

Subject Premises A-16: | believe JOHNNY RAY GALLEGOS lives at

Subject Premises A-16, located at 1104 Mimbres Street SW, Albuquerque, New

Mexico. Subject Premises A-16 may be described as a single-story residence with

light green siding and dark green trim. The numbers “1104” are posted on the

mailbox in front of the residence. There are several security cameras affixed to the

exterior of the residence and the front door and windows are covered with black metal

security bars. A color photograph of the Subject Premises has been attached and

incorporated in Attachment A.

Indicia of Residence

a) JOHNNY RAY GALLEGOS is on felony pretrial release and the Subject
Premises is his residence of record.

b) JOHNNY RAY GALLEGOS valid New Mexico identification card lists the
Subject Premises as his residence.

c) Official police records list the Subject Premises as his residence.

d) Multiple CHS have visited him at the Subject Premises in recent weeks.

Subject Premises A-17: I believe DAVID CHAVEZ, aka: “WACKY,”

lives at Subject Premises A-17, located at 2008 Nancy Street SW, Albuquerque, New

Mexico. Subject Premises A-17 may be described as a single-story residence with

gray siding and white trim. There is a gray block wall in the front yard with a white

metal gate. The numbers “2008” are posted on the mailbox in front of the residence.

A color photograph of the Subject Premises has been attached and incorporated in

Attachment A.

Page | 148

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 150 of 183

438. Indicia of Residence
a) DAVID CHAVEZ is on felony pretrial release and the Subject Premises is his

residence of record.

b) DAVID CHAVEZ’ New Mexico identification card lists the Subject Premises as
his residence.

c) The Subject Premises was DAVID CHAVEZ’ residence of record while he was
on state parole.

d) Official police records list the Subject Premises as his residence.

e) Multiple CHS have visited him at the Subject Premises in recent weeks.

439, Subject Premises A-18: I believe MICHELLE YVETTE MORALES
lives at Subject Premises A-18, located at 1214 Riner Court SW, Albuquerque, New
Mexico. Subject Premises A-18 may be described as a single-story residence with
brown siding and brown and white trim. The numbers “1214” are posted on the
mailbox in front of the residence. A color photograph of the Subject Premises has
been attached and incorporated in Attachment A.

440. Indicia of Residence
a) The Subject Premises is listed as MICHELLE YVETTE MORALES?’ residence

on her valid New Mexico driver’s license.

b) On August 28, 2019, BCSO uniformed deputies conducted a ruse visit at the
Subject Premises and confirmed MICHELLE YVETTE MORALES lived at the
Subject Premises.

c) MICHELLE YVETTE MORALES has provided the Subject Premises as her

address in email messages she has sent to inmates within the BOP.

Page | 149
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 151 of 183

441. Subject Premises A-19: I believe FRANCES MCALLISTER, aka:
“FRANCES BACA,” lives at Subject Premises A-19, located at 14204 Sedrev Road
NE, Albuquerque, New Mexico. Subject Premises A-19 may be described as a single-

story residence with dark brown siding and white trim. The numbers “14204” are

posted on the mailbox in front of the residence. The front door is covered with a black

metal security screen door. A color photograph of the Subject Premises has been

attached and incorporated in Attachment A.

442. Indicia of Residence
a) FRANCES MCALLISTER, aka: FRANCES BACA, receives social services and

provided the Subject Premises as her residence of record in June 2019.

b) FRANCES MCALLISTER has used the Subject Premises as her return address
on several July and August 2019, letters she sent to her boyfriend and other SNM
members in prison.

443. Subject Premises A-20: | believe TIMOTHY ORTEGA lives at Subject
Premises A-20, located at 800 Caliche Road, Wagon Mound, New Mexico. Subject
Premises A-20 may be described as a single-story residence with white siding and
blue trim. There is a chain link fence around the front of the property and the roof is
brown in color. A color photograph of the Subject Premises has been attached and
incorporated in Attachment A.

444. Indicia of Residence
a) TIMOTHY ORTEGA’s current New Mexico driver’s license lists the Subject

Premises as his residence.

Page | 150
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 152 of 183

b) Multiple CHS have visited TIMOTHY ORTEGA at the Subject Premises in
recent weeks and know him to live there.

c) Official police records indicate the Subject Premises is TMOYTHY ORTEGA’s
residence.

d) TIMOTHY ORTEGA was the victim of a drive-by shooting at the Subject
Premises in February 2019.

e) Neighbors near the Subject Premises have complained to law enforcement about
TIMOTHY ORTEGA and drug activity taking place at the Subject Premises.

XII. SEARCHING FOR GANG TATTOOS:

445. When the search warrants are executed, agents will attempt to
interview the Target Subjects about their affiliation with the SNM and any other
gangs. I believe gang tattoos to be significant evidence of gang affiliation and such
tattoos may constitute an overt act, in-so-much-as gang-specific tattoos enable a
person to maintain or increase their position within the gang. I noted and successfully
charged several SNM members with overt acts, within the context of a RICO
conspiracy, for having one or more SNM tattoos.

446. It has been my experience that many people lie when speaking with law
enforcement and will sometimes go to great lengths to conceal their gang ties.
Furthermore, the persons to be searched may exercise their constitutional right to
refrain from speaking with law enforcement agents. In an effort to discern and
document the Target Subject’s gang affiliation, | am requesting law enforcement
agents be permitted to search the male Target Subject’s bodies, above the waist and

below the thighs, for tattoos.

Page | 151
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 153 of 183

447. 1 am aware that SNM members have distinct tattoos that represent their
dedication to the SNM criminal enterprise. The members display these tattoos to gain
respect within the enterprise and to intimidate non-members. Similarly, members of
street gangs that support the SNM, such as the Westside Locos, 18" Street, 14"
Street, San Jose, Valley Gardens, Brew Town, El Washe, Barelas and other street
gangs have tattoos evidencing their membership and status within the gangs. I am
seeking the court’s permission to utilize law enforcement photographers to
photograph and document the Target Subject’s tattoos. Such photo documentation
would help positively identify subjects and better document and determine their gang
affiliation.

448. I am aware that some of the tattoos evidencing membership in or
association with the SNM include, but are not limited to: the Zia symbol, the
letters “SNM” or “S,” the words “Sindicato,” “Syndicato,” “Burque,” “Duke
City,” “New Mexico,” the numbers “19,” (S being the 19" letter of the alphabet)
"505," the outline of the State of New Mexico, and other imagery that
may signify New Mexico.

449. Law enforcement and corrections department records that I have reviewed
in this case indicate that all of the male Target Subjects have one or more tattoos on
their bodies. I believe the male Target Subjects may have gang related tattoos.

450. EXHIBIT 1, which is attached hereto, contains several examples of SNM

gang tattoos.

Page | 152
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 154 of 183

XII. COORDINATION OF THE TAKEDOWN:

451. Contemporaneous with the service of the requested search warrants, teams
of law enforcement agents from the FBI, DEA, USMS NMCD, NMSP, LVPD and
other agencies, will also seek to serve additional search and arrest warrants.

452. For the past several weeks, I have been coordinating the anticipated
service of the requested search and arrest warrants with tactical teams and search
personnel. I expect to utilize approximately 700-800 law enforcement officers for this
operation. Based on the number of Target Subjects, locations to be searched,
geographic scope of the operation (Belen, NM, to Wagon Mound, NM) and
complexities involved in simultaneous search warrant execution, I believe the
operation will need to commence prior to 6:00 a.m.

XIV. REQUEST FOR NIGHT TIME SERVICE:

453. I am requesting the Court authorize the FBI to serve these warrants prior
to 6:00 a.m., as set forth under Fed. R. Crim. Proc. 41(e) (2) (A) (ii). Agents and
officers will be attempting to serve the requested search warrants and several related
arrest warrants in closely coordinated and simultaneous raids. Multiple FBI SWAT
teams have been briefed on this operation and will be utilized to execute the search
warrants. DEA tactical teams will be working in conjunction with the FBI teams and
serving search warrants in some of the same neighborhoods. Meanwhile, SNM
members within PNM, CNMCF, SFCADC, MDC and BOP will be searched by
corrections officials. I am requesting the Court authorize the FBI to serve the
requested search warrants for a number of factors:

e) the search warrants will need to be executed in a closely coordinated and

Page | 153

 

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 155 of 183

simultaneous sequence;

f) the locations and persons to be searched are spread over a significant distance and
in different cities around New Mexico;

g) many of the Subject Premises are believed to be equipped with cameras;

h) firearms are believed to be present at all 20 locations;

i) the majority of the Target Subjects have extensive criminal histories.

j) many of the Subject Premises are located near schools and/or school bus stops
and I would like to avoid school-age children congregating around bus stops or
otherwise traveling toward schools. I believe many of the schools in the targeted
areas start as early as 7:45 a.m.

454. Therefore, I am requesting authorization to serve the requested search
warrants at any time of the day or night. With the Courts authorization, I will instruct
FBI SWAT teams to begin serving the requested search warrants at approximately
4:00 a.m.

XV. CONCLUSION:

455. Based on the foregoing, I believe that there is probable cause to believe
that evidence of violations of 18 U.S.C. §§ 1962(d), 1959, 1791, 1513, 1512,
924(c), 922(g), 2 and 21 U.S.C. §§ 846 and 841(a)(1), as more particularly
described in Attachment B will be found at the Subject Premises and on the Target
Subjects. Therefore, I submit that this affidavit supports probable cause for warrants
to search the premises described in Attachment A and seize the items described in

Attachment B.

Page | 154

 

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 156 of 183

456. This affidavit has been reviewed by AUSAs Randy Castellano and Maria
Armijo of the District of New Mexico.

Respectfully submitted,

BA —

Bryan M. Acee
Special Agent
Federal Bureau of Investigation

SUBSCRIBED AND SWORN BEFORE ME ON SEPTEMBER 10, 2019

Upae hmabe)

THE HONORABLE KAREN OLZEN
UNITED STATES MAGIST E JUDGE
DISTRICT OF NEW MEXICO

Attachment: EXHIBIT 1, containing sample SNM gang tattoos.

Page | 155
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 157 of 183

XVI. EXHIBIT 1

Example SNM Gang Tattoos

 

(tr

Page | 156
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 158 of 183

Example SNM Gang Tattoos

 

Page | 157

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 159 of 183

Example SNM Gang Tattoos

 

Page | 158
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 160 of 183

Example SNM Gang Tattoos

Page | 159

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 161 of 183

Example SNM Gang Tattoos

 

Page | 160

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 162 of 183

 

ATTACHMENT A to Application for a Search Warrant AO 106
In the Matter of the Search of (Briefly describe the property to be searched or identify the person by name and address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBJECT TARGET SUBJECT ADDRESS OF
PREMISES SUBJECT PREMISES
A-1 LARRY MARTINEZ, aka: “PSYCHO” 225 Grand Avenue
Las Vegas, New Mexico
A-2 JOHN F. SALAZAR, aka: “STONER” 1200 Commerce Street #8
Las Vegas, New Mexico
A-3 GEORGE A. SENA, aka: “G DOGG” 832 S. Pacific Street
Las Vegas, New Mexico
A-4 LUIS SANCHEZ, aka: “PAYASO” 749 Dora Celeste Drive
Las Vegas, New Mexico
A-5 REBECCA DURAN, aka “REBECCA 37 County Road AO35
GALLEGOS” Mora, New Mexico
A-6 GILBERT ARAGON, aka: “GEBO” 2321 Romero Street
Las Vegas, New Mexico
A-7 AMANDA SILVA 221 New Mexico Avenue
Las Vegas, New Mexico
A-8 VICTOR VILLALOBOS, aka: “EVIL” 2218 Miguel Chavez Rd, B7, #707
Santa Fe, New Mexico
A-9 FRANK CARABAJAL, aka: 1123 Harrison Road
“STRANGER” Santa Fe, New Mexico
A-10 FRANKIE HERRERA, aka: “JOKER” 3345 Vista Del Prado Court
Santa Fe, New Mexico
A-11 LEROY E. ROMERO, aka: “SWAMP” 1027 Park Street, #MV-01
Espafiola, New Mexico
A-12 DAVID M. VALDEZ, aka: 638C Fairview Lane, #C
“DAVESTER” Espafiola, New Mexico
A-13 LEOPOLDO SALAZAR, aka: “SUAVE” | 576 County Road 001
Hernandez, New Mexico
A-14 GREG MONTOYA, aka: “JINX” 5606 Cleghorn Road NW
Albuquerque, New Mexico
A-15 RAUL GUZMAN, aka: “SHOTGUN” 1328 Boatright Drive NE
Albuquerque, New Mexico
A-16 JOHNNY RAY GALLEGOS 1104 Mimbres Street SW
Albuquerque, New Mexico
A-17 DAVID CHAVEZ, aka: “WACKY” 2008 Nancy Street SW
Albuquerque, New Mexico
A-18 MICHELLE YVETTE MORALES 1214 Riner Court SW
Albuquerque, New Mexico
A-19 FRANCES MCALLISTER 14204 Sedrev Road NE
Albuquerque, New Mexico
A-20 TIMOTHY ORTEGA 800 Caliche Road
Wagon Mound, New Mexico

 

 

 

 

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 163 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: LARRY MARTINEZ, aka: “PSYCHO,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

   
   
  
  
  

+ tee Aes

NAME
MARTINEZ, LARRY
NMCD/OFFENDER #

441729
LOCATION
LAS VEGAS DISTRICT OFFICE ©
DATE

  
 
 

10/12/2018

Premises to be searched: Subject Premises A-1, located at 225 Grand Avenue, Las Vegas, New
Mexico. Subject Premises A-1 may be described as a single story residence, with pink siding, a blue
metal roof, and black metal security bars over the front windows and door. There is a white brick
structure, with black metal security doors, attached to the premises. There are several motion sensor
lights and cameras affixed to the exterior of the residence. The letters “WSL” (Westside Locos) are
spray painted on the southeast side of the residence. The front door faces north. Color photographs are
posted below. The search of the Subject Premises shall include the entire residence and all outbuildings,
trash cans, storage containers, and vehicles parked at, or in front of, the Subject Premises. !

 

 

' Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-1

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 164 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: JOHN F. SALAZAR, aka: “STONER,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

JOHN F, SALAZAR
NMCD/OFFENDER #

 

Premises to be searched: Subject Premises A-2, located at 1200 Commerce Street, #8, Las Vegas, New
Mexico. Subject Premises A-2 may be described as a single wide mobile home, with white siding and
gray and tan trim. The number “8” and name “Salazar” are posted on the north side of the trailer, near
the driveway entrance to the premises. The front door faces east. Color photographs are posted below.
The search of the Subject Premises shall include the entire residence and all outbuildings, trash cans,
storage containers, and vehicles parked at, or in front of, the Subject Premises.”

 

 

? Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-2
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 165 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: GEORGE A. SENA, aka: “G DOGG,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

Premises to be searched: Subject Premises A-3, located at 832 S. Pacific Street, Las Vegas, New
Mexico. Subject Premises A-3 may be described as a single story residence with brown siding, a red
metal roof, and a white metal security door. The numbers “832” are posted next to the front door, which
faces west. Color photographs are posted below. The search of the Subject Premises shall include the
entire residence and all outbuildings, trash cans, storage containers, and vehicles parked at, or in front
of, the Subject Premises.?

 

 

3 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-3

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 166 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: LUIS SANCHEZ, aka: “PAYASO,” who appears in the photograph below. The
Defendant will be searched for tattoos evidencing membership in or association with the Syndicato de
Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

Premises to be searched: Subject Premises A-4, located at 749 Dora Celeste Drive, Las Vegas, New PA
Mexico. Subject Premises A-4 may be described as a 1-acre lot with two residences, the primary
residence is located at the north end of the property and is a 2-story home with tan siding and turquoise

and white siding, with a red metal roof. The secondary structure is located on the southeast side of the
property and may be described as a singlewide mobile home with tan siding and turquoise and tan trim.

The rear of the property is enclosed with a wood fence. Color photographs are posted below. The search

of the Subject Premises shall include the entire residenceSand all outbuildings, trash cans, storage
containers, and vehicles parked at, or in front of, the Subject Premises.*

   

Mb

Residence in front (north). Residence in back (southeast).

 

4 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment VAY

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 167 of 183

ATTACHMENT A
Person and Premises to be Searched

Premises to be searched: Subject Premises A-5, located at 37 County Road AO35, Mora, New Mexico.
A-5 may be described as a single-story residence with white and brown siding and brown and blue trim.
The numbers “37” and “Los Romeros” are posted at the entrance of the driveway. Color photographs are
posted below. The search of the Subject Premises shall include the entire residence and all outbuildings,
trash cans, storage containers, and vehicles parked at, or in front of, the Subject Premises.°

 

 

> Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-5

 
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 168 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: GILBERT ARAGON, aka: “GEBO,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

Premises to be searched: Subject Premises A-6, located at 2321 Romero Street, Las Vegas, New
Mexico. Subject Premises A-6 may be described as having two singlewide mobile homes and multiple BAS
outbuildings. The rear trailer is tan with white trim and a white travel trailer is parked to the north of the

rear mobile home. The front trailer is white with brown trim. Color photographs are posted below. The
search of the Subject Premises shall include the entire residenceSand all outbuildings, trash cans, storage
containers, and vehicles parked at, or in front of, the Subject Premises.°

 

 

© Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-6

yt

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 169 of 183

ATTACHMENT A
Person and Premises to be Searched

Premises to be searched: Subject Premises A-7, located at 221 New Mexico Avenue, Las Vegas, New
Mexico. Subject Premises A-7 may be described as a two-story residence with tan and brown siding.
Much of the structure appears to have been built around a singlewide mobile home, which is tan and
brown in color. The primary door to the residence is located on the west side of the premises and
consists of two metal security screen doors over a glass front door. There are several cameras and
motion sensor lights located around the various structures. Color photographs are posted below. The
search of the Subject Premises shall include the entire residence and all outbuildings, trash cans, storage
containers, and vehicles parked at, or in front of, the Subject Premises.’

 

 

7 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-7

 
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 170 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: VICTOR VILLALOBOS, aka: “EVIL,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

Premises to be searched: Subject Premises A-8, located at 2218 Miguel Chavez Rd, B7, #707, Santa
Fe, New Mexico. Subject Premises A-8 may be described as a two-story apartment complex, with tan
stucco siding and red trim. There is a sign at the entrance to the apartment complex that reads, “2218
Tuscany at St Francis Apartments.” Building number 7 is labelled “7, 701-708” and apartment number
“707” is posted on the front door of the Subject Premises. Color photographs are posted below. The
search of the Subject Premises shall include the entire residence and all outbuildings, trash cans, storage
containers, and vehicles parked at, or in front of, the Subject Premises.®

 

 

® Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement

observation, vehicle registration, subject admission or possession of an ignition key.
Attachment Up?

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 171 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: FRANK CARABAJAL, aka: “STRANGER,” who appears in the photograph
below. The Defendant will be searched for tattoos evidencing membership in or association with the
Syndicato de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

 

Premises to be searched: Subject Premises A-9, located at 1123 Harrison Road, Santa Fe, New
Mexico. Subject Premises A-9 may be described as a singlewide mobile home with brown siding, white
and red trim, and a metal roof. There is a chain link fence located on either side of the driveway. Color
photographs are posted below. The search of the Subject Premises shall include the entire residence and
all outbuildings, trash cans, storage containers, and vehicles parked at, or in front of, the Subject
Premises.”

 

 

° Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-9
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 172 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: FRANKIE HERRERA, aka: “JOKER,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

   

HERRERA, Frankle

NMCD/OFFENDER #
26187

LOCATION

Region 1-Santa Fe DO 1¢

DATE

    
    
     
   

  

03/21/2018

 

Premises to be searched: Subject Premises A-10, located at 3345 Vista Del Prado Court, Santa Fe,
New Mexico. Subject Premises A-10 may be described as a single-story residence, with tan siding,
white trim and a flat roof. The Subject Premises shares common walls with residences on either side of
it. The numbers “3345” are posted next to the garage door. The front door is brown in color. Color
photographs are posted below. The search of the Subject Premises shall include the entire residence and

all outbuildings, trash cans, storage containers, and vehicles parked at, or in front of, the Subject
10

Premises.

Seth

   

 

'© Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-10
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 173 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: LEROY E. ROMERO, aka: “SWAMP,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

 

Premises to be searched: Subject Premises A-11, located at 1027 Park Street, #MV-01, Espafiola, New
Mexico. Subject Premises A-11 may be described as a singlewide mobile home, located in space MV-01
(aka: Space 1), within the Milagro Village mobile home park. The Subject Premises has white siding
with white trim. There is a chain link fence around the front of the premises. Color photographs are
posted below. The search of the Subject Premises shall include the entire residence and all outbuildings,
trash cans, storage containers, and vehicles parked at, or in front of, the Subject Premises.'!

(800) 936-0121

Tea

 

 

'! Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-11
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 174 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: DAVID M. VALDEZ, aka: “DAVESTER,” who appears in the photograph
below. The Defendant will be searched for tattoos evidencing membership in or association with the
Syndicato de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

   
 

VALDEZ, DAVID
NMCD/OFFENDER #

 

 

Premises to be searched: Subject Premises A-12, located at 638C Fairview Lane, #C Espafiola, New
Mexico. Subject Premises A-12 may be described as a singlewide mobile home with white siding and
grayish-green trim. The digits “638C” are posted on the front of the mobile home, in front of the
driveway. There is a white picket fence in front of the residence, with a gate and pathway that head to
the front door. Color photographs are posted below. The search of the Subject Premises shall include the
entire residence and all outbuildings, trash cans, storage containers, and vehicles parked at, or in front
of, the Subject Premises. !

 

 

2 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-12

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 175 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: LEOPOLDO SALAZAR, aka: “SUAVE” who appears in the photograph
below. The Defendant will be searched for tattoos evidencing membership in or association with the
Syndicato de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

VAMME
SALAZA
NMC Dc oe LEOPOLDO

22
LOCATION ate

ESp, ‘
DATE ANOLA Doig

 

91/03/2017

 

Premises to be searched: Subject Premises A-13, located at 576 County Road 001, Hernandez, New
Mexico. Subject Premises A-13 may be described as singlewide mobile home with pink siding and
white trim. The front door has a black metal security screen door over the front door. Color photographs
are posted below. The search of the Subject Premises shall include the entire residence and all
outbuildings, trash cans, storage containers, and vehicles parked at, or in front of, the Subject
Premises."

Cm et T TTT oy
tL) a
= sae a le |

 

 

'3 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-13

 

 
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 176 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: GREGORY MONTOYA, aka: “JINX,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

Premises to be searched: Subject Premises A-14, located at 5606 Cleghorn Road NW, Albuquerque,
New Mexico. Subject Premises A-14 may be described as a single-story residence with tan siding and
white trim. There is a tan concrete and metal fence and gate around the front of the residence. Several
cameras are affixed to the exterior of the structure. The numbers “5606” are posted on the mailbox in
front of the residence. Color photographs are posted below. The search of the Subject Premises shall
include the entire residence and all outbuildings, trash cans, storage containers, and vehicles parked at,
or in front of, the Subject Premises.'4

 

 

'4 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-14

 
 

 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 177 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: RAUL GUZMAN, aka: “SHOTGUN,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

Premises to be searched: Subject Premises A-15, located at 1328 Boatright Drive NE, Albuquerque,
New Mexico. Subject Premises A-15 may be described as single-story residence with tan siding and
brown trim. The numbers “1328” are posted on the curb in front of the residence. There is an older
model white, green and brown RV parked in the front yard. There are several cameras affixed to the
exterior of the Subject Premises. Color photographs are posted below. The search of the Subject
Premises shall include the entire residence and all outbuildings, trash cans, storage containers, and
vehicles parked at, or in front of, the Subject Premises.'°

 

 

'5 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-15
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 178 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: JOHNNY RAY GALLEGOS who appears in the photograph below. The
Defendant will be searched for tattoos evidencing membership in or association with the Syndicato de
Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

 

 

Premises to be searched: Subject Premises A-16, located at 1104 Mimbres Street SW, Albuquerque,
New Mexico. Subject Premises A-16 may be described as a single-story residence with light green
siding and dark green trim. The numbers “1104” are posted on the mailbox in front of the residence.
There are several security cameras affixed to the exterior of the residence and the front door and
windows are covered with black metal security bars. Color photographs are posted below. The search of
the Subject Premises shall include the entire residence and all outbuildings, trash cans, storage
containers, and vehicles parked at, or in front of, the Subject Premises.'°

 

 

16 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-16
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 179 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: DAVID CHAVEZ, aka: “WACKY,” who appears in the photograph below.
The Defendant will be searched for tattoos evidencing membership in or association with the Syndicato
de Nuevo Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

Premises to be searched: Subject Premises A-17, located at 2008 Nancy Street SW, Albuquerque, New
Mexico. Subject Premises A-17 may be described as a single-story residence with gray siding and white
trim. There is a gray block wall in the front yard with a white metal gate. The numbers “2008” are
posted on the mailbox in front of the residence. Color photographs are posted below. The search of the
Subject Premises shall include the entire residence and all outbuildings, trash cans, storage containers,
and vehicles parked at, or in front of, the Subject Premises.!”

 

 

'7 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-17
Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 180 of 183

ATTACHMENT A
Person and Premises to be Searched

Premises to be searched: | believe lives at Subject Premises A-18, located at 1214 Riner Court SW,
Albuquerque, New Mexico. Subject Premises A-18 may be described as a single-story residence with
brown siding and brown and white trim. The numbers “1214” are posted on the mailbox in front of the
residence. Color photographs are posted below. The search of the Subject Premises shall include the
entire residence and all outbuildings, trash cans, storage containers, and vehicles parked at, or in front
of, the Subject Premises. '®

et ee

 

 

'§ Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-18

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 181 of 183

ATTACHMENT A
Person and Premises to be Searched

Premises to be searched: Subject Premises A-19, located at 14204 Sedrev Road NE, Albuquerque,
New Mexico. Subject Premises A-19 may be described as a single-story residence with dark brown
siding and white trim. The numbers “14204” are posted on the mailbox in front of the residence. The
front door is covered with a black metal security screen door. Color photographs are posted below. The
search of the Subject Premises shall include the entire residence and all outbuildings, trash cans, storage
containers, and vehicles parked at, or in front of, the Subject Premises.!?

 

 

19 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-19

 

 
 

 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 182 of 183

ATTACHMENT A
Person and Premises to be Searched

Person to be searched: TIMOTHY ORTEGA who appears in the photograph below. The Defendant
will be searched for tattoos evidencing membership in or association with the Syndicato de Nuevo
Mexico (SNM) or any other gang. A color photograph of the Defendant follows:

 

Premises to be searched: Subject Premises A-20, located at 800 Caliche Road, Wagon Mound, New
Mexico. Subject Premises A-20 may be described as a single-story residence with white siding and blue
trim. There is a chain link fence around the front of the property and the roof is brown in color. Color
photographs are posted below. The search of the Subject Premises shall include the entire residence and
all outbuildings, trash cans, storage containers, and vehicles parked at, or in front of, the Subject
Premises.”°

 

 

0 Only vehicles parked at the Subject Premises or in front of the Subject Premises and having an apparent connection to the
Subject Premises will be searched. Connection to the Subject Premises may be established by way of prior law enforcement
observation, vehicle registration, subject admission or possession of an ignition key.

Attachment A-20

 
 

Case 1:19-mr-01074-KBM Document1 Filed 09/10/19 Page 183 of 183

ATTACHMENT B
Items to be Seized

Items to be seized: All evidence, fruits, and instrumentalities of violations of: 18 U.S.C. §
1962(d) RICO Act conspiracy; 18 U.S.C. § 1959 VICAR; 18 U.S.C. § 1791 providing
contraband to a federal prisoner; 18 U.S.C. § 1513 Retaliating against a witness, victim, or an
informant; 18 U.S.C. § 1512 Tampering with a witness, victim, or an informant; 18 U.S.C. §
924(c) Use of a firearm in furtherance of a crime of violence; 18 U.S.C. § 922(g) Prohibited
person in possession of a firearm or ammunition; 18 U.S.C. § 2 Aiding and Abetting; 21 U.S.C.
§ 846 Conspiracy to distribute controlled substances; and 21 U.S.C. § 841(a)(1) Possession with
intent to distribute controlled substances.to include the following items:

1.

Evidence of membership or affiliation with the Syndicato de Nuevo Mexico (SNM) gang:
to include any documents, photographs, drawings, writings, or objects depicting gang
members names, initials, logos, monikers, slogans, or any item depicting potential gang
membership, affiliation, activity or identity; "green light"/disciplinary list, murder/assault
list, witness or confidential informant lists, inmate lists, address and telephone number
list, letters, law enforcement reports, jail or department of corrections reports, judgments,
pre-sentencing reports, newspaper articles, computer generated reports or printouts, legal
documents, detention facility inmate number lists or addresses for inmates or detention
facilities;

Firearms, magazines, ammunition, holsters and items used to store firearms;

Controlled substances, drug packaging material, paraphernalia and scales;

United States currency;

Documentary evidence of drug trafficking, to include records, receipts, notes, ledgers,
money orders money order receipts, pre-paid money cards such as MoneyPak, Green
Dot, Wal-Mart, or other debit cards and any documents relating to transporting, ordering,

purchasing or distributing drugs;

Cellular telephones and other digital devices, such as computers, laptops, tablets, PDAs
or similar electronic storage devices;

Articles of property tending to establish the identity of persons in control of premises,
vehicles, storage areas, and containers being searched, including utility company receipts,
rent receipts, addressed envelopes, and keys;

Safes, combinations or key-lock strong boxes or other secure storage containers, and

types of locked or containers, and hidden compartments that may contain any of the
foregoing.

Attachment B

 
